As filed with the Securities and Exchange Commission on June 26, 2014 1933 Act Registration File No. 333-62298 1940 Act File No. 811-10401 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [X] TRUST FOR PROFESSIONAL MANAGERS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, including Area Code) (414) 287-3338 Rachel A. Spearo, Esq. U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Carol A. Gehl, Esq. Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 (414) 273-3500 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [] Immediately upon filing pursuant to Rule 485(b). [X] on June 27, 2014 pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment No. 444 to the Registration Statement of Trust for Professional Managers is being filed to add the audited financial statements and certain related financial information for the fiscal year ended February 28, 2014 for Aurora Horizons Fund and to make other permissible changes under Rule 485(b). Aurora Horizons Fund Class A AHFAX Class C AHFCX Class Y AHFYX Prospectus June 27, 2014 The Securities and Exchange Commission (“SEC”) has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus Aurora Horizons Fund a series of Trust for Professional Managers (the “Trust”) TABLE OF CONTENTS SUMMARY SECTION 1 INVESTMENT STRATEGIES, RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 10 Investment Objective 10 Principal Investment Strategies 10 Principal Risks of Investing in the Fund 14 Portfolio Holdings Information 23 MANAGEMENT OF THE FUND 23 The Adviser 23 The Sub-Advisers 26 SHAREHOLDER INFORMATION 34 Choosing a Share Class 34 Class A Sales Charge Reductions and Waivers 37 Share Price 38 How to Purchase Shares 39 How to Redeem Shares 41 Exchanging Shares 42 Tools to Combat Frequent Transactions 42 Other Fund Policies 43 DISTRIBUTION OF FUND SHARES AND PAYMENTS TO FINANCIAL INTERMEDIARIES 44 The Distributor 44 Rule 12b-1 Distribution and Shareholder Servicing Plan 44 Payments to Financial Intermediaries 44 DISTRIBUTIONS AND TAXES 45 Distributions 45 Federal Income Tax Consequences 45 FINANCIAL HIGHLIGHTS 47 Table of Contents - Prospectus Summary Section Investment Objective The Aurora Horizons Fund (the “Fund”) seeks to preserve capital while generating consistent long-term capital growth with moderate volatility and moderate directional exposure to global equity and bond markets. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts on Class A shares if you or your family invest, or agree to invest in the future, at least $50,000 in the Fund’s Class A shares.More information about these and other discounts is available from your financial professional and under “Shareholder Information – Class A Sales Charge Reductions and Waivers” beginning on page 37 of this Prospectus and under “Additional Purchase and Redemption Information – Sales Charges on Class A Shares” beginning on page 55 of the Fund’s Statement of Additional Information (“SAI”). Shareholder Fees (fees paid directly from your investment) Class A Class C Class Y Redemption Fee None None None Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of purchases that are redeemed within 12 months of purchase) None 1.00% None Maximum Deferred Sales Charge (Load) (as a percentage of purchases of $1,000,000 or more that are redeemed within 18 months of purchase) 1.00% None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Advisory Fees 2.00% 2.00% 2.00% Distribution and Service (12b-1) Fees 0.25% 1.00% None Other Expenses(1) 0.48% 0.48% 0.48% Dividends and Interest Expense 0.31% 0.31% 0.31% Acquired Fund Fees and Expenses 0.06% 0.06% 0.06% Total Annual Fund Operating Expenses(2) 3.10% 3.85% 2.85% Less Fee Waiver and/or Expense Reimbursement (0.15%) (0.15%) (0.15%) Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2),(3) 2.95% 3.70% 2.70% The expenses of the Fund’s wholly-owned Subsidiary (defined below) are consolidated with those of the Fund and are not presented as a separate expense. Please note that the Total Annual Fund Operating Expenses in the table above do not correlate to the ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of the prospectus, which do not include Acquired Fund Fees and Expenses. Pursuant to an operating expense limitation agreement (the “Expense Agreement”) between the Fund’s investment adviser, Aurora Investment Management, L.L.C. (the “Adviser”), and the Fund, the Adviser has agreed to waive its fees and/or reimburse expenses of the Fund to ensure that Total Annual Fund Operating Expenses (exclusive of any front-end or contingent deferred loads, taxes, leverage, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization, dividends or interest expenses on short positions, acquired fund fees and expenses or extraordinary expenses such as litigation) do not exceed 2.85%, 3.60%, and 2.60% of the Fund’s average net assets for Class A shares, Class C shares and Class Y shares, respectively, at least through March 27, 2016.Pursuant to the Expense Agreement, for the period starting June 27, 2014 and ending June 27, 2015, the Total Annual Fund Operating Expenses, subject to the exclusions noted above, will be reduced to 2.58%, 3.33% and 2.33% for Class A Shares, Class C Shares and Class Y Shares, respectively.The Expense Agreement can be terminated only by, or with the consent of, the Trust’s Board of Trustees (the “Board of Trustees”).The Adviser is permitted to be reimbursed for management fees waived and/or expense payments made in the prior three fiscal years, subject to the expense cap. Table of Contents - Prospectus 1 Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: If shares are redeemed: Share Class One Year Three Years Five Years Ten Years Class A $856 $1,464 $2,095 $3,780 Class C $471 $1,252 $2,051 $4,131 Class Y $273 $869 $1,490 $3,165 If shares are not redeemed: Share Class One Year Three Years Five Years Ten Years Class C $372 $1,161 $1,969 $4,069 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may generate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, will affect the Fund’s performance.During the period March 27, 2013 to February 28, 2014, the Fund’s portfolio turnover rate was 261.70% of the average value of its portfolio. Principal Investment Strategies The Adviser seeks to achieve the Fund’s investment objective by allocating its assets primarily among a select group of experienced sub-advisers (each, a “Sub-Adviser”) who implement a number of different alternative investment strategies and invest in a variety of markets.The Adviser is responsible for identifying and researching potential Sub-Advisers, monitoring the performance of the Sub-Advisers and allocating and reallocating the Fund’s assets among Sub-Advisers.The identity and number of Sub-Advisers and the Adviser’s allocation of Fund assets among them will change over time. Management by the Adviser The Adviser may directly manage a portion of the Fund’s assets, including by allocating the Fund’s assets to affiliated or unaffiliated publicly or privately offered U.S. or non-U.S. investment funds, including hedge funds, commodity pools, open-end or closed-end funds (each, an “Underlying Fund”).The Adviser’s investment in unregistered funds and unregistered pooled investment vehicles is limited to 10% of the Fund’s total assets. The Adviser may also invest up to 25% of the Fund’s total assets in a wholly-owned and controlled subsidiary of the Fund organized under the laws of the Cayman Islands (the “Subsidiary”).The Subsidiary will be advised by the Adviser and the Adviser may allocate all or a portion of the Subsidiary’s assets to Sub-Advisers and/or Underlying Funds. The Fund is non-diversified, which means that it may invest a high percentage of its assets in a limited number of investments. Table of Contents - Prospectus 2 Sub-Adviser Strategies The Adviser expects that the Sub-Advisers will implement one or more of the investment strategies summarized below.These strategies are similar to investment strategies traditionally employed by hedge funds.Each Sub-Adviser acts independently from the others, however, multiple Sub-Advisers may be utilized to gain access to different investment approaches within each strategy. · Long/Short Equities – Long/Short Equities strategies generally involve a Sub-Adviser taking both long and short positions in equity securities that are deemed to be under or overvalued. · Long/Short Credit – Sub-Advisers implementing Long/Short Credit strategies generally take both long and short positions in credit-related instruments, such as corporate bonds, bank debt, municipal bonds, trade claims, emerging market debt and credit derivatives (e.g., credit default swaps).Sub-Advisers utilizing this strategy usually invest in companies in financial difficulty, reorganizing or in bankruptcy and their portfolios often are concentrated in debt instruments. · Event-Driven – Event-Driven strategies include investments in securities of firms involved in identifiable corporate actions, such as mergers, acquisitions, restructurings, spin-offs, shareholder activism, or other special situations that alter a company’s financial structure or operating strategy. · Macro – Macro strategies generally involve discretionary or systematic, directional trading in currencies, fixed income securities, commodities, credit derivatives and equities.Sub-Advisers invest in a wide variety of strategies and instruments, often assuming an aggressive risk posture. · Short-Biased – Short-Biased strategies generally seek to profit from declining security prices through short positions in the equity or debt securities (or similar functioning derivatives) of companies with unfavorable prospects. The Adviser may, in its discretion, add to, delete from or modify the categories of investment strategies employed by the Fund (subject to prior notice to the Fund’s shareholders, if required), and one or more of the strategies described above may not be represented in the Fund’s holdings at any given time. Investment Techniques The Sub-Advisers are permitted to invest in a wide range of instruments, including: long and short positions in U.S. and non-U.S. equities and fixed income securities, equity related instruments, convertible bonds, options, warrants, futures, commodities, forwards, over-the-counter derivative instruments and swaps (including total return swaps and credit default swaps), securities that lack active public markets, preferred stocks, private funds, registered investment companies including exchange-traded funds (“ETFs”), real estate investment trusts (“REITs”), bank loans, mortgage backed securities, collateralized loan obligation (“CLOs”) and other financial instruments.Derivatives may be used by the Fund for a variety of purposes, such as to seek economic exposure to one or more alternative strategies, enhance returns, increase investment flexibility, speculate on a targeted investment opportunity, or for hedging purposes.The Sub-Advisers may engage in active trading with high turnover of the Fund’s portfolio investments to achieve the Fund’s investment objective. The Fund’s investments in fixed income securities may include securities of varying maturities, durations and ratings, including securities that have been rated below investment grade by a nationally recognized statistical rating organization (“NRSRO”), commonly referred to as “junk bonds” or “high yield bonds.” Principal Risks Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested, and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in the Fund over long or even short periods of time.The Fund is not intended to be a complete investment program.The principal risks of investing in the Fund are: Table of Contents - Prospectus 3 · Aggressive Investment Techniques Risk.The Fund may invest in and use investment techniques and financial instruments that may be considered aggressive.These techniques may expose the Fund to potentially dramatic changes (losses) in the value of its portfolio holdings. · Asset-Backed and Mortgage-Backed Securities Risk.Asset-backed and mortgage-backed securities are subject to risk of prepayment.These types of securities may also decline in value because of mortgage foreclosures or defaults on the underlying obligations. · Bank Loan Risk.The Fund’s investments in secured and unsecured participations in bank loans and assignments of such loans may create substantial risk.In making investments in such loans, which are made by banks or other financial intermediaries to borrowers, the Fund will depend primarily upon the creditworthiness of the borrower for payment of principal and interest. · Commodities Markets Risk.Exposure to commodity markets through investments in commodity-linked instruments may subject the Fund to greater volatility than investments in traditional securities.This difference is because the value of companies in commodity-related businesses may be affected by overall market movements and other factors affecting the value of a particular industry or commodity, such as weather, disease, embargoes, or political and regulatory developments. · Convertible Securities Risk.The risk that the market value of a convertible security will perform the same as a regular fixed-income security; that is, if market interest rates rise, the value of the convertible security falls.In the event of a liquidation of the issuing company, holders of convertible securities generally would be paid after the company’s creditors but before the company’s common shareholders.Consequently, an issuer’s convertible securities generally may be viewed as having more risk than its debt securities but less risk than its common stock. · Conflicts of Interest Risk.The Adviser and Sub-Advisers will have potential conflicts of interests which could interfere with their management of the Fund.For example, the Adviser and Sub-Advisers may manage other investment funds or have other clients that may be similar to, or overlap with, the investment objective and strategies of the Fund but may have different fee structures than those of the Fund, creating potential conflicts of interest in investment decisions regarding investments that may be appropriate for the Fund and the Adviser’s or Sub-Adviser’s other clients.In addition, the activities in which the Adviser or Sub-Adviser and their affiliates are involved may limit or preclude the flexibility that the Fund may otherwise have to participate in certain investments. · Counterparty Risk. The Fund may enter into transactions with counterparties that become unable or unwilling to fulfill their contractual obligations. There can be no assurance that any such counterparty will not default on its obligations to the Fund. In the event of a counterparty default, the Fund could experience significant losses. · Currency and Forward Currency Contracts Risks.Changes in foreign currency exchange rates will affect the Fund’s share price and the value of securities held by the Fund that are not denominated in the U.S. dollar.Generally, when the U.S. dollar rises in value against a foreign currency, an investment in that foreign currency loses value because it is worth fewer U.S. dollars.The foreign currency exchange market can be highly volatile for a variety of reasons.For example, devaluation of a currency by a country’s government or banking authority also will have a significant impact on the value of any investments denominated in that currency.Currency markets generally are not as regulated as securities markets.Investments in forward currency contracts could minimize the risk of loss due to a decline in the value of the hedged currency, but may also limit any potential gain from an increase in the value of the currency. · Derivatives Risk.The Fund’s investment in derivative investments (“Derivatives”), including futures, options, options on futures, swaps and forward foreign currency contracts, may be more volatile than investments directly in the underlying securities, involve additional costs and may involve a small initial investment relative to the risk assumed.In addition, the value of a Derivative may not correlate perfectly to the underlying financial asset, index or other investment or overall securities markets.Specific types of Derivatives are also subject to a number of additional risks, such as: Table of Contents - Prospectus 4 · Options and Futures Risk.Options and futures contracts may be more volatile than investments directly in the underlying securities, involve additional costs and may involve a small initial investment relative to the risk assumed. · Swap Agreement Risk.A swap agreement may not be assigned without the consent of the counterparty, and may result in losses in the event of a default or bankruptcy of the counterparty. · Credit Default Swap Risk.Credit default swaps are subject to general market risk, liquidity risk and credit risk.If the Fund is a buyer in a credit default swap agreement and no credit event occurs, then it will lose its investment.If the Fund is a seller in a credit default swap and an event of default occurs, there may be a loss of value to the Fund. · Liquidity Risk.The Fund may not be able to sell or close out a Derivative instrument. · Leverage Risk.Derivatives investments may create economic leverage and can result in losses to the Fund that exceed the original amount invested. · Distressed Securities Risk. The Fund’s investment in distressed securities may involve a substantial degree of risk.These instruments, which involve loans, loan participations, bonds, notes, non-performing and sub-performing mortgage loans, typically are unrated, lower-rated, in default or close to default.Many of these instruments are not publicly traded, and may become illiquid. The prices of such instruments may be extremely volatile. Securities of distressed companies are generally more likely to become worthless than the securities of more financially stable companies. Valuing such instruments may be difficult, and the Fund may lose all of its investment, or it may be required to accept cash or securities with a value less than the Fund’s original investment. Issuers of distressed securities are typically in a weak financial condition and may default, in which case the Fund may lose its entire investment. · Equity Risk. Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.Preferred stocks are subject to the risk that the dividend on the stock may be changed or omitted by the issuer, and that participation in the growth of an issuer may be limited. · Exchange-Traded Note Risk.The value of an exchange-traded note (“ETN”) may be influenced by the level of supply and demand for the ETN, volatility and lack of liquidity in the underlying securities markets, changes in the applicable interest rates, changes in the issuer’s credit rating and economic, legal, political or geographic events that affect the referenced index.In addition, the notes issued by investment banks and held by a fund are unsecured debt of the issuer. · Fixed Income Securities Risks.Interest rates may go up resulting in a decrease in the value of the fixed income securities held by the Fund.Fixed income securities are subject to credit risk, or the risk that an issuer will not make timely payments of principal and interest.There is also the risk that an issuer may “call,” or repay, its high yielding bonds before their maturity dates.Certain mortgage-backed fixed-income securities may be subject to risk of prepayment, and may decline in value because of mortgage foreclosures or defaults on the underlying obligations.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.Limited trading opportunities for certain fixed income securities may make it more difficult to sell or buy a security at a favorable price or time.It is likely there will be less governmental intervention in the near future to maintain low interest rates.The negative impact on fixed income securities if interest rates increase as a result could negatively impact the Fund’s net asset value. · Foreign Investments and Emerging Market Risk.The risk of investments in foreign companies involve certain risks not generally associated with investments in the securities of U.S. companies, including changes in currency exchange rates, unstable political, social and economic conditions, a lack of adequate or accurate company information, differences in the way securities markets operate, less secure international banks or securities depositories than those in the U.S. and foreign controls on investment. In addition, individual international country economies may differ favorably or unfavorably from the U.S. economy in such respects as growth of gross domestic product, rates of inflation, capital reinvestment, resources, self-sufficiency and balance of payments position.Sub-Advisers may invest in emerging market countries, which can involve higher degrees of risk as compared with developed economies. Table of Contents - Prospectus 5 · General Market Risk.The risk that certain securities or other assets selected for the Fund’s portfolio may be worth less than the price originally paid for them, or less than they were worth at an earlier time. · Government-Sponsored Entities Risk. The Fund invests in securities issued or guaranteed by government-sponsored entities.However, these securities may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing agency. · High Portfolio Turnover Rate Risk.The Fund may have a relatively high turnover rate compared to many mutual funds.A high portfolio turnover rate (100% or more) has the potential to result in increased brokerage transaction costs which may lower the Fund’s returns.Furthermore, a high portfolio turnover rate may result in the realization by the Fund, and distribution to shareholders, of a greater amount of short-term capital gains than if the Fund had a low portfolio turnover rate.Distributions to shareholders of short-term capital gains are taxed as ordinary income under federal income tax laws.This could result in a higher tax liability and may lower an investor’s after-tax return. · High-Yield Fixed Income Securities Risk.The fixed-income securities held by the Fund that are rated below investment grade are subject to additional risk factors such as increased possibility of default, illiquidity of the security, and changes in value based on public perception of the issuer.Such securities are generally considered speculative because they present a greater risk of loss, including default, than higher rated debt securities. · Leverage Risk.It is expected that most, if not all, of the Fund’s Sub-Advisers will employ leverage to varying degrees.Leverage includes the practice of borrowing money to purchase securities or borrowing securities to sell them short.Investments in Derivatives also involve the use of leverage because the amount of exposure to the underlying asset is often greater than the amount of capital required to purchase the Derivatives.Leverage can increase the investment returns of the Fund.However, if an asset decreases in value, the Fund will suffer a greater loss than it would have without the use of leverage.The Fund will maintain long positions in assets available for collateral, consisting of cash, cash equivalents and other liquid assets, to comply with applicable legal requirements.However, if the value of such collateral declines, margin calls by lending brokers could result in the liquidation of collateral assets at disadvantageous prices. · Liquidity Risk.Certain securities, assets or markets can become illiquid at times and negatively impact the price of securities if the Fund were to sell during times of illiquidity. · Management Risk.The Adviser or Sub-Advisers’ judgments about the attractiveness, value and potential appreciation of the Fund’s investments may prove to be incorrect and that the investment strategies employed by the Adviser and the Sub-Advisers in selecting investments for the Fund may not result in an increase in the value of your investment or in overall performance equal to other similar investment vehicles having similar investment strategies.Sub-Advisers may have little experience managing registered investment companies which, unlike the private investment funds these Sub-Advisers have managed, are subject to daily inflows and outflows of cash and are subject to certain legal and tax-related restrictions. · Multi-Style Management Risk.Because portions of the Fund’s assets are managed by different Sub-Advisers using different styles, the Fund could experience overlapping security transactions or take opposite positions in securities of the same issuer or engage in Derivatives transactions that may offset each other.Certain Sub-Advisers may be purchasing securities at the same time other Sub-Advisers may be selling those same securities, which may lead to higher transaction expenses compared to a Fund using a single investment management style.To a significant extent, the Fund’s performance will depend on the success of the Adviser in allocating the Fund’s assets among the various investment strategies and Sub-Advisers. Table of Contents - Prospectus 6 · Over-the-Counter (“OTC”) Transactions Risk.When the Fund enters into an OTC transaction, it relies on the counterparty to make or take delivery of the underlying investment.Failure by the counterparty to do so would result in the loss of any premium paid by the Fund as well as the loss of any expected benefit of the transaction.In the event of insolvency of the counterparty, the Fund might be unable to close out an OTC position at any time prior to its expiration. · Registered Investment Company and Exchange-Traded Fund Risk.When the Fund invests in other registered investment companies, including ETFs, it will bear additional expenses based on its pro rata share of the other investment company’s or ETF’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF generally reflects the risks of owning the underlying investments the ETF holds.The Fund also will incur brokerage costs when it purchases and sells ETFs. · Risk of Increase in Expenses.Your actual costs of investing in the Fund may be higher than the expenses shown in “Annual Fund Operating Expenses” for a variety of reasons.For example, expense ratios may be higher than those shown if a fee limitation is changed or terminated or if average net assets decrease.Net assets are more likely to decrease and fund expense ratios are more likely to increase when markets are volatile. · Risk of Non-Diversification. The Fund is non-diversified, which means that it may invest a high percentage of its assets in a limited number of securities.Since the Fund is non-diversified, its net asset value (“NAV”) and total returns may fluctuate or fall more than a diversified mutual fund. · Short Sales Risk.The risk on a short sale is the risk of loss if the value of a security sold short increases prior to the delivery date, since the Fund must pay more for the security than it received from the purchaser in the short sale.Therefore, the risk of loss may be theoretically unlimited. · Small and Medium Capitalization Companies Risk. Investing in securities of small and medium capitalization companies may involve greater volatility than investing in larger and more established companies because small and medium capitalization companies can be subject to more abrupt or erratic share price changes than larger, more established companies. · Sub-Adviser and Strategy Concentration Risk. Because the Adviser will not be subject to fixed limitations upon the amount of Fund assets that may be invested with a single Sub-Adviser or in a single investment strategy, the Fund may be more heavily exposed to the investment judgments of one or more Sub-Advisers or the possible increased risk of investing in a limited number of investment strategies. · Subsidiary Investment Risk.By investing in the Subsidiary, the Fund is indirectly exposed to the risks associated with the Subsidiary’s underlying investments.Since the Subsidiary will not be registered under the Investment Company Act of 1940, as amended (the “1940 Act”), an investment in the Subsidiary will not be subject to all of the investor protections of the 1940 Act.Changes in the laws of the U.S. and/or the Cayman Islands, under which the Fund and the Subsidiary, respectively, are organized, could negatively impact the Fund and its shareholders. Your cost of investing in the Fund will be higher because you will indirectly bear the expenses of the Subsidiary. · Tax Risk.There is the risk that the Fund’s investment strategies, specifically its investments in Derivatives, may subject the Fund to special tax rules, the effect of which may be to accelerate income to the Fund, defer losses to the Fund, cause adjustments in the holding periods of the Fund’s securities, convert long-term capital gains into short-term capital gains or convert short-term capital losses into long-term capital losses.Also, by investing in commodities indirectly through the Subsidiary, the Fund will obtain exposure to commodity markets, which otherwise may not be possible in a mutual fund structure due to the source of income limitations of Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”) applicable to regulated investment companies (“RICs”) such as the Fund.However, because the Subsidiary is a controlled foreign corporation, any income received from its investments will be distributed to the Fund as ordinary income, which is taxable to shareholders at higher rates than long-term capital gains (which, in the absence of the Subsidiary, could otherwise be generated by the Fund). Table of Contents - Prospectus 7 · Underlying Fund Risk.The Fund’s investments in Underlying Funds subject the Fund indirectly to the risks of the Underlying Funds.Investments in the securities of other funds involve duplication of advisory fees and certain other expenses.The Underlying Funds may not be registered investment companies and, thus, are not subject to protections afforded by the 1940 Act, covering, among other areas, liquidity requirements, governance by an independent board, affiliated transaction restrictions, leverage limitations, public disclosure requirements and custody requirements.Certain Underlying Funds may be less liquid and thus subject the Fund directly to “Liquidity Risk” described above.Even if an investment in an Underlying Fund is deemed liquid at the time of investment, the Underlying Fund may, in the future, alter the nature of its investments and cease to be a liquid investment fund, subjecting the Fund directly to “Liquidity Risk.” · Warrants.Investments in warrants involve certain risks, including the possible lack of a liquid market for resale of the warrants, potential price fluctuations as a result of speculation or other factors, and failure of the price of the underlying security to reach or have reasonable prospects of reaching a level at which the warrant can be prudently exercised (in which event the warrant may expire without being exercised, resulting in a loss of the Fund’s entire investment therein). Performance When the Fund has been in operation for a full calendar year, performance information will be shown in this Prospectus.Updated performance information will be available on the Fund’s website at www.AuroraHorizons.com or by calling the Fund toll-free at 1-800-443-2862. Management Investment Adviser Portfolio Managers Managed the Fund Since: Aurora Investment Management L.L.C. Roxanne M. Martino Scott C. Schweighauser Justin D. Sheperd Anne Marie Morley Gregory D. Schneiderman 2014 Patrick C. Sheedy 2014 Purchase and Sale of Fund Shares Fund shares are to be purchased or redeemed primarily through financial intermediaries.Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.Investors who are permitted to purchase or redeem shares directly should contact the Fund at 1-800-443-2862.Minimum initial and subsequent investment amounts are shown below. Table of Contents - Prospectus 8 Share Purchase Amounts Class A Class C Class Y(1) Minimum Initial Investment Minimum Subsequent Investment The minimum initial and subsequent investment requirement applies only to purchases of Class Y shares by other mutual funds, endowments, foundations, bank trust departments or trust companies.There is no minimum investment requirement for certain other entities and individuals eligible to purchase Class Y shares as described more fully under “Shareholder Information – Choosing a Share Class – Class Y Shares.” Tax Information The Fund’s distributions will be taxed as ordinary income or long-term capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account (“IRA”).You may be taxed later upon withdrawal of monies from such tax-deferred arrangements. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer, or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your adviser or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 9 Investment Strategies, Risks and Disclosure of Portfolio Holdings Investment Objective The Fund seeks to preserve capital while generating consistent long-term capital growth with moderate volatility and moderate directional exposure to global equity and bond markets. Change in Investment Objective.The Fund’s investment objective may be changed without the approval of the Fund’s shareholders upon 60 days’ written notice to shareholders, but only if approved by the Board of Trustees. Principal Investment Strategies The Adviser seeks to achieve the Fund’s investment objective by allocating its assets primarily among a select group of Sub-Advisers that implement a number of different alternative investment strategies and invest in a variety of markets.The Adviser is responsible for identifying and researching potential Sub-Advisers, monitoring the performance of the Sub-Advisers and allocating and reallocating the Fund’s assets among Sub-Advisers.The identity and number of Sub-Advisers and the Adviser’s allocation of Fund assets among them will change over time. Multi-Manager Investment Approach The Adviser is responsible for developing, constructing and monitoring the asset allocation and portfolio strategy for the Fund.The Adviser believes that an investment’s reward and risk characteristics can be enhanced by employing multiple sub-advisory firms, with complementary styles and approaches, who manage distinct segments of a market, asset class or investment style for the Fund.The Fund’s Sub-Advisers will trade the Fund’s portfolio securities actively, and may experience a high portfolio turnover rate.In selecting individual securities for investment, a Sub-Adviser may: · use in-depth fundamental or quantitative research to identify sectors and securities for investment by the Fund and to analyze risk; · exploit inefficiencies in the valuation of risk and reward; · look to capitalize on rapidly shifting market risks and dynamics caused by economic and technical factors; and/or · consider the liquidity of securities and the portfolio overall as an important factor in portfolio construction. Each Sub-Adviser acts independently from the others, however, multiple Sub-Advisers may be utilized to gain access to different investment approaches within each strategy. The Adviser may directly invest the Fund’s assets, including investing in an Underlying Fund, as an alternative to allocating to a Sub-Adviser, to supplement an allocation to a Sub-Adviser or to hedge portfolio exposure.The Adviser’s investment in unregistered funds and unregistered pooled investment vehicles is limited to 10% of the Fund’s total assets. Sub-Adviser Selection The Adviser selects Sub-Advisers on the basis of various criteria, including an analysis of a Sub-Adviser’s performance during various time periods and market cycles and/or the Sub-Adviser’s reputation, experience, investment philosophy and policies and training of its principals and key personnel.The Adviser may also consider whether a prospective Sub-Adviser has an identifiable track record and recognizable prospects.The Adviser does not follow a rigid investment or allocation policy and the Fund’s assets may be deployed among the Fund’s investment strategies and in weightings the Adviser deems appropriate. The Adviser selects investment strategies by assessing a variety of factors, including: Table of Contents - Prospectus 10 · the return expected from a given investment strategy during a period of time; · the probability of a significant decrease in value of an investment in a given investment strategy; · the marketability of the securities involved; · the extent to which the performance of the strategy correlates with other strategies; · the type of investment or economic environment that will affect the particular strategy; and · the cost of implementing the strategy, including transaction costs and fees to the Sub-Adviser. In addition, the Adviser will attempt to determine whether the past success of a particular strategy is likely to continue in the future.The Adviser may also determine that a strategy that has not recently performed well may hold promising prospects due to changes in market conditions or other factors. The Fund is non-diversified under federal securities laws, which means that it may invest a high percentage of its assets in a limited number of securities. More Information on the Fund’s Investment Strategies and Techniques The Adviser and Sub-Advisers determine whether to buy or sell an investment for the Fund’s portfolio by applying the following strategies: Long/Short Equity Investing. Long/Short Equities strategies generally involve taking both long and short positions in equity securities that are deemed to be under or overvalued.Although the combination of long and short investing can provide an element of protection against (but not eliminate) directional market exposure, Long/Short Equities managers generally do not attempt to neutralize the amount of long and short positions (i.e., they will either be net long or net short).Sub-Advisers may specialize in a particular industry or geographic region, or they may diversify holdings across industries or geographic regions.Sub-Advisers in this strategy usually employ a low to moderate degree of leverage and the gross and net exposures are variable. Long/Short Credit Investing. Sub-Advisers implementing Long/Short Credit strategies generally take both long and short positions in credit-related instruments, such as fixed income instruments issued by U.S. and non-U.S. governments, corporate bonds, bank debt, municipal bonds, trade claims, emerging market debt, credit derivatives (e.g., credit default swaps) and other debt securities.These investments may include securities of varying maturities, durations and ratings.Sub-Advisers utilizing this strategy usually invest in stressed and distressed companies in financial difficulty, reorganization or bankruptcy, and their portfolios often are concentrated in debt instruments.The use of leverage varies considerably.Sub-Advisers differ in their preference for actively participating in the workout and restructuring process and the extent to which they use leverage.Although Long/Short Credit strategies typically involve positions in debt instruments and credit derivatives, the Sub-Advisers implementing these strategies perform extensive research on companies and may use this information to invest both long and short in the equity securities of such companies. Table of Contents - Prospectus 11 Event-Driven Investing.Event-Driven strategies include investments in securities of firms involved in identifiable corporate actions, such as mergers, acquisitions, restructurings, spin-offs, shareholder activism, or other special situations which alter a company’s financial structure or operating strategy.Sub-Advisers may assist in creating a catalyst for the event.Risk management and hedging techniques may be employed to protect the portfolio from events that fail to materialize.In addition, accurately forecasting the timing of an event is an important element impacting the realized return.The use of leverage varies considerably. Macro Investing. Macro strategies generally involve discretionary or systematic, directional trading in currencies, fixed income securities, commodities, credit instruments and credit derivatives and equities.Sub-Advisers may invest in a wide variety of strategies and instruments, often assuming an aggressive risk posture.Most Sub-Advisers rely on macro-economic analyses to invest across countries, markets, sectors and industries, and have the flexibility to invest in numerous financial instruments.Futures, options and other Derivatives are often used for hedging and speculation, and the use of leverage varies considerably. Short-Biased Investing.Short-Biased strategies generally seek to profit from declining security prices through short positions in the equity or debt securities (or similar functioning Derivatives) of companies with unfavorable prospects.These strategies are intended to perform best in declining markets or in times of market disruption and therefore are especially attractive in a multi-manager fund to help reduce the Fund’s total exposure to general stock market movements and from other market disruptions.Sub-Advisers use a range of fundamental and technical investment methodologies to identify potential positions, may or may not remain fully invested and use varying degrees of leverage.Some Sub-Advisers may assume modest long positions while remaining net short. Investments in Equity Securities.The Fund may take both long and short positions in equity securities, including common and preferred stock of U.S. and foreign companies (including issuers located in emerging markets), convertible securities, depositary receipts, warrants, rights and Derivatives that are linked to equity securities.The Fund is generally not constrained among the other types of equity securities in which it may invest.The Fund may invest in equity securities of companies with market capitalizations of any size.In addition to direct investments in equity securities and other equity-linked instruments, the Fund may invest in shares of other investment companies including ETFs that invest in equity securities and other equity-linked instruments. Investments in Fixed Income Securities.The Fund may invest in fixed income securities of U.S. and foreign issuers (including issuers located in emerging markets), and Derivatives that are linked to fixed income securities.“Fixed income securities” in which the Fund may invest include, but are not limited to, corporate bonds, convertible bonds, debt securities and other fixed income instruments issued by various U.S. and non-U.S. governments (including their agencies or instrumentalities), municipal securities, partnership securities, commercial and residential mortgage-backed securities, asset backed securities, zero coupon bonds, variable and floating rate securities, when issued securities, private placements, ETNs, bank loan participations, and private-sector entities.These investments may include securities of varying maturities, durations and ratings, including securities that have been rated below investment grade by a NRSRO, commonly referred to as “junk bonds” or “high yield bonds.”Fixed-income securities may also be secured or unsecured, or have various rankings (such as senior or subordinate) to other debt securities of the same issuer.In addition to direct investments in fixed income securities and other instruments that are linked to fixed-income securities, the Fund invests in shares of other investment companies that invest in fixed income securities and other instruments that are linked to fixed-income securities, including shares of ETFs. Table of Contents - Prospectus 12 Currencies.The Fund may invest in securities denominated in U.S. dollars or foreign currencies (including those of issuers located in emerging markets).In addition, the Fund may purchase and sell foreign currencies in the spot market or by entering into forward currency contracts, and may invest in currency futures contracts, and options on foreign currencies. Investments in Derivatives.The Fund may invest a substantial portion of its assets in Derivatives.The Fund’s investments in Derivatives, including futures contracts, options, options on futures contracts, swap agreements, credit default swaps, currency-linked derivatives and commodity-linked derivatives may be used as a substitute for making direct investments in the underlying instruments or to reduce exposure to, or “hedge,” against market volatilities and other risks.The Fund may use a Derivative rather than investing directly in an underlying asset class as a low-cost, effective means to gain exposure to the asset class.Derivatives and short sale transactions involve the use of leverage.Accordingly, the Fund will maintain long positions in securities available for collateral, consisting of cash, cash equivalents and other liquid securities, to comply with applicable legal requirements. Commodity Markets Investments.The Fund may invest in commodity-linked instruments, including commodity-linked swaps, futures, options and options on futures, commodity-linked debt and other investment companies and ETFs that invest in commodity-linked instruments.The Fund’s investments in commodity-linked instruments represent underlying tangible assets such as oil, minerals, metals and agricultural products.In addition to investments in commodity-linked instruments, the Fund may invest in fixed income or equity securities of issuers that are engaged in a commodities-based industry (such as manufacturers of mining or agricultural equipment, producers of oil or other fossil fuels, or producers of forest products). To provide the Fund with exposure to the commodity markets within the limitations of Subchapter M of the Code, the Fund’s investments in commodity-linked instruments will primarily be made through investments in the Subsidiary.To maintain compliance with the asset diversification requirements imposed by Subchapter M of the Code, the Fund may only invest up to 25% of its total assets in the Subsidiary.The Subsidiary will invest principally in commodity-linked futures contracts, options on futures contracts, swap agreements, and other investments intended to serve as margin or collateral for futures contracts or swap agreements.However, the Subsidiary may invest in any type of instrument in which the Fund may invest.The Fund applies its investment restrictions to include investments of the Subsidiary on a “look-through” basis as if such investments were held directly by the Fund.As a result, all of the Subsidiary’s investments are subject to the investment policies and restrictions of the Fund, including, but not limited to, those related to leverage, liquidity and the timing and method of valuation of portfolio investments.The Adviser will also serve as the investment adviser to the Subsidiary, but will not receive separate compensation from the Subsidiary for its advisory services. Investments in Underlying Funds.In addition to allocating capital to Sub-Advisers who implement the strategies and trade in the markets and instruments described above directly on behalf of the Fund, the Fund may also access such strategies, instruments and markets by allocating its assets, or the assets of the Subsidiary, to Underlying Funds.The Adviser’s investment in unregistered funds and unregistered pooled investment vehicles is limited to 10% of the Fund’s total assets. Temporary Strategies; Cash or Similar Investments.For temporary defensive purposes, up to 100% of the Fund’s total assets may be invested in high-quality, short-term debt securities and money market instruments.For longer periods of time, the Fund may hold a substantial cash position.These short-term debt securities and money market instruments include shares of corporate and government money market mutual funds and U.S. Government securities.Taking a temporary defensive position in cash or holding a large cash position for an extended period of time may result in the Fund not achieving its investment objective.Furthermore, to the extent that the Fund invests in money market mutual funds for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market funds’ management fees and operational expenses. Table of Contents - Prospectus 13 Principal Risks of Investing in the Fund Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested, and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in the Fund.The Fund is not intended to be a complete investment program.The principal risks of investing in the Fund are: Aggressive Investment Techniques Risk.The Fund may invest in and use investment techniques and financial instruments that may be considered aggressive.These techniques may expose the Fund to potentially dramatic changes (losses) in the value of its portfolio holdings. Asset-Backed and Mortgage-Backed Securities Risk.Asset-backed and mortgage-backed securities are subject to risk of prepayment.This is more likely to occur when interest rates fall because many borrowers refinance mortgages to take advantage of more favorable rates.Prepayments on mortgage-backed securities are also affected by other factors, such as the volume of home sales.The Fund’s yield will be reduced if cash from prepaid securities is reinvested in securities with lower interest rates.The risk of prepayment may also decrease the value of mortgage-backed securities.Asset-backed securities may have a higher level of default and recovery risk than mortgage-backed securities.However, both of these types of securities may decline in value because of mortgage foreclosures or defaults on the underlying obligations.Enforcing rights against the underlying assets or collateral may be difficult, or the underlying assets or collateral may be insufficient if the issuer defaults. The values of certain types of mortgage-backed securities, such as inverse floaters and interest-only and principal-only securities, may be extremely sensitive to changes in interest rates and prepayment rates. Bank Loan Risk.The Fund’s investments in secured and unsecured participations in bank loans and assignments of such loans may create substantial risk.In making investments in such loans, which are made by banks or other financial intermediaries to borrowers, the Fund will depend primarily upon the creditworthiness of the borrower for payment of principal and interest.If the Fund does not receive scheduled interest or principal payments on such indebtedness, the Fund’s share price could be adversely affected.The Fund may invest in loan participations that are rated by a NRSRO or are unrated, and may invest in loan participations of any credit quality, including “distressed” companies with respect to which there is a substantial risk of losing the entire amount invested.In addition, certain bank loans in which the Fund may invest may be illiquid and, therefore, difficult to value and/or sell at a price that is beneficial to the Fund. Commodities Markets Risk.Exposure to commodity markets through investments in commodity-linked instruments may subject the Fund to greater volatility than investments in traditional securities.This is because the value of companies in commodity-related businesses may be affected by overall market movements and other factors affecting the value of a particular industry or commodity, such as weather, disease, embargoes, or political and regulatory developments. Conflicts of Interest Risk.The Adviser and Sub-Advisers will have potential conflicts of interests that could interfere with their management of the Fund.For example, the Adviser and Sub-Advisers may manage other investment funds or client accounts that have a similar investment objective and strategy as the Fund but a different fee structures than the Fund, creating potential conflicts of interest in investment decisions regarding investments that may be appropriate for the Fund and the Adviser’s or Sub-Adviser’s other clients.In addition, the activities in which the Adviser or Sub-Adviser and their affiliates are involved may limit or preclude the flexibility that the Fund may otherwise have to participate in certain investments. Table of Contents - Prospectus 14 Convertible Securities Risk.A convertible security is a fixed-income security (a debt instrument or a preferred stock) that may be converted at a stated price within a specified period of time into a certain quantity of the common stock of the same or a different issuer.Convertible securities are senior to common stock in an issuer’s capital structure, but are subordinated to any senior debt securities.While providing a fixed-income stream (generally higher in yield than the income derivable from common stock but lower than that afforded by a similar non-convertible security), a convertible security also gives an investor the opportunity, through its conversion feature, to participate in the capital appreciation of the issuing company depending upon a market price advance in the convertible security’s underlying common stock.If market interest rates rise, however, the value of the convertible security may fall. Counterparty Risk.The Fund may enter into transactions with counterparties that become unable or unwilling to fulfill their contractual obligations.There can be no assurance that any such counterparty will not default on its obligations to the Fund.In the event of a counterparty default, the Fund could experience significant losses. Credit Default Swap Risk.Credit default swaps are subject to general market risk, liquidity risk and credit risk.If the Fund is a buyer in a credit default swap agreement and no credit event occurs, then it will have no benefit from the payments it has made.If the Fund is a seller and a credit event occurs, the value of the reference obligation received by the Fund, coupled with the periodic payments previously received, may be less than the full notional value it pays to the buyer, resulting in a loss of value to the Fund.As a seller of a credit default swaps, the Fund receives a fixed rate of income throughout the term of the contract, provided there is no default.If an event of default occurs, the Fund would be obligated to pay the notional value of the underlying reference obligation in return for the receipt of the underlying reference obligation. Currency and Forward Foreign Currency Contracts Risk.If the Fund invests directly in foreign (non-U.S.) currencies or in securities that trade in, and receive revenues in, foreign (non-U.S.) currencies, or in Derivatives that provide exposure to foreign (non-U.S.) currencies, it will be subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedging positions, that the U.S. dollar will decline in value relative to the currency being hedged.Currency exchange rates may fluctuate significantly over short periods of time for a number of reasons, including changes in interest rates, intervention (or the failure to intervene) by U.S. or foreign governments, central banks or supranational entities such as the International Monetary Fund, or by the imposition of currency controls or other political developments in the U.S. or abroad. Derivatives Risk.The Fund may invest in, or enter into, Derivatives or Derivatives transactions.Derivatives are financial instruments that derive their performance, at least in part, from the performance of an underlying asset, index or interest rate.Derivatives entered into by the Fund can be volatile and involve various types and degrees of risk, depending upon the characteristics of a particular Derivative and the portfolio of the Fund.Derivatives permit the Adviser or a Sub-Adviser to increase or decrease the level of risk of an investment portfolio, or change the character of the risk to which an investment portfolio is exposed in much the same way as the manager can increase or decrease the level of risk, or change the character of the risk, of an investment portfolio by making investments in specific securities.Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in Derivatives could have a large potential effect on performance of the Fund.The Adviser’s or Sub-Adviser’s use of Derivatives may include total return swaps, options and futures designed to replicate the performance of the Fund or to adjust market or risk exposure. If the Fund invests in Derivatives at inopportune times or incorrectly judges market conditions, the investments may reduce the return of the Fund or result in a loss.The Fund could also experience losses if Derivatives are poorly correlated with its other investments, or if the Fund is unable to liquidate the position because of an illiquid secondary market.The market for many Derivatives is, or suddenly can become, illiquid.Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for Derivatives.Furthermore, when seeking to obtain short exposure by investing in Derivatives, the Fund may be subject to regulatory restrictions as discussed in “Short Sales Risk” below. Table of Contents - Prospectus 15 Distressed Securities Risk.Distressed securities include securities of companies or government entities that are already in or are heading toward some sort of distress, such as default or bankruptcy.Distressed securities most commonly include corporate debt and bank debt securities that are currently undervalued, out-of-favor, have low credit ratings or subject to bankruptcy, reorganization or other insolvency proceedings, or are affected by other adverse factors.The use of distressed securities strategies may include the purchase of bonds of companies with lower credit ratings and that have attractive risk/reward characteristics due to, among other things, an anticipation of an upgrade in the bond’s ratings, expectation that a company reorganization will provide greater value, or other positive business factors that are not yet reflected in their market value. Equity Risk. The Fund will be exposed to equity market risk through direct investments in equity securities and its investment in equity-linked Derivatives.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.Preferred stocks are subject to the risk that the dividend on the stock may be changed or omitted by the issuer, and that participation in the growth of an issuer may be limited. Exchange-Traded Funds Risk.An investment in an ETF generally presents the same primary risks as an investment in a conventional mutual fund (i.e., one that is not exchange traded) that has the same investment objective, strategies and policies.The price of an ETF can fluctuate within a wide range, and the Fund could lose money when investing in an ETF if the prices of the securities owned by the ETF go down.In addition, ETFs are subject to the following risks that do not apply to conventional mutual funds: (1) the market price of the ETF’s shares may trade at a discount to their NAV; (2) an active trading market for an ETF’s shares may not develop or be maintained; or (3) trading of an ETF’s shares may be halted if the listing exchange’s officials deem such action appropriate, the shares are de-listed from the exchange, or the activation of market-wide “circuit breakers” (which are tied to large decreases in stock prices) halts stock trading generally.Additionally, ETFs have management and other fees, which increase their cost. Exchange-Traded Note Risk.ETNs are subject to the credit risk of the issuer.The value of an ETN will vary and may be influenced by the level of supply and demand for the ETN, volatility and lack of liquidity in underlying securities, currency and commodities markets as well as changes in the applicable interest rates, changes in the issuer’s credit rating, and economic, legal, political, or geographic events that affect the referenced index.There may be restrictions on the Fund’s right to redeem its investment in an ETN, which is meant to be held until maturity. The Fund’s decision to sell its ETN holdings may be limited by the availability of a secondary market. Fixed Income Securities.Fixed income securities held by the Fund are subject to interest rate risk, call risk, prepayment and extension risk, credit risk, and liquidity risk, which are more fully described below. Interest Rate Risk.Fixed income securities are subject to the risk that the securities could lose value because of interest rate changes.For example, bonds tend to decrease in value if interest rates rise.Fixed income securities with longer maturities sometimes offer higher yields, but are subject to greater price shifts as a result of interest rate changes than fixed income securities with shorter maturities.It is likely there will be less governmental intervention in the near future to maintain low interest rates.The negative impact on fixed income securities if interest rates increase as a result could negatively impact the Fund’s net asset value. Table of Contents - Prospectus 16 Call Risk.During periods of declining interest rates, a bond issuer may “call,” or repay, its high yielding bonds before their maturity dates.The Fund would then be forced to invest the unanticipated proceeds at lower interest rates, resulting in a decline in its income. Prepayment and Extension Risk.Many types of fixed income securities are subject to prepayment risk.Prepayment occurs when the issuer of a fixed income security can repay principal prior to the security’s maturity.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.In addition, the potential impact of prepayment features on the price of a fixed income security can be difficult to predict and result in greater volatility.On the other hand, rising interest rates could cause prepayments of the obligations to decrease, extending the life of mortgage- and asset-backed securities with lower payment rates.This is known as extension risk and may increase the Fund’s sensitivity to rising rates and its potential for price declines. Credit Risk.Fixed income securities are generally subject to the risk that the issuer may be unable to make principal and interest payments when they are due.There is also the risk that the securities could lose value because of a loss of confidence in the ability of the borrower to pay back debt.Lower rated fixed income securities involve greater credit risk, including the possibility of default or bankruptcy. Liquidity Risk.Trading opportunities are more limited for fixed income securities that have not received any credit ratings, have received ratings below investment grade or are not widely held.These features make it more difficult to sell or buy a security at a favorable price or time.Consequently, the Fund may have to accept a lower price to sell a security, sell other securities to raise cash or give up an investment opportunity, any of which could have a negative effect on its performance.Infrequent trading of securities may also lead to an increase in their price volatility.Liquidity risk also refers to the possibility that the Fund may not be able to sell a security or close out an investment contract when it wants to.If this happens, the Fund will be required to hold the security or keep the position open, and it could incur losses. Foreign Investments and Emerging Market Risk.Foreign investments may carry risks associated with investing outside the United States, such as currency fluctuation, economic or financial instability, lack of timely or reliable financial information or unfavorable political or legal developments.Those risks are increased for investments in emerging markets. Foreign securities include American Depositary Receipts (“ADRs”) and similar investments, including European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”), dollar-denominated foreign securities and securities purchased directly on foreign exchanges.ADRs, EDRs and GDRs are depositary receipts for foreign company stocks that are not themselves listed on a U.S. exchange, and are issued by a bank and held in trust at that bank, and that entitle the owner of such depositary receipts to any capital gains or dividends from the foreign company stocks underlying the depositary receipts.ADRs are U.S. dollar denominated.EDRs and GDRs are typically U.S. dollar denominated but may be denominated in a foreign currency.Foreign securities, including ADRs, EDRs and GDRs, may be subject to more risks than U.S. domestic investments.These additional risks may potentially include lower liquidity, greater price volatility and risks related to adverse political, regulatory, market or economic developments. In addition, amounts realized on sales of foreign securities may be subject to high and potentially confiscatory levels of foreign taxation and withholding when compared to comparable transactions in U.S. securities.The Fund will generally not be eligible to pass through to shareholders any U.S. federal income tax credits or deductions with respect to foreign taxes paid unless it meets certain requirements regarding the percentage of its total assets invested in foreign securities and makes an election to pass through the foreign tax credit or deduction to shareholders.Investments in foreign securities involve exposure to fluctuations in foreign currency exchange rates.Such fluctuations may reduce the value of the investment.Foreign investments are also subject to risks including potentially higher withholding and other taxes, trade settlement, custodial, and other operational risks and less stringent investor protection and disclosure standards in certain foreign markets.In addition, foreign markets can and often do perform differently from U.S. markets. Table of Contents - Prospectus 17 Futures Contract Risk.Futures contracts are subject to the same risks as the underlying investments that they represent, but also may involve risks different from, and possibly greater than, the risks associated with investing directly in the underlying investments.Investments in futures contracts involve additional costs, may be more volatile than other investments and may involve a small initial investment relative to the risk assumed.If the Adviser or Sub-Adviser incorrectly forecasts the value of investments in using a futures contract, the Fund might have been in a better position if the Fund had not entered into the contract. General Market Risk.The market value of a security or other asset may move up or down, sometimes rapidly and unpredictably.These fluctuations may cause a security or other asset to be worth less than the price originally paid for it, or less than it was worth at an earlier time.Market risk may affect a single issuer, industry, sector of the economy or the market as a whole.U.S. markets have experienced significant volatility in recent years.The securities markets have experienced reduced liquidity, price volatility, credit downgrades, increased likelihood of default, and valuation difficulties, all of which may increase the risk of investing in securities held by the Fund. Government Sponsored Entity Risk.U.S. Government obligations include securities issued or guaranteed as to principal and interest by the U.S. Government, its agencies or instrumentalities, such as the U.S. Treasury.Payment of principal and interest on U.S. Government obligations may be backed by the full faith and credit of the United States or may be backed solely by the issuing or guaranteeing agency or instrumentality itself.In the latter case, the investor must look principally to the agency or instrumentality issuing or guaranteeing the obligation for ultimate repayment, which agency or instrumentality may be privately owned.There can be no assurance that the U.S. Government would provide financial support to its agencies or instrumentalities (including government-sponsored enterprises) where it is not obligated to do so.As a result, there is a risk that these entities will default on a financial obligation.For instance, securities issued by the Government National Mortgage Association, commonly known as “Ginnie Mae,” are supported by the full faith and credit of the U.S. Government.Securities issued by The Federal National Mortgage Association, commonly known as “Fannie Mae” and The Federal Home Loan Mortgage Corporation, commonly known as “Freddie Mac” are supported only by the discretionary authority of the U.S. government.However, the obligations of Fannie Mae and Freddie Mac have been placed into conservatorship until the entities are restored to a solvent financial condition.Securities issued by the Student Loan Marketing Association are supported only by the credit of that agency. High Portfolio Turnover Rate Risk.The Fund’s investment strategy may result in high portfolio turnover rates.This could generate capital gains including short-term capital gains taxable to shareholders at ordinary income tax rates (for non-corporate shareholders, currently as high as 39.6%) and could increase brokerage commission costs.To the extent that the Fund experiences an increase in brokerage commissions due to a higher turnover rate, the performance of the Fund could be negatively impacted by the increased expenses incurred by the Fund. Table of Contents - Prospectus 18 High-Yield Fixed Income Securities Risk.High-yield fixed income securities or “junk bonds” are fixed income securities rated below investment grade by a NRSRO.Although junk bonds generally pay higher rates of interest than higher-rated securities, they are subject to a greater risk of loss of income and principal.Junk bonds are subject to greater credit risk than higher-grade securities and have a higher risk of default.Companies issuing high-yield junk bonds are more likely to experience financial difficulties that may lead to a weakened capacity to make principal and interest payments than issuers of higher grade securities.Issuers of junk bonds are often highly leveraged and are more vulnerable to changes in the economy, such as a recession or rising interest rates, which may affect their ability to meet their interest or principal payment obligations. Leverage Risk.It is expected that most, if not all, of the Fund’s Sub-Advisers will employ leverage to varying degrees.Leverage includes the practice of borrowing money to purchase securities or borrowing securities to sell them short.Investments in Derivatives also involve the use of leverage because the amount of exposure to the underlying asset is often greater than the amount of capital required to purchase the Derivative.Leverage can increase the investment returns of the Fund.However, if an asset decreases in value, the Fund will suffer a greater loss than it would have without the use of leverage.The Fund will maintain long positions in assets available for collateral, consisting of cash, cash equivalents and other liquid assets, to comply with applicable legal requirements.However, if the value of such collateral declines, margin calls by lending brokers could result in the liquidation of collateral assets at disadvantageous prices. Liquidity Risk.The risk that certain securities assets or markets can become illiquid at times and negatively impact the price of securities if the Fund were to sell during times of illiquidity. Management Risk.The ability of the Fund to meet its investment objective is directly related to the Adviser’s allocation of the Fund’s assets among the investment strategies and Sub-Advisers and the Sub-Advisers’ implementation of their particular strategies.The value of your investment in the Fund may vary with the effectiveness of the Adviser’s or Sub-Advisers’ research, analysis and asset allocations.If the Adviser’s or Sub-Advisers’ investment strategies do not produce the expected results, the value of your investment could be diminished or even lost entirely.Further, Sub-Advisers may have little experience managing registered investment companies, which, unlike the private investment funds these Sub-Advisers have been managing, are subject to daily inflows and outflows of cash and are subject to certain legal and tax-related restrictions. Multi-Style Management Risk.Because portions of the Fund’s assets are managed by different Sub-Advisers using different styles, the Fund could experience overlapping security transactions or take opposite positions in the same securities. Certain Sub-Advisers may be purchasing securities at the same time that other Sub-Advisers may be selling those same securities, which may lead to higher transaction expenses compared to a Fund using a single investment management style.To a significant extent, the Fund’s performance will depend on the success of the Adviser in allocating the Fund’s assets among the various investment strategies and Sub-Advisers.Further, in the event that there is a proxy vote related to a security in which two Sub-Advisers have taken opposite positions, the Sub-Advisers may vote such proxy in a conflicting manner. Options Risk.Options and options on futures contracts are subject to the same risks as the investments in which the Fund invests directly, but also may involve risks different from, and possibly greater than, the risks associated with investing directly in the underlying investments.Investments in options and options on futures involve additional costs, may be more volatile than other investments and may involve a small initial investment relative to the risk assumed.If the Adviser or Sub-Adviser incorrectly forecasts the value of investments in using an option or futures contract, the Fund might have been in a better position if the Fund had not entered into the contract.In addition, the value of an option may not correlate perfectly to the underlying financial asset, index or other investment or overall securities markets. Table of Contents - Prospectus 19 Other Investment Companies Risk.Federal law generally prohibits a mutual fund from acquiring shares of another investment company if, immediately after such acquisition, the fund and its affiliated persons would hold more than 3% of such investment company’s total outstanding shares.This prohibition may prevent the Fund from allocating its investments in an optimal manner.You will indirectly bear fees and expenses charged by the underlying funds in addition to the Fund’s direct fees and expenses and, as a result, your cost of investing in the Fund will generally be higher than the cost of investing directly in the underlying investment company’s shares. Over-the-Counter (“OTC”) Transactions Risk.When the Fund enters into an OTC transaction, it relies on the counterparty to make or take delivery of the underlying investment.Failure by the counterparty to do so would result in the loss of any premium paid by the Fund as well as the loss of any expected benefit of the transaction.In the event of insolvency of the counterparty, the Fund might be unable to close out an OTC position at any time prior to its expiration. Risk of Non-Diversification. The Fund is non-diversified under federal securities laws, which means that it may invest a high percentage of its assets in a limited number of securities.Since the Fund is non-diversified, its NAV and total returns may fluctuate or fall more than a diversified mutual fund. Risk of Increase in Expenses.Your actual costs of investing in the Fund may be higher than the expenses shown in “Annual Fund Operating Expenses” for a variety of reasons.For example, expense ratios may be higher than those shown if a fee limitation is changed or terminated or if average net assets decrease.Net assets are more likely to decrease and fund expense ratios are more likely to increase when markets are volatile. Short Sales Risk.The Fund may attempt to limit its exposure to a possible market decline in the value of its portfolio securities through short sales of securities that the Adviser or Sub-Adviser believe possess volatility characteristics similar to those being hedged.The Fund may also use short sales for non-hedging purposes to pursue its investment objectives if, in the portfolio manager’s view, the security is over-valued.Short selling is speculative in nature and, in certain circumstances, can substantially increase the effect of adverse price movements on the Fund’s portfolio.A short sale of a security involves the risk of theoretically unlimited increase in the market price of the security that can in turn result in an inability to cover the short position and a theoretically unlimited loss.No assurance can be given that securities necessary to cover the Fund’s short position will be available for purchase.The SEC and other U.S. and non-U.S. regulatory authorities have imposed, and may impose in the future, restrictions on short selling, either on a temporary or permanent basis.Such restrictions may include placing limitations on specific companies and/or industries with respect to which the Fund may enter into short positions, and may hinder the Fund in, or prevent it from, implementing its investment strategies, and may negatively affect performance. Small and Medium Capitalization Companies Risk.Investing in securities of small and medium capitalization companies may involve greater volatility than investing in larger and more established companies because small and medium capitalization companies can be subject to more abrupt or erratic share price changes than larger, more established companies.Small and medium capitalization companies may have limited product lines, markets or financial resources, and their management may be dependent on a limited number of key individuals.Securities of those companies may have limited market liquidity and their prices may be more volatile. Table of Contents - Prospectus 20 Sub-Adviser and Strategy Concentration Risk.Because the Adviser will not be subject to fixed limitations upon the amount of Fund assets that may be invested with a single Sub-Adviser or in a single investment strategy, the Fund may be more heavily exposed to the investment judgments of one or more Sub-Advisers or the possible increased risk of investing in a limited number of investment strategies. Subsidiary Investment Risk.By investing in the Subsidiary, the Fund is exposed to the risks associated with the Subsidiary’s underlying investments.Since the Subsidiary will not be registered under the 1940 Act, an investment in the Subsidiary will not be subject to all of the investor protections of the 1940 Act.However, the Fund wholly owns and controls the Subsidiary.The investments of the Fund and Subsidiary are both managed by the Adviser, making it unlikely that the Subsidiary will take action contrary to the interests of the Fund or its shareholders.The Board has oversight responsibility for the investment activities of the Fund, including its investment in the Subsidiary, and the Fund’s role as the sole shareholder of the Subsidiary.Also, the Subsidiary will be subject to the same investment policies and restrictions that apply to the Fund, and will be subject to the same compliance policies and procedures that apply to the Fund. Changes in the laws of the U.S. and/or the Cayman Islands, under which the Fund and Subsidiary, respectively, are organized, could negatively affect the Fund and its shareholders. Swap Agreements Risk.Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than a year, and will not have liquidity beyond the counterparty to the agreement.In a standard swap transaction, two parties agree to exchange the returns earned on specific reference assets, such as the return on, or increase in value of, a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a “basket” of securities representing a particular index.A swap contract may not be assigned without the consent of the counterparty, and may result in losses in the event of a default or bankruptcy of the counterparty. Tax Risk.The Fund’s investments and investment strategies, specifically its investments in Derivatives, may subject the Fund to special federal income tax provisions that may, among other things: (i) disallow, suspend or otherwise limit the allowance of certain losses or deductions; (ii) accelerate income to the Fund; (iii) convert long-term capital gain taxable at lower rates into short-term capital gain or ordinary income taxable at higher rates; (iv) convert an ordinary loss or a deduction into a capital loss (the deductibility of which is more limited); (v) treat dividends that would otherwise constitute qualified dividend income as non-qualified dividend income; or (vi) create a risk that the Fund will fail the diversification and source of income requirements under Subchapter M of the Code, which could cause the Fund to fail to qualify for the tax treatment applicable to a RIC. By investing in commodities indirectly through the Subsidiary, the Fund will obtain exposure to the commodities markets which otherwise may not be possible in a RIC structure due to the source of income limitations of Subchapter M of the Code.Subchapter M requires, among other things, that at least 90% of the Fund’s gross income be derived from securities or derived with respect to its business of investing in securities (typically referred to as “qualifying income”).If the Fund were to invest directly in commodities (i.e., rather than through the Subsidiary) the income derived from these investments may not be treated as “qualifying income” for purposes of satisfying the gross income requirement, and, absent the Fund’s ability to cure its failure to satisfy the gross income requirement, the Fund would be taxed as an ordinary corporation if income from such non-qualifying investments exceeded 10% of the Fund’s gross income.However, because the Subsidiary is a controlled foreign corporation, any income received from its investments will be passed through to the Fund as ordinary income, which is taxable to shareholders at less favorable rates than long-term capital gains (which, in the absence of the Subsidiary, could otherwise be generated by the Fund). Table of Contents - Prospectus 21 The IRS has issued a number of private letter rulings to other mutual funds (unrelated to the Fund), which indicate that certain income from a fund’s investment in a wholly-owned foreign subsidiary will constitute “qualifying income” for purposes of Subchapter M of the Code.Private letter rulings are binding only on the taxpayer that requested the ruling, and there can be no assurance that the IRS’s position in these prior rulings would apply to the Fund.In 2011, the IRS suspended issuance of any further private letter rulings regarding whether income derived by a fund through a wholly-owned subsidiary that invests in commodities is “qualifying income” for purposes of Subchapter M of the Code, pending a review of its position on this issue.Accordingly, at this time, the Fund does not intend to seek a private letter ruling on the issue of whether income derived from the Subsidiary will be “qualifying income” for purposes of Subchapter M of the Code.If the IRS were to change its position with respect to the conclusions reached in its prior private letter rulings, the income from the Fund’s investment in the Subsidiary might not be qualifying income, and the Fund might not qualify as a RIC for one or more years.That said, the Fund intends to take the position that income from its investments in the Subsidiary will constitute “qualifying income.”In addition, future legislation, Treasury Regulations or IRS guidance could adversely affect the ability of the Fund or the Subsidiary to operate as described in this Prospectus. A foreign corporation, such as the Subsidiary, will generally not be subject to U.S. federal income tax unless it is deemed to be engaged in a U.S. trade or business.However, the Code provides a safe harbor pursuant to which a foreign corporation (other than a dealer in stocks, securities, commodities or Derivatives) will not be deemed to be engaged in a U.S. trade or business as a result of trading securities or commodities for its own account within the United States (the “Safe Harbor”).The Subsidiary intends to operate so as to meet the requirements of the Safe Harbor and, hence, not be engaged in a U.S. trade or business.Although the Subsidiary is not expected to be subject to U.S. federal income tax on a net income basis, income derived by the Subsidiary may be subject to withholding taxes imposed by the U.S. or other countries. The Cayman Islands does not currently impose any income, corporate or capital gains tax, estate duty, inheritance tax, gift tax or withholding tax on the Subsidiary.If Cayman Islands law changes such that the Subsidiary must pay Cayman Islands taxes, Fund shareholders would likely suffer decreased investment returns. Underlying Fund Risk. The Fund’s investments in Underlying Funds subject the Fund to the risks of the Underlying Funds. Investments in the securities of other funds involve duplication of advisory fees and certain other expenses.The Underlying Funds may not be registered investment companies and, thus, are not subject to protections afforded by the 1940 Act, covering, among other areas, liquidity requirements, governance by an independent board, affiliated transaction restrictions, leverage limitations, public disclosure requirements and custody requirements.Certain Underlying Funds may be less liquid and thus subject the Fund directly to “Liquidity Risk” described above.Even if an investment in an Underlying Fund is deemed liquid at the time of investment, the Underlying Fund may, in the future, alter the nature of its investments and cease to be a liquid investment fund, subjecting the Fund directly to “Liquidity Risk.” Warrants.Investments in warrants involve certain risks, including the possible lack of a liquid market for resale of the warrants, potential price fluctuations as a result of speculation or other factors, and failure of the price of the underlying security to reach or have reasonable prospects of reaching a level at which the warrant can be prudently exercised (in which event the warrant may expire without being exercised, resulting in a loss of the Fund’s entire investment therein). Table of Contents - Prospectus 22 Portfolio Holdings Information A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio holdings is available in the SAI.Disclosure of the Fund’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual and semi-annual reports to Fund shareholders and in the quarterly holdings report on Form N-Q.The annual and semi-annualreports to Fund shareholders are available by contacting the Aurora Horizons Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 or calling 1-800-443-2862, or by visiting the Fund’s website at www.AuroraHorizons.com.The Form N-Q is available on the SEC’s website at www.sec.gov.The Fund also posts its quarterly holdings to its website, www.AuroraHorizons.com, on or around the 60th day following the end of each fiscal quarter. Management of the Fund The Adviser The Fund has entered into an investment advisory agreement (“Advisory Agreement”) with Aurora Investment Management L.L.C., located at 300 North LaSalle Street, 52nd Floor, Chicago, Illinois 60654.In addition to managing the Fund, the Adviser acts as the investment manager to, or general partner of, other privately offered U.S. and non-U.S. multi-manager hedge fund portfolios, and provides investment services to separate accounts that invest in portfolios of hedge funds.The Adviser is registered as an investment adviser with the SEC. The Adviser is a subsidiary of Natixis Global Asset Management, L.P. (“Natixis US”), which is part of Natixis Global Asset Management, an international asset management group based in Paris, France, that is in turn owned by Natixis, a French investment banking and financial services firm.Natixis is principally owned by BPCE, France’s second largest banking group.BPCE is owned by banks comprising two autonomous and complementary retail banking networks consisting of the Caisse d’Epargne regional savings banks and the Banque Populaire regional cooperative banks.The registered address of Natixis is 30, avenue Pierre Mendès France, 75013 Paris, France.The registered address of BPCE is 50, avenue Pierre Mendès France, 75013 Paris, France.Natixis US has 13 principal subsidiary or affiliated asset management firms that collectively had over $419 billion in assets under management as of December 31, 2013. As of May 31, 2014, the Adviser had approximately $9.1 billion in assets under management.Under the Advisory Agreement, the Adviser has overall responsibility for the general management and investment of the Fund’s portfolio, and evaluates, selects and recommends the Fund’s Sub-Advisers, subject to the supervision of the Board of Trustees.For the fiscal period ended February 28, 2014, the Adviser received 2.00% of the Fund’s average annual net assets in advisory fees.The Adviser compensates the Sub-Advisers out of the advisory fees that it receives from the Fund. Subject to the general supervision of the Board of Trustees, the Adviser is responsible for managing the Fund in accordance with its investment objective and policies.The Adviser also maintains certain related records for the Fund.The Adviser is responsible for identifying and researching potential Sub-Advisers, monitoring the performance of the Sub-Advisers and allocating and reallocating the Fund’s assets among Sub-Advisers.The Adviser oversees the Sub-Advisers for compliance with the Fund’s investment objective, policies, strategies and restrictions, and monitors each Sub-Adviser’s adherence to its investment style. Table of Contents - Prospectus 23 Fund Expenses.The Fund is responsible for its own operating expenses.Pursuant to an operating expense limitation agreement between the Adviser and the Fund, the Adviser has agreed to waive its fees and/or reimburse expenses of the Fund to ensure that Total Annual Fund Operating Expenses (exclusive of interest, acquired fund fees and expenses, leverage and tax expenses, dividends and interest expenses on short positions, brokerage commissions, and extraordinary expenses) do not exceed an annual rate of 2.85%, 3.60% and 2.60% of the average daily net assets of the Class A shares, Class C shares and Class Y shares, respectively.For the period starting June 27, 2014 and ending June 27, 2015, the Operating Expense Limitation as a Percentage of Average Daily Net Assets will be reduced to 2.58%, 3.33% and 2.33% for Class A Shares, Class C Shares and Class Y Shares, respectively.Any waiver in advisory fees or payment of expenses made by the Adviser may be reimbursed by the Fund in subsequent years if the Adviser so requests.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses at the time of waiver.The Adviser is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.Any such reimbursement will be reviewed by the Board of Trustees.The Fund must pay its current ordinary operating expenses before the Adviser is entitled to any reimbursement of fees and/or expenses.This agreement is in effect through at least March 27, 2016, and may be terminated only by the Board of Trustees. A discussion regarding the basis of the Board of Trustees’ approval of the Advisory Agreement is available in the Fund’s semi-annual report to shareholders for the period ended August 31, 2013. The Fund, as a series of the Trust, does not hold itself out as related to any other series of the Trust for purposes of investment and investor services, nor does it share the same investment adviser with any other series of the Trust. Operation of the Subsidiary.The Subsidiary is organized under the laws of the Cayman Islands, and is overseen by its own board of directors.The Fund is the sole shareholder of the Subsidiary.It is not currently expected that shares of the Subsidiary will be sold or offered to other investors.If, at any time, the Subsidiary proposes to offer or sell its shares to any investor other than the Fund, you will receive 60 days’ prior notice of such offer or sale. The Adviser is responsible for the Subsidiary’s day-to-day business pursuant to an investment advisory agreement with the Subsidiary.Under this agreement, the Adviser provides the Subsidiary with the same type of management services, under similar terms, as are provided to the Fund.The advisory agreement with the Subsidiary provides for automatic termination upon the termination of the investment advisory agreement with respect to the Fund.The Adviser does not receive any compensation from the Subsidiary for its investment advisory services.The Subsidiary has also entered into separate contracts for the provision of custody and audit services with the same service providers that provide those services to the Fund. The Subsidiary will also bear the fees and expenses incurred in connection with the custody and audit services that it receives.The Fund expects that the expenses borne by the Subsidiary will not be material in relation to the value of the Fund’s assets. It is also anticipated that the Fund's own expenses will be reduced to some extent as a result of the payment of such expenses at the Subsidiary level. It is therefore expected that any duplicative fees for similar services provided to the Fund and the Subsidiary will not be material. The Subsidiary is managed pursuant to compliance policies and procedures that are the same, in all material respects, as the policies and procedures adopted by the Fund.As a result, the Adviser, in managing the Subsidiary’s investments, is subject to the same investment policies and restrictions that apply to the management of the Fund, and, in particular, to the requirements relating to portfolio leverage, liquidity, brokerage, and the valuation of portfolio investments.These policies and restrictions are described in detail in the SAI.The Adviser’s chief compliance officer oversees implementation of the Subsidiary’s policies and procedures, and makes periodic reports to the Board of Trustees regarding the Subsidiary’s compliance with its policies and procedures. Table of Contents - Prospectus 24 The financial statements of the Subsidiary will be consolidated with the Fund’s financial statements that are included in the Fund’s annual and semi-annual reports.The Fund’s annual and semi-annual reports are distributed to shareholders, and copies of the reports are provided without charge upon request as indicated on the back cover of this Prospectus.Please refer to the SAI for additional information about the organization and management of the Subsidiary. Portfolio Transactions.In placing portfolio transactions, the Adviser or Sub-Advisers may use brokerage firms that market the Fund’s shares or are affiliated with the Adviser, a Sub-Adviser, or the Distributor.Such portfolio transactions are subject to applicable regulatory restrictions and related procedures adopted by the Board of Trustees. The Adviser’s Portfolio Managers Roxanne M. Martino.Roxanne M. Martino is a Partner, Chief Executive Officer and Chair of the Investment Committee for the Adviser.Ms. Martino has been affiliated with the Adviser or its affiliates since 1990.Ms. Martino oversees all investment and non-investment operations of the Adviser.Her background includes over six years with Grosvenor Capital Management, Inc., a firm specializing in the multi-manager, multi-strategy investment approach, where she was a Vice President, and seven years as a Certified Public Accountant with Coopers & Lybrand.She received her B.B.A. from the University of Notre Dame and her M.B.A. from the University of Chicago.As Chair of Aurora’s Investment Committee, Ms. Martino is responsible for the oversight of the Adviser’s investment management of multi-manager portfolios that are offered privately and publicly, domestically and offshore, and she has a veto right over the Adviser’s portfolio manager investment decisions. Scott C. Schweighauser. Scott C. Schweighauser is a Partner, President and Portfolio Manager for the Adviser.Mr. Schweighauser has been affiliated with the Adviser or its affiliates since 1994.Mr. Schweighauser’s duties on behalf of the Adviser include evaluating and analyzing both existing and prospective Sub-Advisers, their investment strategies and their risk controls.Mr. Schweighauser also is responsible, along with Mr. Sheperd, Mr. Schneiderman and Mr. Sheedy, for the investment management of all multi-manager portfolios that are offered privately and publicly, domestically and offshore.Mr. Schweighauser was formerly a Vice President for interest rate derivatives trading with ABN AMRO Bank and was Vice President and Managing Director with Continental Bank’s Risk Management Trading Group prior to his affiliation with ABN AMRO Bank.Mr. Schweighauser was responsible for trading interest rate derivatives, commodity derivatives and was responsible for the development of trading systems and theoretical pricing models during his seven years with Continental Bank.Prior to this, he was an associate in Corporate Finance at Bankers Trust Co.He received his B.A. in Mathematics from Williams College and an M.B.A. in Finance from the University of Chicago. Justin D. Sheperd. Justin D. Sheperd is a Partner, Chief Investment Officer and Portfolio Manager for the Adviser.Mr. Sheperd has been affiliated with the Adviser or its affiliates since 1996.Mr. Sheperd’s duties on behalf of the Adviser include evaluating and analyzing both existing and prospective Sub-Advisers, their investment strategies and their risk controls.Mr. Sheperd also is responsible, along with Mr. Schweighauser, Mr. Schneiderman and Mr. Sheedy, for the investment management of all multi-manager portfolios that are offered privately and publicly, domestically and offshore.Mr. Sheperd was formerly with Information Resources, Inc.He received his B.S. in Business Administration, Finance and Accounting from Miami University of Ohio and an M.B.A. in Finance from the University of Chicago.Mr. Sheperd also is a Chartered Financial Analyst. Table of Contents - Prospectus 25 Anne Marie Morley. Anne Marie Morley is a Partner and Managing Director of Operations.Ms. Morley has been affiliated with the Adviser or its affiliates since 1996.From 1996 through August 2006, Ms. Morley was the Controller of the Adviser or an affiliate.She was the Treasurer from July 2002 through August 2010 and the Chief Financial Officer from June 2005 through August 2010. Effective August 2010, she became the Managing Director of Operational Due Diligence (which is now Managing Director of Operations).Her duties on behalf of the Adviser include evaluating and analyzing the operations and controls of both existing and prospective investment funds.Ms. Morley possesses a veto right over the Adviser’s portfolio manager investment decisions.Ms. Morley previously was the assistant controller for Edelman Public Relations, Chief Financial Officer for LaSalle Portfolio Management and a senior accountant for Grosvenor Capital Management, Inc.She received her B.S. in Accountancy and M.S. in Taxation from DePaul University. Gregory D. Schneiderman. Gregory D. Schneiderman is a Portfolio Manager and Co-Head of Research for the Adviser.Mr. Schneiderman has been affiliated with the Adviser since 2008.Mr. Schneiderman’s duties on behalf of the Adviser include evaluating and analyzing both existing and prospective Sub-Advisers, their investment strategies and their risk controls.Mr. Schneiderman is also responsible, along with Mr. Schweighauser, Mr. Sheperd and Mr. Sheedy, for the investment management of all multi-manager portfolios that are offered privately and publicly, domestically and offshore.Mr. Schneiderman previously worked at Guggenheim Partners and Morgan Stanley Alternative Investment Partners, where he performed investment research including hedge fund research, and at A.G. Edwards.He received his B.S. in Finance and Accounting from Washington University in St. Louis.Mr. Schneiderman is a Chartered Financial Analyst. Patrick C. Sheedy.Patrick C. Sheedy is a Portfolio Manager and Co-Head of Research for the Adviser.Mr. Sheedy has been affiliated with the Adviser since 2005.Mr. Sheedy’s duties on behalf of the Adviser include evaluating and analyzing both existing and prospective Sub-Advisers, their investment strategies and their risk controls.Mr. Sheedy is also responsible, along with Mr. Schweighauser, Mr. Sheperd and Mr. Schneiderman, for the investment management of all multi-manager portfolios that are offered privately and publicly, domestically and offshore.Mr. Sheedy previously worked at Stratford Advisory Group as a consultant, serving as head of hedge fund research.He received his B.A. in Government and International Relations from the University of Notre Dame in 2001. The SAI provides additional information about the Portfolio Managers’ compensation, other accounts managed, and ownership of Fund securities. The Sub-Advisers The Adviser has entered into a sub-advisory agreement with each Sub-Adviser, and the Adviser compensates the Fund’s Sub-Advisers out of the advisory fees it receives from the Fund.Each Sub-Adviser makes investment decisions for the assets it has been allocated to manage.The Adviser oversees the Sub-Advisers for compliance with the Fund’s investment objective, policies, strategies and restrictions, and monitors each Sub-Adviser’s adherence to its investment style.The Board of Trustees supervises the Adviser and the Sub-Advisers, establishes policies that they must follow in their management activities, and oversees the hiring, termination and replacement of Sub-Advisers recommended by the Adviser.The Trust has received an exemptive order from the SEC with respect to the Fund that permits the Adviser, subject to certain conditions, to terminate existing Sub-Advisers or hire new Sub-Advisers for the Fund, to materially amend the terms of particular agreements with Sub-Advisers or to continue the employment of existing Sub-Advisers after events that would otherwise cause an automatic termination of a sub-advisory agreement.This arrangement has been approved by the Board of Trustees and the Fund’s initial shareholder.Consequently, under the exemptive order, the Adviser has the right to hire, terminate and replace Sub-Advisers when the Board of Trustees and the Adviser feel that a change would benefit the Fund.Within 90 days of retaining a new Sub-Adviser, shareholders of the Fund will receive notification of the change.The exemptive order also exempts the Fund from certain requirements to disclose the compensation paid by the Adviser to the Sub-Advisers.The manager of managers structure enables the Fund to operate with greater efficiency and without incurring the expense and delays associated with obtaining shareholder approval of sub-advisory agreements.The structure does not permit advisory fees paid by the Fund to be increased or change the Adviser’s obligations under the Advisory Agreement, including the Adviser’s responsibility to monitor and oversee sub-advisory services furnished to the Fund, without shareholder approval.Furthermore, any sub-advisory agreements with affiliates of the Fund or the Adviser will require shareholder approval. Table of Contents - Prospectus 26 Not all of the Sub-Advisers listed for the Fund may be actively managing assets for the Fund at all times.Subject to the oversight of the Board of Trustees, the Adviser may temporarily allocate Fund assets away from a Sub-Adviser.Situations in which the Adviser may make such a determination include changes in the level of assets in the Fund, changes to the Adviser’s view of the Sub-Adviser’s current opportunities, changes in a Sub-Adviser’s personnel or a Sub-Adviser’s adherence to an investment strategy. A discussion regarding the basis of the Board of Trustees’ approval of the investment sub-advisory agreements between the Adviser and the respective Sub-Advisers (with the exception of Atlantic Investment Management, Inc. (“Atlantic”) and Ionic Capital Management LLC (“Ionic”), is available in the Fund’s semi-annual report to shareholders for the period ended August 31, 2013.A discussion regarding the basis of the Board of Trustees’ approval of the investment sub-advisory agreement between the Adviser and each of Atlantic and Ionic is available in the Fund’s annual report to shareholders for the period ended February 28, 2014. The following provides additional information about each Sub-Adviser and the Sub-Adviser’s investment teams.The investment teams of the Sub-Advisers are not considered to be portfolio managers to the Fund. Atlantic Investment Management, Inc. The Adviser has entered into a sub-advisory agreement with Atlantic to manage a portion of the Fund’s assets using the Fund’s Long/Short Equities strategy.Atlantic is a registered investment adviser founded in 1988 and located at 666 Fifth Avenue, 34th Floor, New York, New York 10103.Atlantic provides discretionary, individualized investment advisory services to private investment funds (generally structured as pooled investment vehicles) and certain institutional separately managed accounts, and as of March 31, 2014, managed approximately $2.1 billion in assets. Alexander J. Roepers is the Founder and Chief Investment Officer of Atlantic.Mr. Roepers has final authority over all portfolio decisions for all accounts managed by Atlantic and is responsible for portfolio activities, including the sizing of positions, the resulting allocation of capital among sectors, and maintenance of targeted gross and net exposures.Mr. Roepers’ previous employers include Thyssen-Bornemisza Group and Dover Corporation.Mr. Roepers holds an M.B.A. from Harvard Business School and a Bachelor of Business Administration from Nijenrode University, the Netherlands School of Business, which he obtained in 1984 and 1980, respectively.Mr. Roepers is fluent in Dutch, German and French. Chicago Fundamental Investment Partners, LLC The Adviser has entered into a sub-advisory agreement with Chicago Fundamental Investment Partners, LLC (“CFIP”) to manage a portion of the Fund’s assets using the Fund’s Long/Short Credit strategy.CFIP is a registered investment adviser founded in 2005 and located at 71 South Wacker Drive, Suite 3495, Chicago, Illinois 60606.CFIP provides discretionary investment advisory and administrative services to private investment funds (generally structured as pooled investment vehicles), collateralized loan obligation vehicles and separately managed accounts, and as of March 31, 2014, managed approximately $994 million in assets. Table of Contents - Prospectus 27 Bradford B. Couri is a Managing Principal of CFIP and a member of the firm’s Investment Committee.Prior to launching CFIP, from 1999 through 2004, Mr. Couri was a Managing Director at Citadel Investment Group, LLC where in 1999 he founded Citadel’s Distressed and Fundamental Credit Group.While at Citadel, he was responsible for overall portfolio construction and risk management for Citadel’s multibillion dollar fundamental credit portfolios, including acting as portfolio manager for the Citadel Distressed and Credit Opportunity Fund, Ltd. from its inception through its merger with another Citadel fund.Mr. Couri was a member of Citadel’s firm-wide Portfolio Management Committee and a recipient of the 2003 Citadel Leadership Award.Prior to Citadel, Mr. Couri was the founder and Portfolio Manager of the Distressed Investment Group at Bank of Montreal from 1996 through 1999.From 1988 through 1996, Mr. Couri held various positions at First Chicago Corp. beginning his career as a legal analyst with First Chicago and culminating with his trading and assisting in the management of a $250 million proprietary distressed portfolio.Mr. Couri earned a J.D. from the University of Illinois College of Law (with honors) after graduating cum laude from the University of Notre Dame. Levoyd E. Robinson is a Managing Principal of CFIP and a member of the firm’s Investment Committee.Prior to launching CFIP, from 2000 through 2005, Mr. Robinson was a Managing Director at Citadel Investment Group, LLC where he was Head of Global Private Debt for Citadel’s Distressed and Fundamental Credit Group, responsible for managing teams in the United States and London that made investments in broadly syndicated leveraged loans and special situation debt.While at Citadel, he was also responsible for negotiation and credit selection for over $3.8 billion of cash and synthetic CLOs and CDOs.Prior to Citadel, Mr. Robinson was a Senior Managing Director in PPM America’s Special Investment Group and a founding principal of two CDOs that invested over $874 million in distressed and special situation loans and bonds for two distressed and special situation funds managed by PPM America’s Special Investment Group from 1996 through 2000.Mr. Robinson began his career in 1988 at First Chicago Corp. where he held various positions culminating with his managing a $250 million proprietary distressed portfolio.Mr. Robinson earned an M.B.A. in Finance from the University of Wisconsin-Madison after graduating magna cum laude from Howard University with a B.B.A. in Finance.Mr. Robinson is a CFA ® Charterholder and is a member of the CFA Society of Chicago. Eric S. Baer is a Principal & Portfolio Manager of CFIP and a member of the firm’s Investment Committee.Prior to launching CFIP, from 1999 through 2005, Mr. Baer was a Senior Vice President at Citadel Investment Group, LLC where he was a founding member of Citadel’s Distressed and Fundamental Credit Group.While at Citadel, he managed a team of three research analysts as a Fundamental Research Sector Head – Cable, Media & Telecommunications from 2004 through 2005, responsible for identifying investment opportunities in the cable, media and telecommunications industries across the entire capital structure and credit spectrum.From 1999 through 2004 at Citadel, Mr. Baer was a Senior Analyst focusing on fundamental analysis of distressed and high yield securities and special situations.During a portion of his Citadel tenure, Mr. Baer also managed a portfolio of short high yield bonds.From 1998 through 1999, Mr. Baer was a distressed securities analyst at Bank of Montreal and from 1996 through 1998, he was a corporate bond analyst at Federated Investors.Mr. Baer was a Federal Funds trader at First Chicago Corp. – American National Bank from 1992 through 1995.He began his a career as an investment analyst at Nationwide Insurance Company from 1990 through 1992.Mr. Baer earned an M.B.A. in Finance from the University of Chicago (with honors) after graduating from Indiana University with a B.S. in Finance.Mr. Baer is a CFA ® Charterholder and is a member of the CFA Society of Chicago. David C. Dieffenbacher is a Principal & Portfolio Manager of CFIP and a member of the firm’s Investment Committee.Prior to launching CFIP, from 2000 through 2005, Mr. Dieffenbacher was a Senior Vice President at Citadel Investment Group, LLC in the Distressed and Fundamental Credit Group.While at Citadel, he managed a team of four research analysts as a Fundamental Research Sector Head – Industrials and Materials from 2004 through 2005, responsible for identifying investment opportunities in the aerospace/defense, basic material, packaging and transportation industries across the entire capital structure and credit spectrum.From 2000 through 2004, he was a Senior Analyst focusing on fundamental analysis of distressed and high yield securities and special situations.From 1996 through 2000, Mr. Dieffenbacher was a Vice President in PPM America’s Special Investment Group and a founding member for two CDOs that invested over $874 million in distressed and special situations loans and bonds.Mr. Dieffenbacher was a corporate finance associate at First Chicago Corp. from 1995 through 1996.He began his career as a securities analyst/assistant trader for the trading offices of John S. Stafford, Jr. from 1991 through 1993.Mr. Dieffenbacher earned an M.B.A. in Finance from Washington University in St. Louis after graduating magna cum laude from the University of Illinois with a B.S. in Finance.Mr. Dieffenbacher is a CFA ® Charterholder and is a member of the CFA Society of Chicago. Table of Contents - Prospectus 28 Sean M. Haas is a Principal & Portfolio Manager of CFIP and a member of the firm’s Investment Committee.Prior to joining CFIP in June 2006, from 1999 through 2005, Mr. Haas held various positions at Citadel Investment Group, LLC where he was a founding member of Citadel’s Distressed and Fundamental Credit Group.While at Citadel, Mr. Haas was a Portfolio Manager responsible for managing a multi-billion dollar long/short portfolio of credit and equity investments from May 2005 through September 2005, overseeing a team of four research analysts.Prior thereto he served as Citadel’s Head of Credit Research–London from December 2004 through May 2005 responsible for managing analysts and overseeing European credit investments.From 1999 through 2004 at Citadel, Mr. Haas was a Senior Analyst focusing on fundamental analysis of distressed and high yield securities and special situations.From 1997 through 1999, Mr. Haas was a distressed securities analyst at Bank of Montreal.Mr. Haas was a credit analyst at First Chicago Corp. from 1995 through 1997.He began his career in 1992 with First Chicago’s internal audit group.Mr. Haas earned an M.B.A. in Finance from the University of Chicago after graduating with highest honors from the University of Illinois with a B.S. in Finance.Mr. Haas is a CFA ® Charterholder and is a member of the CFA Society of Chicago. Graham Capital Management, L.P. The Adviser has entered into a sub-advisory agreement with Graham Capital Management, L.P. (“GCM”) to manage a portion of the Fund’s assets using the Fund’s Macro strategy.GCM is a registered investment adviser founded in 1994 and located at 40 Highland Avenue, Rowayton, Connecticut 06853.GCM provides portfolio management and trading services, and as of March 31, 2014, managed approximately $7.1 billion in assets. Kenneth G. Tropin is the Chairman and Principal of GCM.He founded GCM in 1994 and has developed the firm’s core trading programs.Mr. Tropin is responsible for the overall management of the organization, including the investment of its proprietary trading capital. Pablo Calderini is the President, Chief Investment Officer and Principal of GCM and is responsible for the management and oversight of all GCM employees.Prior to joining GCM, Mr. Calderini worked at Deutsche Bank from 1997 to 2010, where he held positions of increasing responsibility, most recently the Global Head of Equity Proprietary Trading.Mr. Calderini commenced his career at Deutsche Bank as Global Head of Emerging Markets.During his tenure at Deutsche Bank, Mr. Calderini also helped manage several groups across the fixed income and equity platforms, including the Global Credit Derivatives Team.Mr. Calderini received a B.A. in Economics from Universidad Nacional de Rosario in 1987 and a Masters in Economics from Universidad del Cema in 1988, each in Argentina. Ionic Capital Management LLC The Adviser has entered into a sub-advisory agreement with Ionic to manage a portion of the Fund’s assets using the Fund’s Short-Biased strategy.Ionic is a registered investment adviser founded in 2006 and located at 366 Madison Avenue, 9th Floor, New York, New York 10017.Ionic provides advice on a discretionary basis to privately-offered pooled investment vehicles and separately managed investment vehicles, and as of March 31, 2014, managed approximately $2.0 billion in assets. Table of Contents - Prospectus 29 Bart Baum is a Principal, Portfolio Manager and Chief Investment Officer of Ionic, where he focuses on managing the firm’s equity option and commodities strategies for certain of its private funds.Prior to co-founding Ionic, Mr. Baum was a Managing Director and Portfolio Manager in the US and European Volatility and Credit Arbitrage Group at Highbridge Capital Management, LLC from 1992 to 2006.Mr. Baum received an MBA from Fordham University and a BA in Political Science from SUNY Albany in 1990. Adam Radosti is a Principal and Portfolio Manager of Ionic where he focuses on managing the firm’s convertible bond arbitrage strategy for certain of its private funds.Prior to co-founding Ionic, Mr. Radosti was previously a Senior Vice President in the US and European Volatility and Credit Arbitrage Group at Highbridge Capital Management, LLC from 1994 to 2006.He graduated from the University of Massachusetts at Amherst with a BBA in Finance in 1993. Daniel Stone is a Principal, Portfolio Manager and Chief Risk Officer of Ionic where he focuses on managing the firm’s interest rate, currencies and credit strategies for certain of its private funds.Prior to co-founding Ionic, Mr. Stone was formerly a Managing Director and Portfolio Manager in the US and European Volatility and Credit Arbitrage Group at Highbridge Capital Management, LLC from 1996 to 2006.Mr. Stone earned an AB in Economics magna cum laude from Harvard College in 1996. Kabouter Management, LLC The Adviser has entered into a sub-advisory agreement with Kabouter Management, LLC (“Kabouter”) to manage a portion of the Fund’s assets using the Fund’s Event-Driven strategy.Kabouter is a registered investment adviser founded in 2003 and located at One East Wacker Drive, Suite 2505, Chicago, IL 60601.Kabouter provides investment management services to certain privately offered pooled investment vehicles and separately managed accounts, and as of March 31, 2014, managed approximately $900 million in assets. Peter Zaldivar is a Portfolio Manager and co-founder of Kabouter. Mr. Zaldivar began his career in 1994 as a portfolio manager at Thomas White International.In 1996, Mr. Zaldivar joined Wanger Asset Management, where he was a principal and managed portfolios of international stocks.The funds he worked on received the highest ratings from Lipper Analytical Services and Morningstar. After participating in the 2001 sale of Wanger Asset Management to Liberty Financial, Mr. Zaldivar co-founded Kabouter Management.Mr. Zaldivar speaks or has studied Spanish, Japanese, Mandarin, and Korean.He graduated Phi Beta Kappa with a B.A. from the University of Wisconsin at Madison, and a JD from Harvard Law School, and is a CFA® Charterholder. Marcel Houtzager is a Portfolio Manager and co-founder of Kabouter.Mr. Houtzager began his career in 1985 as a manager in the litigation consulting department at Price Waterhouse in San Francisco and then as an anlyst at Steiner Diamond & Co.Inc. Mr. Houtzager joined Wanger Asset Management in 1991, where he was a principal and managed portfolios of international stocks.He co-managed the Wanger International Small Cap Fund, a 5-star Morningstar rated fund, the Acorn Foreign Forty Fund, and the Wanger Foreign Forty Fund.After participating in the 2001 sale of Wanger Asset Management to Liberty Financial, Mr. Houtzager co-founded Kabouter Management.Mr. Houtzager possesses varying degrees of fluency in Dutch, Portuguese, French, and German.He has a B.A. from Pomona College, and an MBA from the University of California, Berkeley, and is a CFA® Charterholder. Kingsford Capital Management, LLC The Adviser has entered into a sub-advisory agreement with Kingsford Capital Management, LLC (“Kingsford”) to manage a portion of the Fund’s assets using the Fund’s Short-Biased strategy.Kingsford is a registered investment adviser founded in 2001 and located at 1160 Brickyard Cove Road, Suite 300, Point Richmond, California 94801.Kingsford provides, among other services, investment management and trading services to affiliated private funds and other managed accounts.As of May 31, 2014, Kingsford managed approximately $148 million in assets. Table of Contents - Prospectus 30 Michael Wilkins is a Portfolio Manager, Managing Partner and co-founder of Kingsford.Mr. Wilkins is responsible for management, research and portfolio construction.Prior to Kingsford, Mr. Wilkins spent five years as a portfolio manager at West Highland Capital, Inc., focused on managing its short book.Mr. Wilkins received an A.B. in Philosophy from Stanford University and an MBA from the Stanford Graduate School of Business. Louis Corrigan is a Portfolio Manager of Kingsford.Mr. Corrigan joined Kingsford Capital Management, LLC in 2004 as a research analyst.Prior to Kingsford, Mr. Corrigan spent a combined four years as a research analyst at The Cypress Funds, Thermopolis Partners and Aesop Capital Partners focusing on long/short equities.Mr. Corrigan received a B.A. in English from the University of North Carolina. Kovitz Investment Group, LLC The Adviser has entered into a sub-advisory agreement with Kovitz Investment Group, LLC (“KIG”) to manage a portion of the Fund’s assets using the Fund’s Long/Short Equities strategy.KIG is a registered investment adviser founded in 2003 and located at 115 S. LaSalle Street, 27th Floor, Chicago, Illinois 60603.KIG provides investment management and financial planning services to individual and institutional clients.As of March 31, 2014, KIG managed approximately $3.0 billion in assets. Mitchell A. Kovitz is the Chief Executive Officer, Co-Chief Investment Officer and a Portfolio Manager of KIG.Mr. Kovitz co-founded KIG with his partners in 2003.He is involved in all aspects of the research and investment process for each of KIG’s investments, including formulation of the investment thesis, financial modeling and portfolio construction decisions.Mr. Kovitz has more than 20 years of investment experience.Prior to founding KIG, he served as Vice President in 1995, Chief Operating Officer in 2001 and President in 2002 at Rothschild Investment Corporation.Mr. Kovitz graduated from the University of Illinois at Urbana-Champaign in 1986 with a Bachelor of Science degree in Accounting.He became licensed as a Certified Public Accountant in August 1986 and received a Masters in Taxation from the University of Illinois in 1987.Mr. Kovitz is a CFA® Charterholder. Jonathan A. Shapiro is a Co-Chief Investment Officer and Portfolio Manager of KIG.Mr. Shapiro co-founded KIG with his partners in 2003.He is involved in all aspects of the research and investment process for each of KIG’s investments, including formulation of the investment thesis, financial modeling and portfolio construction decisions.Mr. Shapiro has more than 14 years of investment experience and held several positions prior to founding KIG, including Analyst at Vector Securities from 1997 to 1999 and Management Consultant with KPMG and Towers Perrin from 1986 to 1997.Mr. Shapiro graduated from Carleton College in 1986 with a Bachelor of Arts degree in Mathematics. He later received his M.B.A. degree from the University of Chicago Graduate School of Business with concentrations in finance and accounting.Mr. Shapiro is a CFA® Charterholder and a member of the CFA Society of Chicago. Joel D. Hirsh, CFA, is a Principal and Portfolio Manager of KIG.Mr. Hirsh focuses on equity research and portfolio management of the long/short and long-only equity strategies at KIG.He is involved in all aspects of the research and investment process for each of KIG’s investments, including formulation of the investment thesis, financial modeling and portfolio construction decisions.Prior to joining KIG in 2006, Mr. Hirsh worked as an equity research analyst for KeyBanc Capital Markets, a Division of McDonald Investments.In his previous role, he focused on fundamental research in an award-winning basic materials research group.Mr. Hirsh is a member of the CFA Society of Chicago's Education Advisory Group.He graduated from the University of Michigan with a Bachelor of Arts degree in Economics.He is a CFA® Charterholder and member of the CFA Society of Chicago. Table of Contents - Prospectus 31 MPAM Credit Trading Partners L.P. The Adviser has entered into a sub-advisory agreement with MPAM Credit Trading Partners L.P. (“MPAM”) to manage a portion of the Fund’s assets using the Fund’s Long/Short Credit strategy.MPAM is a registered investment adviser founded in 2010 and located at 600 Superior Avenue East, Cleveland, Ohio 44114.MPAM specializes in offering investment management services to private funds (including single investor funds) and separately managed accounts, and as of March 31, 2014, managed approximately $445 million in assets. Craig E. Ruch, CFA, is the Chief Executive Officer and Senior Portfolio Manager of MPAM.Prior to joining the company, Mr. Ruch was a Senior Managing Director and Chief Investment Officer of Fixed Income at Victory Capital Management from 2005 to 2010.Prior to his tenure at Victory, Mr. Ruch was a Credit Portfolio Manager at Credit Suisse Asset Management from 2004 to 2005; a Senior High Yield Trader at Janus Capital Group from 2003 to 2004; a Vice President and Lead Trader at Salomon Smith Barney from 2000 to 2003; and a Vice President and Portfolio Manager at Conseco Capital Management from 1994 to 2000.Mr. Ruch holds a Bachelor of Science in Finance from Indiana University School of Business.Mr. Ruch is also a CFA ® Charterholder. Brent C. Zimmerman is the President and Portfolio Manager of MPAM.Prior to joining the company, Mr. Zimmerman was a Managing Director and Portfolio Manager at Victory Capital Management from 2005 to 2010.Prior to his tenure at Victory, Mr. Zimmerman was a Vice President and Senior Credit Analyst at Credit Suisse Asset Management from 2004 to 2005 and a Credit Analyst at MFS Investment Management from 2002 to 2004.Mr. Zimmerman holds a Bachelor of Science in Finance from Miami University and an Executive Master of Business Administration from the Case Western Reserve University Weatherhead School of Management. Sean M. Roche is a Portfolio Manager for MPAM.Prior to joining the company, Mr. Roche was a Director and Senior Portfolio Manager at Victory Capital Management from 2002 to 2010.Prior to his tenure at Victory, Mr. Roche was a Vice President at TheMuniCenter from 2000 to 2002, a Municipal Bond Product Manager at Merrill Lynch from 1998 to 2000, and a Junior MBS Trader at McDonald & Company from 1995 to 1998.Mr. Roche holds a Bachelor of Science from Miami University and a Master of Science in Finance from DePaul University.Mr. Roche is also a CFA ® Charterholder. PEAK6 Advisors LLC The Adviser has entered into a sub-advisory agreement with PEAK6 Advisors LLC (“PEAK6”) to manage a portion of the Fund’s assets using the Fund’s Long/Short Equities strategy.PEAK6 is an SEC registered investment adviser founded in 2005 and located at 141 West Jackson Blvd, Suite 500, Chicago, Illinois 60604.PEAK6 specializes in providing investment management services to a number of different private investment funds offered to high-net-worth, financially sophisticated institutional and individual investors, and to trading vehicles employed by these funds.As of March 31, 2014, PEAK6 managed approximately $2.5 billion in assets. Jiayu Li.Ms. Li joined the PEAK6 in May 2012, after leaving UBS O’Connor where she headed the research effort in US, global and emerging market quantitative strategies, and managed US and global quantitative equity market-neutral portfolios.Ms. Li started her career with SBC Warburg Dillon Read in 1998 as a Quantitative Analyst and later became an Executive Director.Ms. Li received a Ph.D. in Statistics from University of Chicago and a B.S. in Computer Science from University of Science of Technology of China and holds the Chartered Financial Analyst designation.Ms. Li is a member of the Chicago Quantitative Alliance. Table of Contents - Prospectus 32 Matt Rowe.Mr. Rowe joined PEAK6 in February 2012.Prior to joining PEAK6 Advisors LLC, Mr. Rowe spent 7 years with Tamalpais Asset Management as managing director and head of trading covering convertible arbitrage, volatility and dispersion from 2006 to 2012.Before Tamalpais Asset Management, Mr. Rowe worked as a trader and later portfolio manager focusing on convertible arbitrage, volatility and capital structure arbitrage for Marin Capital Partners from 1998 until 2005.Mr. Rowe served as a Portfolio Manager for the Convertible Arbitrage strategy for the PEAK6 Performance Fund from February 2012 until December 2012.Currently, Mr. Rowe serves as Co-Portfolio Manager for sub-advisory relationships and heads all aspects of business development and day to day management of the sub-advisory business.Mr. Rowe received a Bachelor of Arts in American Studies from Wittenberg University in 1997. Tyler Bowen.Mr. Bowen joined PEAK6 in January 2014 as a Quantitative Analyst.Prior to joining PEAK6, Mr. Bowen served as Portfolio Manager for an Incubator Fund with Foxtail Capital Management from April 2013 to December 2013.Mr. Bowen worked with Institutional Client Portfolios as an Analyst and Senior Risk Specialist for Hewitt EnnisKnupp from April 2011 to January 2014.Before working at Hewitt EnnisKnupp, Mr. Bowen worked at Aon Hewitt as an Actuarial Associate from April 2009 until March 2011. Mr. Bowen graduated from the University of North Carolina at Chapel Hill in 2008 with a B.S. in Mathematics and Economics as well as a minor in Mathematical Decision Sciences. Joseph Scoby.While not a member of the investment team for the Sub-Adviser Account, Mr. Scoby has served as PEAK6’s CEO since January of 2012.In such role, Mr. Scoby is ultimately responsible for the management of PEAK6.Mr. Scoby is also Chief Investment Officer of the PEAK6 Achievement Funds.Mr. Scoby performs general supervisory and risk management services with respect to the Achievement Funds.Prior to joining PEAK6, Mr. Scoby launched and led the O’Connor hedge funds at UBS Global Asset Management from 2000-2010, with the exception of the fourth quarter of 2007 to the fourth quarter of 2008.The hedge funds had approximately $6.5 billion when he left UBS in 2010.The strategies Mr. Scoby managed at UBS included long/short equity, quantitative equity and relative value/event driven across the capital structure.Mr. Scoby also led the UBS Alternative and Quantitative Investments business and was a member of the UBS Global Asset Management and Executive Committee.During the fourth quarter of 2007 to the fourth quarter of 2008, Mr. Scoby served as UBS Group Chief Risk Officer to help UBS navigate the financial crisis.During this time, he also served on the UBS Group Executive Board.From 1995 to 1999, Mr. Scoby was the Joint Head of US Equities within the Investment Bank of UBS and its predecessor firms, which included the original Chicago based O’Connor & Associates proprietary trading firm, a pioneer in the U.S. options industry.Mr. Scoby ran the O’Connor & Associates convertible desk at the age of 25 and became Managing Director at age 28.Mr. Scoby has a Bachelor of Science from Wharton School, earned with honors, and an MA from the University of Pennsylvania, both earned in a total of four years in 1987.In addition, Mr. Scoby currently serves on the board of directors for the Wharton Undergraduate Executive Board; the Chicago’s Lurie Children’s Hospital; and the Accelerate Institute.He also founded the St. Joseph’s Club which serves meals each year to families on Chicago’s west side. York Registered Holdings, L.P. The Adviser has entered into a sub-advisory agreement with York Registered Holdings, L.P. to manage a portion of the Fund’s assets using the Fund’s Event-Driven strategy.York Registered Holdings, L.P. (“York Registered Holdings” and, together with certain of its affiliates, “York”) is a registered investment adviser that was formed in 2012.Its address is 767 Fifth Avenue, 17th floor, New York, New York 10153.York was established in 1991 and managed approximately $21.7 billion of capital (as of March 31, 2014) across various strategies.York manages capital for hedge funds, private equity funds, mutual funds, UCITS III-compliant funds and separately managed accounts for institutional investors. Table of Contents - Prospectus 33 James G. Dinan founded York in 1991 andis the Chairman, Chief Executive Officer and a Managing Partner of York.Mr. Dinan is a Co-Portfolio Manager of the York Multi-Strategy, York Credit Opportunities and York Event-Driven UCITS funds and the Chair of the Firm’s Executive Committee.From 1985 to 1991, he worked at Kellner, DiLeo & Co., where he became a general partner and was responsible for investing in risk arbitrage and special situation investments.From 1981 to 1983, Mr. Dinan was a member of the investment banking group at Donaldson, Lufkin & Jenrette, Inc., where he was involved in a broad range of corporate finance and merger and acquisition activities.Mr. Dinan is currently the Chairman of the Board of Trustees of the Museum of the City of New York, and a member of the Board of Directors of the Alternative Investment Management Association, the Board of Directors of the Hospital for Special Surgery, the Board of Directors of the Lincoln Center for the Performing Arts, Harvard Business School’s Board of Dean’s Advisors, the Board of Trustees of the University of Pennsylvania and the Wharton Undergraduate Executive Board at the University of Pennsylvania.Mr. Dinan received a B.S. in Economics from the Wharton School of the University of Pennsylvania and an M.B.A. from Harvard Business School. David M. Damast joined York in July 2006 and is a Partner of York.Mr. Damast is also member of the Firm’s Brokerage Committee.Prior to joining York, he worked as an associate in the mergers and acquisitions department at Morgan Stanley & Co., Inc. from 2001 to 2004.Previously, Mr. Damast held various positions in the investment banking division at Morgan Stanley & Co., Inc.Mr. Damast received a B.S. in Economics from The Wharton School of the University of Pennsylvania and an M.B.A. from Harvard Business School. Shareholder Information Choosing a Share Class The Fund offers Class A, Class C and Class Y shares in this Prospectus.The different classes represent investments in the same portfolio of securities, but the classes are subject to different expenses and may have different share prices as outlined below.You should always discuss the suitability of your investment with your broker-dealer or financial adviser. Class A Shares You pay a sales charge when you invest in Class A shares of the Fund.There are several ways to reduce this charge.See the section “Class A Sales Charge Reductions and Waivers” below.Class A shares are subject to lower annual expenses than Class C shares.You do not pay a sales charge on purchases of Class A shares in amounts of $1 million or more, however, you may be subject to a fee if you redeem these shares within 18 months of purchase. If you purchase Class A shares of the Fund, you will pay an initial sales charge when you invest, unless you qualify for a reduction or waiver of the sales charge.Additionally, the initial sales charge for Class A shares will not be imposed on shares that are purchased with reinvested dividends or other distributions.The price that you pay when you buy Class A shares (the “offering price”) is their NAV plus a sales charge (sometimes called a “front-end sales charge” or “load”) which varies depending upon the size of your purchase.The sales charge for Class A shares of the Fund is calculated as follows:(1) Investment Amount Sales Charge as a % of Offering Price Sales Charge as a % of Net Amount Invested Reallowance or Commission (% of Offering Price) Less than $50,000(2) 5.75% 6.10% 5.00% $50,000 but less than $100,000 4.50% 4.71% 4.00% $100,000 but less than $250,000 3.50% 3.63% 3.00% $250,000 but less than $500,000 2.50% 2.56% 2.15% $500,000 but less than $1,000,000 2.00% 2.04% 1.70% Investments of $1,000,000 or more(3) Up to $3,000,000 None None 1.00% Excess over $3,000,000 None None 0.50% Investments with No Sales Charge(4) None None None The offering price is calculated to two decimal places using standard rounding criteria.As a result, the number of shares purchased and the dollar amount of the sales charge as a percentage of the offering price and of your net investment may be higher or lower depending on whether there was a downward or upward rounding. The minimum initial investment for Class A shares of the Fund is $2,500. There is no front-end sales charge for purchases of Class A shares of $1,000,000 or more.However, a CDSC of 1.00% may be applied to redemptions of Class A shares within 18 months of purchase.Commissions are based on cumulative investments over the life of the accounts with no adjustment for redemptions, transfers, or market declines.For example, if a shareholder has accumulated investments in excess of $3 million and subsequently redeems all or a portion of the account(s), purchases following the redemption will generate a dealer commission of 0.50%. Refers to any investments made by investors not subject to a sales charge as described in the Fund’s Prospectus. If you invest in Class A shares, it is your responsibility or the responsibility of your financial intermediary to ensure that you obtain the proper breakpoint discount.Accordingly, to receive the appropriate reduction in your Class A sales charge, you must let your financial intermediary know at the time you purchase shares that you qualify for such a reduction.For additional information about purchasing shares through financial intermediaries, please see “Purchasing Shares Through a Financial Intermediary,” below. Class C Shares Class C shares of the Fund are offered for sale at NAV, without the imposition of a sales charge.You pay higher annual expenses than Class A and Class Y shares.Redemptions of Class C shares may be subject to a Contingent Deferred Sales Charge (“CDSC”) if you redeem these shares within one year of purchase. Investors are not permitted to purchase $1 million or more of Class C shares as a single investment per account.There may be certain exceptions to this restriction for omnibus and other nominee accounts. In these instances, investors may want to consider the lower operating expense of Class A shares.You may pay a charge on redemptions if you redeem Class A shares within 18 months of purchase. Class C Contingent Deferred Sales Charges Months since purchase CDSC on Shares Being Sold 12 1.00% Thereafter 0.00% Contingent Deferred Sales Charge Waivers For Class A shares, a CDSC is imposed on shares purchased at the $1,000,000 breakpoint (as described in “Class A Sales Charge Reductions and Waivers,” below) that are redeemed within 18 months of purchase.For Class C shares, a CDSC is imposed on shares redeemed within 12 months of purchase.In the case of a partial redemption, the first shares redeemed are any shares acquired through reinvested dividends and capital gain distributions.After that, shares are always redeemed on a “first in first out” basis. If the first Class A shares redeemed have been held for longer than 18 months from the date of purchase or the first Class C shares redeemed have been held for longer than 12 months from the date of purchase, then no sales charge is imposed on the redemption.The sales charge is imposed on a lot by lot basis on the market value or initial purchase price, whichever is lower, and will not be imposed on increases in NAV above initial purchase price or on shares that are purchased with reinvested distributions.This deferred sales charge may be waived under certain circumstances such as: Table of Contents - Prospectus 35 · death or disability of the shareholder; · shares redeemed to make distributions from a retirement plan (a plan termination or total plan redemption may incur a CDSC); · return of IRA excess contributions; · required minimum distributions at age 70½ (waivers apply only to amounts necessary to meet the required minimum amount based on assets held within the Fund); · shares redeemed by the Fund due to low balance or other reasons; and · other circumstances under the Adviser’s discretion. The CDSC may also be waived on redemptions made from IRA accounts within one year following the death of (i) the sole shareholder of an individual account, (ii) a joint tenant where the surviving joint tenant is the deceased’s spouse or (iii) the beneficiary of a Uniform Gifts to Minors Acct, Uniform Transfer to Minors Act or other custodial account.The CDSC may also be waived on redemptions necessary to pay plan participants or beneficiaries from qualified retirement plans under Section 401 of the Code.Due to operational limitations at your financial intermediary, a sales charge or CDSC may be assessed; please consult your financial representative for more information. Class Y Shares Class Y shares are offered for sale at NAV without the imposition of a sales charge, and no CDSC applies when you redeem your shares.Class Y shares also pay lower annual expenses than Class A or C shares. Class Y shares are available to a limited type of investor, and may only be purchased by the following entities, subject to a minimum initial investment of $100,000 and minimum subsequent investment of $100: other mutual funds; endowments; foundations; bank trust departments, or trust companies.Class Y shares may also be offered, with no initial or subsequent investment minimums, to: · retirement plans such as 401(a), 401(k) or 457 plans; · certain IRAs if the amounts invested represent rollover distributions from investments by any of the retirement plans invested in the Fund; · registered investment advisers investing on behalf of clients in exchange for an advisory, management or consulting fee; · trustees of the Trust, former Fund trustees, employees or affiliates of the Fund, the Adviser, NGAM Distribution, L.P. (the “Distributor”), and other individuals who are affiliated with the Fund (this also applies to any spouse, parents, children, siblings, grandparents, grandchildren and in-laws of those mentioned) and Adviser affiliate employee benefit plans; · wrap fee programs of certain broker-dealers, the Adviser or the Distributor.Please consult your financial representative to determine if your wrap fee program is subject to additional or different conditions or fees; and · clients of the Adviser. Due to operational limitations at your financial intermediary, certain wrap fee programs, retirement plans, individual retirement accounts and accounts of registered investment advisers may be subject to the investment minimums described above.Please consult your financial representative for more information. Table of Contents - Prospectus 36 Class A Sales Charge Reductions and Waivers Reducing Front-End Sales Charges There are several ways you can lower your sales charge for Class A shares. Rights of Accumulation You may combine your current purchase of Class A shares of the Fund with other existing classes of shares of the Fund currently owned for the purpose of qualifying for the lower initial sales charge rates that apply to larger purchases.The applicable sales charge for the new purchase is based on the total of your current purchase, including sales charge, and the current public offering price of all other classes of shares you own at the financial intermediary at which you are making the current purchase.You may aggregate shares that you own and that are currently owned by family members including spouses, parents, children, siblings, grandparents, grandchildren, in-laws (of those previously mentioned), individual fiduciary accounts, sole proprietorships, single trust estates and any other individuals acceptable to the Distributor/Adviser. The Distributor/Adviser may, at their discretion, combine the purchase(s) and total invesment of all qualified participants in the same retirement plan for purposes of determining the availability of a reduced sales charge.You must notify your financial intermediary at the time of purchase in order for the right of accumulation to apply.The Fund is not liable for any difference in purchase price if you fail to notify your financial intermediary of your intent to exercise your right of accumulation and the Fund reserves the right to modify or terminate this right at any time. Reinstatement Privilege If you redeem Class A shares of the Fund, and within 120 days purchase and register new Class A shares, you will not pay a sales charge on the new purchase amount.The amount eligible for this privilege may not exceed the amount of your redemption proceeds.To exercise this privilege, notify your financial intermediary at the time of the investment that you are taking advantage of this privilege.Please note that for U.S. federal income tax purposes, a redemption generally is treated as a sale that involves tax consequences, even if the proceeds are later reinvested.Please consult your financial representative or tax advisor. Letter of Intent By signing a Letter of Intent (“LOI”), you can reduce your Class A sales charge.Your individual purchases will be made at the applicable sales charge based on the amount you intend to invest over a 13-month period.The reduced sales charge under the LOI will apply to all purchases of Class A shares on or after the effective date of the LOI.Purchases of shares of any class may be used as a credit toward completion of your intended investment.Shares purchased within 90 days of the date you sign the letter of intent may also be used as credit toward completion, but the reduced sales charge will only apply to new purchases of Class A shares made on or after the effective date of the LOI.Purchases resulting from the reinvestment of distributions do not apply toward fulfillment of the LOI.Shares equal to 5.00% of the amount of the LOI will be held in escrow during the 13-month period.If at the end of that time the total amount of purchases made is less than the amount intended, you will be required to pay the difference between the reduced sales charge and the sales charge applicable to the individual purchases had the LOI not been in effect.This amount will be obtained from redemption of the escrow shares.Any remaining escrow shares will be released to you.Due to operational limitations at your financial intermediary, a sales charge or CDSC may be assessed; please consult your financial representative for more information. Investments of $1,000,000 or More There is no initial sales charge on a lump sum Class A share purchase of $1,000,000 or more, nor on any current purchase into a Class A account with an accumulated value of $1,000,000 or more.However, if you have taken advantage of this waiver and redeem your shares within 18 months of purchase, there is a CDSC of 1.00% imposed on such shares based on the lesser of original cost or current market value.However, the CDSC will not apply if you are otherwise entitled to a waiver of the initial sales charge as listed in “Initial Sales Charge Waivers” below.Also, the CDSC will not apply if you are entitled to a waiver as listed in “Contingent Deferred Sales Charges Waivers,” above. Table of Contents - Prospectus 37 Initial Sales Charge Waivers Sales charges for Class A shares may be waived under certain circumstances for some investors or for certain purchases.You will not have to pay a sales charge on purchases of Class A shares if: · you are a government entity that is prohibited from paying a sales charge or commission to purchase mutual fund shares; · you are a trustee of the Trust, former trustee of the Trust, an employee or affiliate of the Fund, the Adviser, the Distributor, or are an individual that is affiliated with the Fund (this also applies to any spouse, parents, children, siblings, grandparents, grandchildren and in-laws of those mentioned) or an Adviser affiliate employee benefit plan; · you are a selling broker, registered representative, registered investment adviser, or financial planner of any broker-dealer authorized to sell Fund shares (this also applies to spouses and children under the age of 21 of those mentioned) subject to the internal policies and procedures of the broker-dealer; · you are a bank trust department or trust company for non-discretionary and non-retirement accounts and only if principally engage in banking and trust activities; · you are a participant in certain employer-sponsored retirement plans (the availability of this pricing may depend upon the policies and procedures of your specific financial intermediary, consult your financial adviser); · you are a client of a financial intermediary that has entered into an agreement with the Distributor and has been approved by the Distributor to offer Fund shares to self-directed investment brokerage accounts that may or may not charge a transaction fee; · you are a current shareholder whose aggregate investment in the Fund exceeds $1,000,000; or · you are a client of the Adviser with investments of $25,000. If you invest in Class A shares, it is your responsibility or the responsibility of your financial intermediary to ensure that you obtain the proper breakpoint discount. Accordingly, to receive the appropriate reduction in your Class A sales charge, you must let your financial intermediary know at the time you purchase shares that you qualify for such a reduction.If your financial intermediary is not notified that you are eligible for a reduced sales charge, they will be unable to ensure that the reduction is applied to your account. Sales charges will not be applied to shares purchased by reinvesting distributions. If you would like information about sales charge waivers, call your financial representative.More information about the sales charge breakpoints is available in the SAI.Additionally, the information provided in this section is available on the Fund’s website at www.AuroraHorizons.com. Share Price The price of the Fund’s shares is its NAV, plus the applicable sales charges for Class A shares.The Fund’s NAV is calculated by dividing the value of the Fund’s total assets, less its liabilities, by the number of its shares outstanding.In calculating the NAV, portfolio securities are valued using current market values or official closing prices, if available.The NAV is calculated at the close of regular trading of the New York Stock Exchange (the “NYSE”), which is generally 4:00p.m., Eastern time.The NAV will not be calculated on days that the NYSE is closed for trading. Table of Contents - Prospectus 38 Each security owned by the Fund that is listed on a securities exchange, including options and futures contracts, is valued at its last sale price on that exchange on the date as of which assets are valued.Swap agreements, such as credit default swaps, interest rate swaps and currency swaps, are priced by an approved independent pricing service.Debt securities are valued at the mean between the bid and ask prices provided by an approved independent pricing service.Forward currency contracts are valued at the mean between the bid and asked prices.Commodities futures contracts and options thereon traded on a commodities exchange or board of trade are valued at the last sale price at the close of trading.Rights and warrants are valued at the last sale price at the close of the exchange on which the security is primarily traded.Where a security is listed on more than one exchange, the Fund will use the price on the exchange that the Fund generally considers to be the principal exchange on which the security is traded.Portfolio securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price, which may not necessarily represent the last sale price.If there has been no sale on an exchange or on NASDAQ on such day, a security is valued at the mean between the most recent bid and asked prices on such day. If market quotations are not readily available, a security or other asset will be valued at its fair value as determined under fair value pricing procedures approved by the Board of Trustees.These fair value pricing procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced.The Board of Trustees will regularly evaluate whether the Fund’s fair value pricing procedures continue to be appropriate in light of the specific circumstances of the Fund and the quality of prices obtained through their application by the Trust’s valuation committee. When fair value pricing is employed, the prices of securities used by the Fund to calculate its NAV may differ from quoted or published prices for the same securities.Due to the subjective and variable nature of fair value pricing, it is possible that the fair value determined for a particular security may be materially different (higher or lower) from the price of the security quoted or published by others or the value when trading resumes or is realized upon its sale.Therefore, if a shareholder purchases or redeems Fund shares when the Fund holds securities priced at a fair value, the number of shares purchased or redeemed may be higher or lower than it would be if the Fund were using market value pricing. In the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time the Fund’s NAV is calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day.If such events occur, the Fund will value foreign securities at fair value, taking into account such events, in calculating the NAV.In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating the Fund’s NAV in advance of the time the NAV is calculated.The Adviser anticipates that the Fund’s portfolio holdings will be fair valued only if market quotations for those holdings are considered unreliable. How to Purchase Shares Fund shares are to be purchased or redeemed primarily through financial intermediaries.Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.Investors who are permitted to purchase or redeem shares directly from the Fund should contact the Fund at 1-800-443-2862.Minimum initial and subsequent investment amounts are shown below. Table of Contents - Prospectus 39 The Distributor may enter into contractual agreements pursuant to which orders received by your financial intermediary before the Fund determines its NAV and transmitted to the transfer agent prior to market open on the next business day are processed at the NAV determined on the day the order was received by your financial intermediary.Purchase requests received by your financial intermediary after the close of the NYSE (generally 4:00 p.m., Eastern time) will receive the next business day’s NAV per share.Certain financial intermediaries have been authorized to designate other intermediaries to receive purchase and redemption orders on the Fund’s behalf. The Fund reserves the right to reject any purchase order if, in its discretion, it is in the Fund’s best interest to do so.For example, a purchase order may be refused if it appears so large that it would disrupt the management of the Fund.Purchases may also be rejected from persons believed to be “market timers,” as described under the section entitled “Tools to Combat Frequent Transactions,” below. Shares of the Fund have not been registered for sale outside of the United States.The Fund generally does not sell shares to investors residing outside the United States and its territories (Puerto Rico, Guam, and the U.S. Virgin Islands), even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Minimum Investment Amounts Class A Shares Class C Shares Class Y Shares Minimum Initial Investment Minimum Subsequent Investment The minimum initial and subsequent investment requirement applies only to purchases of Class Y shares by other mutual funds, endowments, foundations, bank trust departments or trust companies.There is no minimum investment requirement for certain other entities and individuals eligible to purchase Class Y shares as described more fully above under “Shareholder Information – Choosing a Share Class – Class Y Shares.”Each of the Fund and the Distributor reserves the right to waive the minimum initial investment or minimum subsequent investment amounts at their discretion.Shareholders will be given at least 30 days’ notice of any increase in the minimum dollar amount of initial or subsequent investments. Waiving Investment Minimums There is no investement minimum for the following: · accounts associated with wrap-fee programs sponsored by certain broker dealers and investment advisers and for accounts associated with certain other defined contribution plans; · trustees of the Trust, former trustees of the Trust, employees or affiliates of the Fund, the Adviser, the Distributor, and other individuals who are affiliated with the Fund (this also applies to any spouse, parents, children, siblings, grandparents, grandchildren and in-laws of those mentioned) and Adviser affiliate employee benefit plans; and · at the discretion of the Adviser/Distributor, clients of the Adviser and the Distributor and their affiliates may purchase Class Y shares of the Fund below the stated minimum. Pu rchasing Shares Through a Financial Intermediary Investors may be charged a fee if they effect transactions through a financial intermediary.If you are purchasing shares through a financial intermediary, you must follow the procedures established by your financial intermediary.Your financial intermediary is responsible for placing the trade with the Fund on your behalf.Your financial intermediary holds the shares in your name and receives all confirmations of purchases and sales. Table of Contents - Prospectus 40 Direct Shareholders At the discretion of the Adviser and the Distributor, the Fund may accept investments by direct shareholders (i.e., not through a financial intermediary).Such investments will only be permitted in limited circumstances which may include (i) investments by high net worth individuals with a pre-existing relationship with the Adviser, (ii) employees of or persons affiliated with the Fund, the Adviser, or the Distributor, or (iii) investors that had previously invested through their financial intermediary and have since terminated their relationship with that financial intermediary.Direct purchase requests received by the Fund in good order before the close of the NYSE (generally 4:00 p.m., Eastern time) will be processed at that day’s NAV per share.Direct purchase requests received by the Fund after the close of the NYSE (generally 4:00 p.m., Eastern time) will receive the next business day’s NAV per share.Please contact the Fund at 1-800-443-2862 to obtain more information on direct investments. How to Redeem Shares Orders to sell or “redeem” shares may be placed through a financial intermediary.The Distributor may enter into agreements pursuant to which orders received by your financial intermediary before the Fund determines its NAV and transmitted to the transfer agent prior to market open on the next business day are processed at the NAV determined on the day the order was received by your financial intermediary.If you originally purchased your shares through a financial intermediary, your redemption order must be placed with the same financial intermediary in accordance with the procedures established by that financial intermediary.Your financial intermediary is responsible for sending your order to the Fund and for crediting your account with the proceeds.You may redeem all or part of your investment in the Fund’s shares on any business day that the NYSE is open.Redemption requests received by your financial intermediary after the close of the NYSE (generally 4:00 p.m., Eastern time) will receive the next business day’s NAV per share.Your redemption request cannot be processed on days the NYSE is closed. Payment of Redemption Proceeds There are certain times when you may be unable to sell Fund shares or receive proceeds.Specifically, the Fund may suspend the right to redeem shares or postpone the date of payment upon redemption for more than seven calendar days: (1)for any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted; (2)for any period during which an emergency exists as a result of which disposal by the Fund of securities owned by it is not reasonably practicable or it is not reasonably practicable for the Fund to fairly determine the value of its net assets; or (3)for such other periods as the SEC may permit for the protection of shareholders.Your ability to redeem shares by telephone may be delayed or restricted after you change your address online or by telephone. Subject to the requirements of Rule 18f-1 under the 1940 Act, under certain circumstances when the Adviser determines that it is detrimental for the Fund to make cash payments, the Fund may pay the redemption in whole or in part by a distribution in kind of readily marketable securities in lieu of cash or may take up to seven days to pay a redemption request in order to raise capital.Redemption in kind are taxed in the same manner as redemptions paid in cash for federal income tax purposes. The Fund’s Right to Redeem an Account The Fund reserves the right to redeem the shares of any shareholder whose account balance is less than $500.The valuation of account balances for this purpose and the liquidation itself generally occur during October of each calendar year, although they may occur at another date in the year.Certain accounts associated with wrap fee programs or defined contribution plans are excepted from the liquidation.However the Fund reserves the right to liquidate any account with a balance of one share or less regardless of the account type.A redemption by the Fund may result in a taxable capital gain or loss for federal income tax purposes. Table of Contents - Prospectus 41 Direct Shareholders If you maintain a direct account with the Fund's transfer agent (i.e., not through a financial intermediary) you may redeem your Fund shares directly through the transfer agent.Your redemption request must be received by the transfer agent in good order prior to the close of the regular trading session of the NYSE (generally 4:00 p.m., Eastern time).Redemption requests received after the close of the NYSE will be treated as though received on the next business day.Please contact the Fund at 1-800-443-2862 to obtain more information on redeeming shares from your direct account. Exchanging Shares Accounts participating in or moving into wrap-fee programs or held through a registered investment adviser may exchange Class A shares for Class Y shares and may also exchange Class C shares for Class A shares or Class Y shares.Any account with an outstanding CDSC liability will be assessed the CDSC before converting to either Class A or Class Y shares.Accounts converting from Class C shares to Class A shares will not be subject to any Class A sales charges as a result of the initial conversion or any subsequent purchases of Class A shares.In order to exchange shares, a representative of the wrap-fee program or registered investment adviser must follow the procedures set forth by the Distributor.An exchange of shares for shares of a different class within the same Fund generally should not be a taxable event for the exchanging shareholder. In certain limited circumstances, accounts participating in wrap-fee programs or held through a registered investment adviser may exchange Class Y shares for Class A shares.ClassY shares may be converted to Class A shares if the Class Y shares are held in an investment option that no longer permits the use of Class Y shares in that option or program or if the shareholder otherwise becomes ineligible to participate in Class Y shares.Exchanges from Class Y shares to Class A shares will not be subject to an initial sales charge, however, future purchases may be subject to a sales charge, if applicable.In order to exchange shares, a representative of the wrap fee program or a registered investment adviser must follow the procedures set forth by the Distributor. Due to operational limitations at your financial intermediary, your ability to exchange between share classes may be limited.Please consult your financial representative for more information. Tools to Combat Frequent Transactions The Fund is intended for long-term investors.Short-term “market-timers” who engage in frequent purchases and redemptions may disrupt the Fund’s investment program and create additional transaction costs that are borne by all of the Fund’s shareholders.The Board of Trustees has adopted policies and procedures that are designed to discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm performance.The Fund takes steps to reduce the frequency and effect of these activities in the Fund.These steps may include, among other things, monitoring trading activity and using fair value pricing, as determined by the Board of Trustees, when the Adviser determines current market prices are not readily available.Although these efforts are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity will occur.The Fund seeks to exercise its judgment in implementing these tools to the best of its ability in a manner that it believes is consistent with shareholder interests.Except as noted herein, the Fund will apply all restrictions uniformly in all applicable cases. Monitoring Trading Practices The Fund monitors selected trades in an effort to detect excessive short-term trading activities.If, as a result of this monitoring, the Fund believes that a shareholder has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases in the shareholder’s accounts.In making such judgments, the Fund seeks to act in a manner that it believes is consistent with the best interests of its shareholders.The Fund uses a variety of techniques to monitor for and detect abusive trading practices.These techniques may change from time to time as determined by the Fund in its sole discretion.Although the Board of Trustees has not adopted specific restrictions on purchases and sales of Fund shares, to minimize harm to the Fund and its shareholders, the Fund reserves the right to reject any purchase order (but not a redemption request), in whole or in part, for any reason and without prior notice.The Fund may decide to restrict purchase and sale activity in its shares based on various factors, including whether frequent purchase and sale activity will disrupt portfolio management strategies and adversely affect Fund performance.At any time, the Board of Trustees may modify its policies and procedures or adopt additional restrictions on short-term trading activities. Table of Contents - Prospectus 42 Fair Value Pricing The Fund employs fair value pricing selectively to ensure greater accuracy in its daily NAVs and to prevent dilution by frequent traders or market timers who seek to take advantage of temporary market anomalies.The Board of Trustees has developed procedures that utilize fair value pricing when reliable market quotations are not readily available or the Fund’s pricing service does not provide a valuation (or provides a valuation that, in the judgment of the Adviser, does not represent the security’s fair value), or when, in the judgment of the Adviser, events have rendered the market value unreliable.Valuing securities at fair value involves reliance on judgment.Fair value determinations are made in good faith in accordance with procedures adopted by the Board of Trustees.There can be no assurance that the Fund will obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its NAV per share.More detailed information regarding fair value pricing can be found in this Prospectus under the heading entitled “Share Price.” Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Fund handles, there can be no assurance that the Fund’s efforts will identify all trades or trading practices that may be considered abusive.In particular, since the Fund receives purchase and sale orders through financial intermediaries that use group or omnibus accounts, the Fund cannot always detect frequent trading.However, the Fund will work with financial intermediaries as necessary to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades.In this regard, the Fund has entered into information sharing agreements with financial intermediaries pursuant to which these intermediaries are required to provide to the Fund, at the Fund’s request, certain information relating to their customers investing in the Fund through non-disclosed or omnibus accounts.The Fund will use this information to attempt to identify abusive trading practices.Financial intermediaries are contractually required to follow any instructions from the Fund to restrict or prohibit future purchases from shareholders that are found to have engaged in abusive trading in violation of the Fund’s policies.However, the Fund cannot guarantee the accuracy of the information provided to it from financial intermediaries and cannot ensure that it will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts.As a result, the Fund’s ability to monitor and discourage abusive trading practices in non-disclosed or omnibus accounts may be limited. Oth er Fund Policies Redemption in-Kind The Fund generally pays redemption proceeds in cash.However, the Trust has filed a notice of election under Rule 18f-1 under the 1940 Act with the SEC, under which the Trust has reserved the right to redeem in-kind under certain circumstances, meaning that redemption proceeds are paid in liquid securities with a market value equal to the redemption price.For federal income tax purposes, redemptions in-kind are taxed in the same manner as redemptions paid in cash. Table of Contents - Prospectus 43 Policies of Other Financial Intermediaries A financial intermediary may establish policies that differ from those of the Fund.For example, the institution may charge transaction fees, set higher minimum investments or impose certain limitations on buying or selling shares in addition to those identified in this Prospectus.Please contact a financial intermediary for details. The Adviser retains the right to close the Fund (or partially close the Fund) to new purchases if it is determined to be in the best interest of shareholders.Based on market and Fund conditions, the Adviser may decide to close the Fund to new investors, all investors or certain classes of investors (such as Fund supermarkets) at any time.If the Fund is closed to new purchases it will continue to honor redemption requests, unless the right to redeem shares has been temporarily suspended as permitted by federal law. Distribution of Fund Shares and Payments to Financial Intermediaries The Distributor The Distributor, NGAM Distribution, L.P., has its principal place of business located at 399 Boylston Street, Boston, Massachusetts 02116, and serves as distributor and principal underwriter to the Fund.The Distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc.Shares of the Fund are offered on a continuous basis. Rule 12b-1 Distribution and Shareholder Servicing Plan The Fund has adopted a Distribution and Shareholder Servicing Plan (the “Distribution Plan”) pursuant to Rule12b-1 under the 1940 Act.Under the Plan, the Fund is authorized to pay the Distributor a fee for the sale and distribution of the Fund’s Class A and Class C shares and services it provides to Class A and Class C shareholders.The maximum amount of the fee authorized is an annual rate of 0.25% of the Fund’s average daily net assets attributable to Class A shares and 1.00% of the Fund’s average daily net assets attributable to Class C shares.Because these fees are paid out of the Fund’s assets attributable to Class A and Class C shares on an on-going basis, over time these fees will increase the cost of your investment in Class A and Class C shares of the Fund and may cost you more than paying other types of sales charges.Class Y shares of the Fund are not subject to a Rule 12b-1 distribution fee or shareholder servicing fee. Payments to Financial Intermediaries The Fund may pay service fees to intermediaries, such as banks, broker-dealers, financial advisors or other financial institutions, including affiliates of the Adviser, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus accounts, other group accounts or accounts traded through registered securities clearing agents. The Adviser or the Distributor, out of their own resources, and without additional cost to the Fund or its shareholders, may provide additional cash payments or non-cash compensation to intermediaries who sell shares of the Fund.These payments and compensation are in addition to service fees paid by the Fund, if any.Payments are generally made to intermediaries that provide shareholder servicing, marketing support or access to sales meetings, sales representatives and management representatives of the intermediary.Compensation may also be paid to intermediaries for inclusion of the Fund on a sales list, including a preferred or select sales list or in other sales programs.Compensation may be paid as an expense reimbursement in cases in which the intermediary provides shareholder services to the Fund.The Adviser or Distributor may also pay cash compensation in the form of finder’s fees that vary depending on the dollar amount of the shares sold. Table of Contents - Prospectus 44 Distributions and Taxes Distributions The Fund will make distributions of net investment income and net capital gain, if any, at least annually, typically during the month of December.The Fund may make additional distributions if it deems it desirable at another time during any year. All distributions will be reinvested in additional Fund shares unless you choose one of the following options:(1)receive distributions of net capital gain in cash, while reinvesting net investment income distributions in additional Fund shares; (2)receive all distributions in cash; or (3) reinvest net capital gain distributions in additional Fund shares, while receiving distributions of net investment income in cash. If a dividend or capital gain distribution check remains uncashed for six months or is undeliverable by the United States Postal Service and your account is still open, the Fund will reinvest the dividend or distribution in additional shares of the Fund promptly after making this determination and the check will be canceled.In addition, future dividends and capital gains distributions will be automatically reinvested in additional shares of the Fund unless you subsequently contact the Fund and request to receive distributions by check. Federal I ncom e Tax Consequences The Fund, as a series of the Trust, has elected and intends to qualify to be treated as a RIC under SubchapterM of the Code each year, provided it maintains compliance with all applicable requirements regarding the source of its income, diversification of its assets and timing and amount of its distributions (but see the “Tax Risk” section discussed above in this Prospectus and the SAI for additional information regarding tax risk associated with meeting these requirements, in particular due to the Fund’s investment in the Subsidiary).Provided that the Fund maintains its status as a RIC, distributions of the Fund’s investment company taxable income determined without regard to the deduction for dividends paid (which includes, but is not limited to, interest, dividends, net short-term capital gains and net gains from foreign currency transactions), if any, are generally taxable to the Fund’s shareholders as ordinary income (for non-corporate shareholders, currently taxed at a maximum federal income tax rate of 39.6%).For non-corporate shareholders, to the extent that the Fund’s distributions of investment company taxable income are attributable to and reported as “qualified dividend income”, such income is currently taxable at the reduced federal income tax rates applicable to long-term capital gains, if certain holding period and other requirements have been satisfied by the shareholder.For corporate shareholders, a portion of the Fund’s distributions of investment company taxable income may qualify for the intercorporate dividends-received deduction to the extent the Fund receives dividends directly or indirectly from U.S. corporations, reports the amount distributed as eligible for deduction and the corporate shareholder meets certain holding period and other requirements with respect to its shares.To the extent that the Fund’s distributions of investment company taxable income are attributable to net short-term capital gain, such distributions will be treated as ordinary income and cannot be offset by a shareholder’s capital losses from other investments. Distributions of the Fund’s net capital gain (net long-term capital gain less net short-term capital loss) are generally taxable as long-term capital gain (for non-corporate shareholders, currently taxed at a maximum federal income tax rate of 20%) regardless of the length of time that a shareholder has owned Fund shares.Distributions of net capital gain are not eligible for qualified dividend income treatment or the dividends-received deduction referred to in the previous paragraph. Table of Contents - Prospectus 45 You will be taxed in the same manner whether you receive your distributions (whether of investment company taxable income or net capital gain) in cash or reinvest them in additional Fund shares.Distributions are generally taxable when received.However, distributions declared in October, November or December to shareholders of record on a date in such a month and paid the following January are taxable as if received on December 31 of the calendar year declared. In addition to the federal income tax, certain individuals, trusts and estates may be subject to a Medicare tax of 3.8%.For individuals, the Medicare tax is imposed on the lesser of: (i) a taxpayer’s investment income, net of deductions properly allocable to such income; or (ii) the amount by which the taxpayer’s modified adjusted gross income exceeds certain thresholds ($250,000 for married individuals filing jointly, $200,000 for unmarried individuals and $125,000 for married individuals filing separately).The Fund’s distributions are includable in a shareholder’s investment income for purposes of this Medicare tax.In addition, any capital gain realized by a shareholder upon the sale or redemption of Fund shares is includable in the shareholder’s investment income for purposes of this Medicare tax. Shareholders who sell or redeem shares generally will have a capital gain or loss from the sale redemption.The amount of the gain or loss and the applicable rate of federal income tax will depend generally upon the amount paid for the shares, the amount received from the sale or redemption (including in-kind redemptions) and how long the shares were held by a shareholder.Gain or loss realized upon a sale or redemption of Fund shares will generally be treated as long-term capital gain or loss if the shares have been held for more than one year and, if held for one year or less, as short-term capital gain or loss.Any loss arising from the sale or redemption of shares held for six months or less, however, is treated as a long-term capital loss to the extent of any distributions of net capital gain received or deemed to be received with respect to such shares.In determining the holding period of such shares for this purpose, any period during which your risk of loss is offset by means of options, short sales or similar transactions is not counted.If you purchase Fund shares (through reinvestment of distributions or otherwise) or acquire other substantially identical stock or securities within 30 days before or after selling or redeeming Fund shares at a loss, all or part of that loss will not be deductible and will instead increase the basis of the new shares. The Fund or your financial intermediary is required to report to certain shareholders and the IRS the cost basis of Fund shares when the shareholder subsequently sells or redeem those shares.The Fund or your financial intermediary will determine the cost basis of such shares using the average cost method unless the shareholder elects in writing any alternative IRS-approved cost basis method.Please see the SAI for more information regarding cost basis reporting. The federal income tax status of all distributions made by the Fund for the preceding year will be annually reported to shareholders.Distributions made by the Fund may also be subject to state and local taxes.Additional tax information may be found in the SAI. This section is not intended to be a full discussion of federal income tax laws and the effect of such laws on you.There may be other federal, state, foreign or local tax considerations applicable to a particular investor.You are urged to consult your own tax adviser. Table of Contents - Prospectus 46 Financial Highlights The following financial highlights table shows the Fund’s financial performance information for the period from March 27, 2013 (commencement of operations) to February 28, 2014.Certain information reflects financial results for a single share of the Fund.The total return in the table represents the rate that you would have earned or lost on an investment in the Fund (assuming you reinvested all distributions).This information has been audited by Cohen Fund Audit Services, Ltd., the independent registered public accounting firm of the Fund, whose report, along with the Fund’s financial statements, is included in the Fund’s Annual Report to Shareholders, which is available upon request. Class A Shares Per Share Data for a Share Outstanding Throughout the Period Period Ended February 28, 2014(1) Net Asset Value, Beginning of Period $ 10.00 Income (loss) from investment operations: Net investment loss(2) (0.13 ) Net realized and unrealized gain on investments and foreign currency 0.63 Total from investment operations 0.50 Net Asset Value, End of Period $ 10.50 Total Return(3)(4) 5.00 % Supplemental Data and Ratios: Net assets, end of period (000’s) $ 23,258 Ratio of expenses to average net assets(5) 3.04 % Ratio of expenses to average net assets excluding dividend and interest expense on short positions(5) 2.73 % Ratio of net investment loss to average net assets(5)(6) (1.38 )% Portfolio turnover rate(4)(7) 261.70 % (1) The Fund commenced operations on March 27, 2013. (2) Per share net investment loss was calculated using average shares outstanding. (3) Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends.Based on net asset value, which does not reflect the applicable sales charges. (4) Not annualized. (5) Annualized. (6) The net investment loss ratio includes dividend and interest expense on short positions. (7) Consists of long-term investments only; excludes securities sold short and derivative instruments. Table of Contents - Prospectus 47 Class C Shares Per Share Data for a Share Outstanding Throughout the Period Period Ended February 28, 2014(1) Net Asset Value, Beginning of Period $ 10.00 Income (loss) from investment operations: Net investment loss(2) (0.20 ) Net realized and unrealized gain on investments and foreign currency 0.62 Total from investment operations 0.42 Net Asset Value, End of Period $ 10.42 Total Return(3)(4) 4.20 % Supplemental Data and Ratios: Net assets, end of period (000’s) $ 1,569 Ratio of expenses to average net assets(5) 3.79 % Ratio of expenses to average net assets excluding dividend and interest expense on short positions(5) 3.48 % Ratio of net investment loss to average net assets(5)(6) (2.11 )% Portfolio turnover rate(4)(7) 261.70 % (1) The Fund commenced operations on March 27, 2013. (2) Per share net investment loss was calculated using average shares outstanding. (3) Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends.Based on net asset value, which does not reflect the applicable sales charges. (4) Not annualized. (5) Annualized. (6) The net investment loss ratio includes dividend and interest expense on short positions. (7) Consists of long-term investments only; excludes securities sold short and derivative instruments. Table of Contents - Prospectus 48 Class Y Shares Per Share Data for a Share Outstanding Throughout the Period Period Ended February 28, 2014(1) Net Asset Value, Beginning of Period $ 10.00 Income (loss) from investment operations: Net investment loss(2) (0.11 ) Net realized and unrealized gain on investments and foreign currency 0.62 Total from investment operations 0.51 Net Asset Value, End of Period $ 10.51 Total Return(3)(4) 5.10 % Supplemental Data and Ratios: Net assets, end of period (000’s) $ 153,726 Ratio of expenses to average net assets(5) 2.79 % Ratio of expenses to average net assets excluding dividend and interest expense on short positions(5) 2.48 % Ratio of net investment loss to average net assets(5)(6) (1.14 )% Portfolio turnover rate(4)(7) 261.70 % (1) The Fund commenced operations on March 27, 2013. (2) Per share net investment loss was calculated using average shares outstanding. (3) Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (4) Not annualized. (5) Annualized. (6) The net investment loss ratio includes dividend and interest expense on short positions. (7) Consists of long-term investments only; excludes securities sold short and derivative instruments. Table of Contents - Prospectus 49 PRIVACY NOTICE The Fund collects non-public personal information about you from the following sources: · information the Fund receives about you on applications or other forms; · information you give the Fund orally; and/or · information about your transactions with the Fund or others. The Fund does not disclose any non-public personal information about its shareholders or former shareholders without the shareholder’s authorization, except as permitted by law or in response to inquiries from governmental authorities.The Fund may share information with affiliated parties and unaffiliated third parties with whom it has contracts for servicing the Fund.The Fund will provide unaffiliated third parties with only the information necessary to carry out their assigned responsibility.All shareholder records will be disposed of in accordance with applicable law.The Fund maintains physical, electronic and procedural safeguards to protect your non-public personal information and requires third parties to treat your non-public personal information with the same high degree of confidentiality. In the event that you hold shares of the Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank or trust company, the privacy policy of your financial intermediary governs how your non-public personal information is shared with unaffiliated third parties. Table of Contents - Prospectus Investment Adviser Aurora Investment Management L.L.C. 300 North LaSalle Street, 52nd Floor Chicago, Illinois 60654 Independent Registered Public Accounting Firm Cohen Fund Audit Services, Ltd. 1350 Euclid Avenue, Suite 800 Cleveland, Ohio 44115 Legal Counsel Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 Custodian U.S. Bank, N.A. Custody Operations 1555 North River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 Transfer Agent, Fund Accountant and Fund Administrator U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Distributor NGAM Distribution, L.P. 399 Boylston Street Boston, Massachusetts 02116 Table of Contents - Prospectus Aurora Horizons Fund A series of Trust for Professional Managers FOR MORE INFORMATION You can find more information about the Fund in the following documents: Statement of Additional Information The SAI provides additional details about the investments and techniques of the Fund and certain other additional information.A current SAI is on file with the SEC and is incorporated into this Prospectus by reference.This means that the SAI is legally considered a part of this Prospectus even though it is not physically within this Prospectus. Annual and Semi-Annual Reports The Fund’s annual and semi-annual reports provide the most recent financial reports and portfolio listings.The annual reports contain a discussion of the market conditions and investment strategies that affected the Fund’s performance during the Fund’s last fiscal year. You can obtain a free copy of these documents, request other information or make general inquiries about the Fund by calling the Fund (toll-free) at 1-800-443-2862 by visiting the Fund’s website at www.AuroraHorizons.com,or by writing to: Aurora Horizons Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 You can review and copy information, including the Fund’s reports and SAI, at the SEC’s Public Reference Room in Washington, D.C.You can obtain information on the operation of the Public Reference Room by calling (202)551-8090.Reports and other information about the Fund are also available: · free of charge from the SEC’s EDGAR database on the SEC’s Internet website at http://www.sec.gov; · for a fee, by writing to the SEC’s Public Reference Room, treet, N.E., Washington, D.C. 20549-1520; or · for a fee, by electronic request at the following e-mail address: publicinfo@sec.gov. (The Trust’s SEC Investment Company Act file number is 811-10401) Table of Contents - Prospectus Aurora Horizons Fund Class A Shares (Ticker Symbol: AHFAX) Class C Shares (Ticker Symbol: AHFCX) Class Y Shares (Ticker Symbol: AHFYX) Statement of Additional Information June 27, 2014 This Statement of Additional Information (“SAI”) provides general information about the Aurora Horizons Fund (the “Fund”), a series of Trust for Professional Managers (the “Trust”).This SAI is not a prospectus and should be read in conjunction with the Fund’s current prospectus dated June 27, 2014 (the “Prospectus”), as supplemented and amended from time to time, which is incorporated herein by reference.The audited financial statements of the Fund for the fiscal period ended February 28, 2014 are incorporated herein by reference to the Fund’s 2014 Annual Report to Shareholders.To obtain a free copy of the Prospectus and/or the Fund’s 2014 Annual Report to Shareholders, please write or call the Fund at the address or toll-free telephone number below, or visit the Fund’s website at www.AuroraHorizons.com. Aurora Horizons Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 1-800-443-2862 Table of Contents - Statement of Additional Information TABLE OF CONTENTS THE TRUST 1 INVESTMENT POLICIES, STRATEGIES AND ASSOCIATED RISKS 2 INVESTMENT RESTRICTIONS 31 MANAGEMENT OF THE FUND 32 Board of Trustees 32 Trustees and Officers 32 The Role of the Board of Trustees 34 Board Leadership Structure 35 Board Oversight of Risk Management 36 Trustee Qualifications 36 Trustee Ownership of Fund Shares 37 Board Committees 37 Trustee Compensation 38 Control Persons and Principal Shareholders 38 Investment Adviser 40 Sub-Advisers 41 Portfolio Managers 42 SERVICE PROVIDERS 44 Fund Administrator,Transfer Agent and Fund Accountant 44 Custodian 45 Legal Counsel 45 Independent Registered Public Accounting Firm 45 DISTRIBUTION AND SERVICINGOF FUND SHARES 45 Rule 12b-1 Distribution and Shareholder Servicing Plan 45 PORTFOLIO TRANSACTIONS AND BROKERAGE 47 PORTFOLIO TURNOVER 49 CODE OF ETHICS 50 PROXY VOTING PROCEDURES 50 ANTI-MONEY LAUNDERING COMPLIANCE PROGRAM 51 PORTFOLIO HOLDINGS INFORMATION 51 DETERMINATION OF NET ASSET VALUE 53 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 53 How to Purchase Shares 54 Sales Charges on Class A Shares 54 Class A Sales Charge Reductions and Waivers 55 How to Redeem Shares and Delivery of Redemption Proceeds 58 Redemptions in-Kind 59 FEDERAL INCOME TAX MATTERS 59 Wholly-Owned Subsidiary 62 DISTRIBUTIONS 64 COST BASIS REPORTING 65 FINANCIAL STATEMENTS 65 APPENDIX A – RATINGS DEFINITIONS A-1 Table of Contents - Statement of Additional Information The Trust The Trust is a Delaware statutory trust organized on May 29, 2001, and is registered with the Securities and Exchange Commission (“SEC”) as an open-end management investment company.The Fund is one series, or mutual fund, formed by the Trust.The Fund is a non-diversified series and has its own investment objective and policies.As of the date of this SAI, shares of thirty-four other series of the Trust are offered in separate prospectuses and SAIs.The Trust may start additional series and offer shares of a new fund or share class under the Trust at any time. The Trust is authorized to issue an unlimited number of interests (or shares).Interests in the Fund are represented by shares of beneficial interest each with a par value of $0.001.Each share of the Trust has equal voting rights and liquidation rights, and is voted in the aggregate and not by the series or class of shares except in matters where a separate vote is required by the Investment Company Act of 1940, as amended (the “1940 Act”), or when the matters affect only the interests of a particular series or class of shares.When matters are submitted to shareholders for a vote, each shareholder is entitled to one vote for each full share owned and fractional votes for fractional shares owned.Shares of each series or class generally vote together, except when required under federal securities laws to vote separately on matters that only affect a particular class.The Trust does not normally hold annual meetings of shareholders.The Trust’s Board of Trustees (the “Board” or the “Board of Trustees”) shall promptly call and give notice of a meeting of shareholders for the purpose of voting upon removal of any trustee when requested to do so in writing by shareholders holding 10% or more of the Trust’s outstanding shares. With respect to the Fund, the Trust may offer more than one class of shares.The Trust has adopted a multiple class plan pursuant to Rule 18f-3 under the 1940 Act, detailing the attributes of each share class of the Fund.Each share of a series or class represents an equal proportionate interest in that series or class with each other share of that series or class. Each share of the Fund represents an equal proportionate interest in the assets and liabilities belonging to the Fund and is entitled to such distributions out of the income belonging to the Fund as are declared by the Board of Trustees.The Board of Trustees has the authority from time to time to divide or combine the shares of any series into a greater or lesser number of shares of that series so long as the proportionate beneficial interests in the assets belonging to that series and the rights of shares of any other series are in no way affected.Additionally, in case of any liquidation of a series, the holders of shares of the series being liquidated are entitled to receive a distribution out of the assets, net of the liabilities, belonging to that series.Expenses attributable to any series or class are borne by that series or class.Any general expenses of the Trust not readily identifiable as belonging to a particular series or class are allocated by, or under the direction of, the Board of Trustees on the basis of relative net assets, the number of shareholders or another equitable method.No shareholder is liable to further calls or to assessment by the Trust without his or her express consent. The assets of the Fund received for the issue or sale of its shares, and all income, earnings, profits and proceeds thereof, subject only to the rights of creditors, shall constitute the underlying assets of the Fund.In the event of the dissolution or liquidation of the Fund, the holders of shares of the Fund are entitled to share pro rata in the net assets of the Fund available for distribution to shareholders. Aurora Investment Management L.L.C. (the “Adviser”) serves as the investment adviser to the Fund.Atlantic Investment Management, Inc. (“Atlantic”), Chicago Fundamental Investment Partners, LLC (“CFIP”), Graham Capital Management, L.P. (“GCM”), Ionic Capital Management LLC (“Ionic”), Kabouter Management, LLC (“Kabouter”), Kingsford Capital Management, LLC (“Kingsford”), Kovitz Investment Group, LLC (“KIG”), MPAM Credit Trading Partners L.P. (“MPAM”), PEAK6 Advisors LLC (“PEAK6”), and York Registered Holdings, L.P. (“York”) are the sub-advisers to the Fund (collectively, the “Sub-Advisers”). Table of Contents - Statement of Additional Information 1 Investment Policies, Strategies and Associated Risks Investment Objective The Fund seeks to preserve capital while generating consistent long-term capital growth with moderate volatility and moderate directional exposure to global equity and bond markets.The Adviser seeks to achieve the Fund’s investment objective by allocating its assets primarily among a select group of experienced Sub-Advisers that implement a number of different alternative investment strategies and invest in a variety of markets. Diversification The Fund is non-diversified.A fund is considered “non-diversified” when a relatively high percentage of its assets may be invested in the securities of a limited number of issuers.Under applicable federal laws, the diversification of a mutual fund’s holdings is measured at the time the fund purchases a security.However, if the Fund purchases a security and holds it for a period of time, the security may become a larger percentage of the Fund’s total assets due to movements in the financial markets.If the market affects several securities held by the Fund, the Fund may have a greater percentage of its assets invested in securities of fewer issuers.Because the Fund is non-diversified, the Fund is subject to the risk that its performance may be hurt disproportionately by the poor performance of relatively few securities. General Market Risks U.S. and international markets have experienced significant volatility in recent years.The securities markets have experienced reduced liquidity, price volatility, credit downgrades, increased likelihood of default and valuation difficulties, all of which may increase the risk of investing in securities held by the Fund. General Tax Risks The Fund’s investments and investment strategies may be subject to special and complex federal income tax provisions that may, among other things: (i) disallow, suspend or otherwise limit the allowance of certain losses or deductions; (ii) accelerate income to the Fund; (iii) convert long-term capital gain taxable at lower rates into short-term capital gain or ordinary income taxable at higher rates; (iv) convert an ordinary loss or a deduction into a capital loss (the deductibility of which is more limited); (v) treat dividends that would otherwise constitute qualified dividend income as non-qualified dividend income; or (vii) create a risk that the Fund will fail the diversification and source of income requirements under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”), which could cause the Fund to fail to qualify for the tax treatment applicable to a regulated investment company (“RIC”).To allow the Fund to pursue its investment strategy within the limits of Subchapter M of the Code, the Fund will invest in certain investments through a wholly-owned subsidiary, as discussed below under “Wholly-Owned Subsidiary.” Wholly-Owned Subsidiary.The Fund’s investments in commodity-linked derivatives will primarily be made through investments in a wholly-owned subsidiary of the Fund organized under the laws of the Cayman Islands (the “Subsidiary”).The Subsidiary may invest without limitation in commodity-linked derivative instruments, including commodity futures contracts, options on futures contracts, swap agreements, commodity-linked structured notes as well as other instruments intended to serve as margin or collateral for these derivative instruments.The Subsidiary may invest in any type of investment in which the Fund is permitted to invest, as described in the Prospectus and SAI.The Fund’s investment in the Subsidiary will not exceed 25% of the value of the Fund’s total assets (ignoring any subsequent market appreciation in the Subsidiary’s value).This limitation is imposed by Subchapter M of the Code and is measured at each taxable year and quarter end.The Adviser also serves as the investment advisor to the Subsidiary, but will not receive separate compensation. Table of Contents - Statement of Additional Information 2 The Subsidiary is not registered under the 1940 Act, but will be subject to certain protections of the Act with respect to the Fund, as described in this SAI.All of the Fund’s investments in the Subsidiary will be subject to the investment policies and restrictions of the Fund, including those related to leverage, collateral and segregation requirements and liquidity.In addition, the valuation and brokerage policies of the Fund will be applied to the Subsidiary.The Fund’s investments in the Subsidiary are not subject to all investor protection provisions of the 1940 Act.However, because the Fund is the sole investor in the Subsidiary, and the Fund and Subsidiary are both managed by the Adviser, it is not likely that the Subsidiary will take any action that is contrary to the interests of the Fund and its shareholders. The Subsidiary is subject to regulation as a commodity pool under the Commodity Exchange Act of 1936, as amended (“CEA”) and the Commodity Futures Trading Commission (“CFTC”) rules and regulation thereunder.The Adviser serves as the “commodity pool operator” (“CPO”) of the Subsidiary.The Adviser is registered as both a CPO and commodity trading advisor (“CTA”) with the CFTC and is a member of the National Futures Association (“NFA”).Where appropriate, the Sub-Advisers who trade commodity interests in the Fund’s Subsidiary may be subject to registration and regulation by the CFTC as a CTA.Although the Subsidiary is subject to regulation as a commodity pool, the Fund’s trading in commodity interests remains limited.There is no assurance that the Subsidiary will remain a commodity pool to the extent the Adviser can avail itself of one or more exclusions or exemptions available under applicable CFTC regulations. The financial information of the Subsidiary will be consolidated into the Fund’s financial statements, as contained within the Fund’s annual and semi-annual reports provided to shareholders. Regulatory changes, including changes in the laws of the U.S. or the Cayman Islands, could result in the inability of the Fund and/or the Subsidiary to operate as described in the Fund’s Prospectus and this SAI.Such changes could potentially impact the Fund’s ability to implement its investment strategy and could result in decreased investment returns.In addition, in the event changes to the laws of the Cayman Islands require the Subsidiary to pay taxes to a governmental authority, the Fund would be likely to suffer decreased returns. Investments in the Subsidiary are expected to provide exposure to the commodity markets within the limitations of Subchapter M of the Code.In order to qualify for the special tax treatment accorded RICs and their shareholders under the Code, the Fund must, among other things, satisfy certain diversification requirements, including the requirement that not more than 25% of the value of the Fund’s total assets may be invested in the securities (other than those of the U.S. government or other RICs) of any one issuer or of two or more issuers which the Fund controls and which are engaged in the same, similar or related trades or businesses.Therefore, so long as the Fund is subject to this limit, the Fund may not invest any more than 25% of the value of its total assets in the Subsidiary.In addition, in order to qualify for the special tax treatment accorded RICs and their shareholders under the Code, the Fund must, among other things, derive at least 90% of its gross income from certain specified sources (qualifying income).Income from certain commodity-linked derivatives does not constitute qualifying income to the Fund.If the Fund treats income from a particular instrument as qualifying income and the income is later determined not to constitute qualifying income, and, together with any other non-qualifying income, causes the Fund’s non-qualifying income to exceed 10% of its gross income in any taxable year, the Fund will fail to qualify as a RIC unless it is eligible to and does pay a tax at the Fund level.The Internal Revenue Service (the “IRS”) has issued a number of private letter rulings to third parties not associated with the Fund (which only those third parties may rely on), which indicate that certain income from a fund’s investment in a wholly-owned foreign subsidiary will constitute qualifying income for purposes of Subchapter M of the Code.However, the IRS has suspended issuance of any further letters pending a review of its position on this issue.Accordingly, at this time, the Fund does not intend to seek a private letter ruling on the issue of whether income from the Subsidiary will be qualifying income for the purposes of Subchapter M of the Code.If the IRS were to change its position with respect to the conclusions reached in its private letter rulings, the income from the Fund’s investments in the Subsidiary might not be qualifying income, and the Fund may be required to restructure its investments to satisfy the qualifying income requirements or might cease to qualify as a RIC, in which case the Fund would be taxed as a regular corporation. Table of Contents - Statement of Additional Information 3 Commodity Pool Operator Exclusion The Adviser currently intends to operate the Fund in compliance with the requirements of Rule 4.5 of the Commodity Futures Trading Commission (“CFTC”).As a result, the Fund is not deemed to be a “commodity pool” under the Commodity Exchange Act (the “CEA”) and will be limited in its ability to use futures and options on futures or commodities or engage in swap transactions for other than bona fide hedging purposes.Provided the Fund operates within the limits of Rule 4.5 of the CFTC, the Adviser will be excluded from registration with and regulation under the CEA and the Adviser will not be deemed to be a “commodity pool operator” with respect to the operations of the Fund.If the Fund were no longer able to claim the exclusion, the Fund, the Adviser and the Sub-Advisers, to the extent trading in commodity interests, would be subject to regulation under the CEA. To the extent the Adviser can no longer rely on the Rule 4.5 exclusion the Adviser may seek to avail itself of the CFTC’s harmonization regulation with respect to the Fund.The impact on the Fund of these CFTC requirements is uncertain. CFTC-mandated disclosure, reporting and recordkeeping obligations will apply with respect to the Fund although the SEC and CFTC have adopted rules to “harmonize” these obligations with respect to overlapping regulations.The effects of these regulatory changes could reduce investment returns or limit the Fund’s ability to implement its investment strategy.Investors in the Fund and their financial advisers should consider whether the Fund’s potential status as a “commodity pool” impacts their operations or status under the CEA in deciding whether to invest in the Fund. Investment Strategies and Related Risks There is no assurance that the Fund will achieve its investment objective.The following discussion supplements the description of the Fund’s investment objective and principal investment strategies set forth in the Prospectus.Except for the fundamental investment restrictions listed below (see “Investment Restrictions”), the Fund’s investment strategies and policies are not fundamental and may be changed by sole action of the Board of Trustees, without shareholder approval.While the Fund is permitted to hold securities and engage in various strategies as described hereafter, it is not obligated to do so, except as otherwise provided in the Prospectus.The Fund’s investment objective may be changed without the approval of the Fund’s shareholders upon 60 days’ prior written notice to shareholders. Whenever an investment policy or investment restriction states a maximum percentage of the Fund’s assets that may be invested in any security, or other asset, or sets forth a policy regarding quality standards, such standard or percentage limitation will be determined immediately after and as a result of the Fund’s acquisition or sale of such security or other asset.Accordingly, except with respect to borrowing or illiquid securities, any subsequent change in values, net assets or other circumstances will not be considered when determining whether an investment complies with the Fund’s investment policies and investment restrictions set forth herein or in the Prospectus.In addition, if a bankruptcy or other extraordinary event occurs concerning a particular investment by the Fund, the Fund may receive stock, real estate or other investments that the Fund would not, or could not, buy.If this happens, the Fund will sell such investments as soon as practicable while trying to maximize the return to its shareholders. Equity Securities Equity securities represent ownership interests, or the rights to acquire ownership interests, in an issuer and include common stocks, preferred stocks, convertible securities, rights and warrants, with different types of equity securities providing different voting and dividend rights and priority if the issuer becomes bankrupt.The value of equity securities varies in response to many factors, including the activities and financial condition of individual companies, the business market in which individual companies compete and general market and economic conditions.Equity securities fluctuate in value, often based on factors unrelated to the value of the issuer of the securities, and such fluctuations can be significant. Table of Contents - Statement of Additional Information 4 Common Stocks.Common stock represents a proportionate share of the ownership of a company and its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets, and general market conditions.In addition to the general risks set forth above, investments in common stocks are subject to the risk that in the event a company in which the Fund invests is liquidated, the holders of preferred stock and creditors of that company will be paid in full before any payments are made to the Fund as a holder of common stock.It is possible that all assets of that company will be exhausted before any payments are made to the Fund. Convertible Securities.Convertible securities include fixed income securities that may be exchanged or converted into a predetermined number of shares of the issuer’s underlying common stock or other equity security at the option of the holder during a specified period.Convertible securities may take the form of convertible preferred stock, convertible bonds or debentures, units consisting of “usable” bonds and warrants or a combination of the features of several of these securities.The investment characteristics of each convertible security vary widely, which allows convertible securities to be employed for a variety of investment strategies.The Fund will exchange or convert convertible securities into shares of underlying common stock when, in the opinion of the Adviser or a Sub-Adviser, the investment characteristics of the underlying common stock or other equity security will assist the Fund in achieving its investment objectives.The Fund may also elect to hold or trade convertible securities.In selecting convertible securities, the Adviser or Sub-Adviser evaluates the investment characteristics of the convertible security as a fixed income instrument, and the investment potential of the underlying equity security for capital appreciation.In evaluating these matters with respect to a particular convertible security, the Adviser or Sub-Adviser considers numerous factors, including the economic and political outlook, the value of the security relative to other investment alternatives, trends in the determinants of the issuer’s profits, and the issuer’s management capability and practices.Convertible securities are senior to common stock in an issuer’s capital structure, but are subordinated to any senior debt securities.Consequently, the issuer’s convertible securities generally may be viewed as having more risk than its senior debt securities but less risk than its common stock. Preferred Stocks.Preferred stocks pay fixed or floating dividends to investors and have “preference” over common stock in the payment of dividends and the liquidation of an issuer’s assets. This means that an issuer must pay dividends on preferred stocks before paying any dividends on its common stock.Some preferred stocks offer a fixed rate of return with no maturity date.Because those preferred stocks never mature, they trade like long-term bonds, can be more volatile than other types of preferred stocks and may have heightened sensitivity to changes in interest rates.Other preferred stocks have variable dividends, generally determined on a quarterly or other periodic basis, either according to a formula based upon a specified premium or discount to the yield on particular U.S. Treasury securities or based on an auction process involving bids submitted by holders and prospective purchasers of such securities.Because preferred stocks represent an equity ownership interest in an issuer, their value usually will react more strongly than bonds and other debt instruments to actual or perceived changes in an issuer’s financial condition or prospects or to fluctuations in the equity markets.Preferred stockholders usually have no voting rights or their voting rights are limited to certain extraordinary transactions or events. Rights and Warrants.The Fund may invest in rights and warrants.A right is a privilege granted to existing shareholders of a corporation to subscribe to shares of a new issue of common stock, and it is issued at a predetermined price in proportion to the number of shares already owned.Rights normally have a short life, usually two to four weeks, are freely transferable and entitle the holder to buy the new common stock at a lower price than the current market.Warrants are options to purchase equity securities at a specific price for a specific period of time.They do not represent ownership of the securities, but only the right to buy them.Hence, warrants have no voting rights, pay no dividends and have no rights with respect to the assets of the corporation issuing them.The value of warrants is derived solely from capital appreciation of the underlying equity securities.Warrants differ from call options in that the underlying corporation issues warrants, whereas call options may be written by anyone. Table of Contents - Statement of Additional Information 5 An investment in rights and warrants may entail greater risks than certain other types of investments.Generally, rights and warrants do not carry the right to receive dividends or exercise voting rights with respect to the underlying securities, and they do not represent any rights in the assets of the issuer.In addition, although their value is influenced by the value of the underlying security, their value does not necessarily change with the value of the underlying securities, and they cease to have value if they are not exercised on or before their expiration date.Investing in rights and warrants increases the potential profit or loss to be realized from the investment as compared with investing the same amount in the underlying securities. Small and Medium-Sized Companies.To the extent the Fund invests in the equity securities of small and medium-sized companies, it will be exposed to the risks of smaller sized companies.Small and medium-sized companies may have narrower markets for their goods and/or services and may have more limited managerial and financial resources than larger, more established companies.Furthermore, such companies may have limited product lines, services, markets, or financial resources or may be dependent on a small management group.In addition, because these stocks may not be well-known to the investing public, do not have significant institutional ownership or are typically followed by fewer security analysts, there will normally be less publicly available information concerning these securities compared to what is available for the securities of larger companies.Adverse publicity and investor perceptions, whether or not based on fundamental analysis, can decrease the value and liquidity of securities held by the Fund.As a result, their performance can be more volatile and they face greater risk of business failure, which could increase the volatility of the Fund’s portfolio. Investment Companies and Exchange Traded Funds The Fund may invest in shares of other investment companies, including money market mutual funds, other mutual funds or ETFs. The Fund’s investments in money market mutual funds may be used for cash management purposes and to maintain liquidity in order to satisfy redemption requests or pay unanticipated expenses.The Fund limits its investments in securities issued by other investment companies in accordance with the 1940 Act.With certain exceptions, Section 12(d)(1) of the 1940 Act precludes the Fund from acquiring (i) more than 3% of the total outstanding shares of another investment company; (ii) shares of another investment company having an aggregate value in excess of 5% of the value of the total assets of the Fund; or (iii) shares of another registered investment company and all other investment companies having an aggregate value in excess of 10% of the value of the total assets of the Fund (such limits do not apply to investments in money market funds).However, Section 12(d)(1)(F) of the 1940 Act provides that the provisions of paragraph 12(d)(1) shall not apply to securities purchased or otherwise acquired by the Fund if: (i) immediately after such purchase or acquisition not more than 3% of the total outstanding shares of such investment company is owned by the Fund and all affiliated persons of the Fund; and (ii) the Fund has not offered or sold, and is not proposing to offer or sell its shares through a principal underwriter or otherwise at a public offering price that includes a sales load of more than 1.5%.Rule 12d1-3 under the 1940 Act provides, however, that the Fund may rely on the Section 12(d)(1)(F) exemption and charge a sales load in excess of 1.5% provided the sales load and any service fee charged does not exceed limits set forth in applicable rules of the Financial Industry Regulatory Authority, Inc. (“FINRA”). Table of Contents - Statement of Additional Information 6 If the Fund invests in investment companies, including ETFs, pursuant to Section 12(d)(1)(F), it must comply with the following voting restrictions: when the Fund exercises voting rights, by proxy or otherwise, with respect to investment companies owned by the Fund, the Fund will either seek instruction from the Fund’s shareholders with regard to the voting of all proxies and vote in accordance with such instructions, or vote the shares held by the Fund in the same proportion as the vote of all other holders of the securities of the investment company.In addition, an investment company purchased by the Fund pursuant to Section 12(d)(1)(F) shall not be required to redeem its shares in an amount exceeding 1% of such investment company’s total outstanding shares in any period of less than thirty days.To the extent the Fund is unable to redeem such shares within 7 days of a redemption request, the shares will be deemed illiquid and subject to the limitation that the Fund may not invest more than 15% of the value of its net assets, computed at the time of investment, in illiquid securities.In addition to the advisory and operational fees the Fund bears directly in connection with its own operation, the Fund will also bear its pro rata portion of the advisory and operational expenses incurred indirectly through its investments in other investment companies. Exchange-Traded Funds.ETFs are open-end investment companies whose shares are listed on a national securities exchange.An ETF is similar to a traditional mutual fund, but trades at different prices during the day on a security exchange like a stock.Similar to investments in other investment companies discussed above, the Fund’s investments in ETFs will involve duplication of advisory fees and other expenses since the Fund will be investing in another investment company.In addition, the Fund’s investment in ETFs is also subject to its limitations on investments in investment companies discussed above.To the extent the Fund invests in ETFs which focus on a particular market segment or industry, the Fund will also be subject to the risks associated with investing in those sectors or industries.To the extent the Fund invests in inverse ETFs, such investments are subject to the risk that their performance will decline as the value of their benchmark indices rises.The shares of the ETFs in which the Fund will invest will be listed on a national securities exchange and the Fund will purchase or sell these shares on the secondary market at their current market price, which may be more or less than their net asset value (“NAV”) per share. As a purchaser of ETF shares on the secondary market, the Fund will be subject to the market risk associated with owning any security whose value is based on market price.ETF shares historically have tended to trade at or near their NAV, but there is no guarantee that they will continue to do so.Unlike traditional mutual funds, shares of an ETF may be purchased and redeemed directly from the ETFs only in large blocks (typically 50,000 shares or more) and only through participating organizations that have entered into contractual agreements with the ETF.The Fund does not expect to enter into such agreements and therefore will not be able to purchase and redeem its ETF shares directly from the ETF. Short Sales The Fund may engage in short sales of securities, provided the securities are fully listed on a national securities exchange.In a short sale, the Fund sells a security it does not own, in anticipation of a decline in the market value of the security.To complete the transaction, a Fund must borrow the security to make delivery to the buyer.The Fund is then obligated to replace the security borrowed by purchasing it at the market price at the time of replacement.This price may be more or less than the price at which the security was sold by the Fund.The Fund will incur a loss on a short sale if the price of the security increases between the date of the short sale and the date on which the Fund replaces the borrowed security.The Fund will realize a gain if the security declines in price between those dates.The amount of any gain will be decreased, and the amount of any loss increased, by the amount of the premium, dividends, interest or expenses the Fund may be required to pay in connection with the short sale. Table of Contents - Statement of Additional Information 7 Typically, the Fund will segregate liquid assets, which are marked-to-market daily, equal to the difference between (a)the market value of the securities sold short at the time they were sold short and (b)the value of the collateral deposited with the broker in connection with the short sale (not including the proceeds from the short sale).While the short position is open, the Fund must maintain segregated assets at such a level that the amount segregated plus the amount deposited with the broker as collateral equal the current market value of the securities sold short. Bonds, Debt and Fixed Income Obligations The Fund may invest in bonds and other types of debt and fixed income obligations of U.S. and foreign issuers, including bonds, notes and debentures issued by corporations and U.S. and foreign Government securities.These securities may pay fixed, variable, adjustable or floating rates of interest, and may include zero coupon obligations that do not pay interest until maturity. The Fund may invest in investment grade and non-investment grade bonds, debt and fixed-income obligations.Investment grade debt securities have received a rating from Standard & Poor’s Ratings Service (“S&P”), or Moody’s Investors Service, Inc. (“Moody’s”) in one of the four highest rating categories or, if not rated, have been determined by the Adviser or a Sub-Adviser to be of comparable quality to such rated securities.Non-investment grade debt securities (typically called “junk bonds”) have received a rating from S&P or Moody’s of below investment grade, or have been given no rating and are determined by the Adviser or a Sub-Adviser to be of a quality below investment grade.There are no limitations on the maturity or duration of debt securities that may be purchased by the Fund.See Appendix A for descriptions of these rating categories. Corporate Debt Securities.Corporate debt securities are fixed-income securities issued by businesses to finance their operations, although corporate debt instruments may also include bank loans to companies. Notes, bonds, debentures and commercial paper are the most common types of corporate debt securities, with the primary difference being their maturities and secured or unsecured status.Commercial paper has the shortest term and is usually unsecured. The broad category of corporate debt securities includes debt issued by domestic or foreign companies of all kinds, including those with small-, mid- and large-capitalizations. Corporate debt may be rated investment grade or below investment grade and may carry variable or floating rates of interest. Because of the wide range of types, and maturities, of corporate debt securities, as well as the range of creditworthiness of its issuers, corporate debt securities have widely varying potentials for return and risk profiles.For example, commercial paper issued by a large established domestic corporation that is rated investment grade may have a modest return on principal, but carries relatively limited risk.On the other hand, a long-term corporate note issued by a small foreign corporation from an emerging market country that has not been rated may have the potential for relatively large returns on principal, but carries a relatively high degree of risk. Corporate debt securities carry both credit risk and interest rate risk.Credit risk is the risk that the Fund could lose money if the issuer of a corporate debt security is unable to pay interest or repay principal when it is due.Some corporate debt securities that are rated below investment grade are generally considered speculative because they present a greater risk of loss, including default, than higher quality debt securities.The credit risk of a particular issuer’s debt security may vary based on its priority for repayment.For example, higher ranking (senior) debt securities have a higher priority than lower ranking (subordinated) securities.This means that the issuer might not make payments on subordinated securities while continuing to make payments on senior securities.In addition, in the event of bankruptcy, holders of higher-ranking senior securities may receive amounts otherwise payable to the holders of more junior securities.Interest rate risk is the risk that the value of certain corporate debt securities will tend to fall when interest rates rise.In general, corporate debt securities with longer terms tend to fall more in value when interest rates rise than corporate debt securities with shorter terms. Table of Contents - Statement of Additional Information 8 High Yield Fixed-Income Securities.Higher yield fixed-income securities and loans, often referred to as “junk bonds” or “leveraged loans,” are lower-grade debt instruments that generally offer higher yields than other debt securities.They can also carry a greater risk of default, which is the risk that the issuer will not make interest or principal payments when due.In the event of an unanticipated default, the Fund would experience a reduction in its income, and could expect a decline in the market value of the securities affected by the default.During an economic downturn or substantial period of rising interest rates, highly leveraged issuers may experience financial stress that adversely affects their ability to service their principal and interest payment obligations, to meet projected business goals and to obtain additional financing, and any of these factors could lead to a default. The market prices of lower-grade debt securities are generally less sensitive to interest rate changes than higher rated investments but are more sensitive to adverse economic or political conditions and negative, individual issuer developments.Lower-grade debt securities may also have less liquid markets than higher rated debt securities, and their liquidity may be more heavily impacted by adverse economic, political or issuer conditions.Negative publicity or investor perceptions, as well as new or proposed laws, may also have a significant impact on the market for these debt securities. Credit quality of lower-grade securities can change suddenly and unexpectedly, and even recently-issued credit ratings may not fully reflect the actual risks posed by a particular higher yielding, high-risk debt security.For these reasons, the Adviser and Sub-Advisers use independent and ongoing review of credit quality in addition to the national rating organizations in selecting debt securities for the Fund. Unrated Debt Securities.Unrated debt, while not necessarily lower in quality than rated securities, may not have as broad a market.Because of the size and perceived demand for the issue, among other factors, certain issuers may decide not to pay the cost of getting a rating for their debt securities.The creditworthiness of the issuer, as well as any financial institution or other party responsible for payments on the security, will be analyzed by the Adviser or Sub-Adviser to determine whether to purchase unrated debt securities for the Fund. U.S. Government Obligations.The Fund may invest in various types of U.S. Government obligations.U.S. Government obligations include securities issued or guaranteed as to principal and interest by the U.S. Government, its agencies or instrumentalities, such as the U.S. Treasury.Payment of principal and interest on U.S. Government obligations may be backed by the full faith and credit of the U.S. Government or may be backed solely by the issuing or guaranteeing agency or instrumentality itself.In the latter case, the investor must look principally to the agency or instrumentality issuing or guaranteeing the obligation for ultimate repayment, which agency or instrumentality may be privately owned.There can be no assurance that the U.S. Government would provide financial support to its agencies or instrumentalities (including government-sponsored enterprises) where it is not obligated to do so.As a result, there is a risk that these entities will default on a financial obligation.For instance, securities issued by the Government National Mortgage Association are supported by the full faith and credit of the U.S. Government.Securities issued by the Federal National Mortgage Association (“FNMA”) and the Federal Home Loan Mortgage Corporation (“FHLMC”) are supported only by the discretionary authority of the U.S. Government.In September 2008, at the direction of the U.S. Treasury, FNMA and FHLMC were placed into conservatorship under the Federal Housing Finance Agency, a newly created independent regulator.The U.S. government also took steps to provide additional financial support to FNMA and FHLMC.No assurance can be given that the U.S. Treasury initiatives with respect to FNMA and FHLMC will be successful.Securities issued by the Student Loan Marketing Association are supported only by the credit of that agency. Table of Contents - Statement of Additional Information 9 Repurchase Agreements.Under repurchase agreements, the seller of the security agrees to repurchase it at a mutually agreed upon time and price.The repurchase price may be higher than the purchase price, the difference being income to the Fund, or the purchase and repurchase prices may be the same, with interest at a stated rate due to a Fund together with the repurchase price on repurchase.In either case, the income to the Fund is unrelated to the interest rate on the security itself.Such repurchase agreements will be made only with banks with assets of $500 million or more that are insured by the Federal Deposit Insurance Corporation or with government securities dealers recognized by the Federal Reserve Board and registered as broker-dealers with the SEC or exempt from such registration.The Fund will generally enter into repurchase agreements of short durations, from overnight to one week, although the underlying securities generally have longer maturities.The Fund may not enter into a repurchase agreement with more than seven days to maturity if, as a result, more than 15% of the value of the Fund’s net assets would be invested in illiquid securities including such repurchase agreements. For purposes of the 1940 Act, a repurchase agreement is deemed to be a loan from the Fund to the seller of the instrument that is subject to the repurchase agreement.It is not clear whether a court would consider the instrument acquired by the Fund subject to a repurchase agreement as being owned by the Fund or as being collateral for a loan by the Fund to the seller.In the event of the commencement of bankruptcy or insolvency proceedings with respect to the seller of the instrument before its repurchase under a repurchase agreement, the Fund could encounter delays and incur costs before being able to sell the instrument.Delays may involve loss of interest or a decline in price of the instrument.If a court characterizes the transaction as a loan and the Fund has not perfected a security interest in the instrument, the Fund may be required to return the instrument to the seller’s estate and be treated as an unsecured creditor of the seller.As an unsecured creditor, the Fund would be at the risk of losing some or all of the principal and income involved in the transaction.As with any unsecured debt instrument purchased for the Fund, the Adviser and Sub-Advisers seek to minimize the risk of loss through repurchase agreements by analyzing the creditworthiness of the other party, in this case the seller of the instrument. Apart from the risk of bankruptcy or insolvency proceedings, there is also the risk that the seller may fail to repurchase the instrument.However, the Fund will always receive as collateral for any repurchase agreement to which it is a party securities acceptable to the Adviser or Sub-Adviser, the market value of which is equal to at least 100% of the amount invested by the Fund plus accrued interest, and the Fund will make payment against such securities only upon physical delivery or evidence of book entry transfer to the account of its custodian.If the market value of the instrument subject to the repurchase agreement becomes less than the repurchase price (including interest), the Fund will direct the seller of the instrument to deliver additional securities so that the market value of all securities subject to the repurchase agreement will equal or exceed the repurchase price.It is possible that the Funds could be unsuccessful in seeking to enforce on the seller a contractual obligation to deliver additional securities. Reverse Repurchase Agreements.The Fund may borrow by entering into reverse repurchase agreements with the same parties with whom it may enter into repurchase agreements.Under a reverse repurchase agreement, the Fund sells securities and agrees to repurchase them at a mutually agreed upon price.At the time the Fund enters into a reverse repurchase agreement, it will establish and maintain a segregated account with an approved custodian containing liquid high-grade securities, marked-to-market daily, having a value not less than the repurchase price (including accrued interest).Reverse repurchase agreements involve the risk that the market value of securities retained in lieu of sale by the Fund may decline below the price of the securities the Fund has sold but is obliged to repurchase.If the buyer of securities under a reverse repurchase agreement files for bankruptcy or becomes insolvent, such buyer or its trustee or receiver may receive an extension of time to determine whether to enforce the Fund’s obligation to repurchase the securities.During that time, the Fund’s use of the proceeds of the reverse repurchase agreement effectively may be restricted.Reverse repurchase agreements create leverage, a speculative factor, and are considered borrowings for the purpose of the Funds’ limitations on borrowing. Table of Contents - Statement of Additional Information 10 Zero-Coupon Securities.The Fund may invest in zero-coupon securities as part of its investment strategy, without limitation.Zero-coupon securities make no periodic interest payments but are sold at a deep discount to their face value.The buyer recognizes a rate of return determined by the gradual appreciation of the security, which is redeemed at face value on a specified maturity date.The discount varies depending on the time remaining until maturity, as well as market interest rates, the liquidity of the security, and the issuer’s perceived credit quality.If the issuer defaults, the holder may not receive any return on his or her investment.Because zero-coupon securities bear no interest and compound semiannually at the rate fixed at the time of issuance, their value generally is more volatile than the value of other debt securities.Since zero-coupon bondholders do not receive interest payments, when interest rates rise, zero-coupon securities fall more dramatically in value than bonds that pay interest on a current basis.When interest rates fall, zero-coupon securities rise more rapidly in value because they reflect a fixed rate of return.An investment in zero-coupon and delayed interest securities may cause the Fund to recognize income, and therefore the Fund may be required to make distributions to shareholders before the Fund receives any cash payments on its investment.The Fund may have to accordingly dispose of its portfolio investments under disadvantageous circumstances in order to generate sufficient cash to satisfy the distribution requirements for maintaining its status as a RIC. Collateralized Debt Obligations. The Fund may invest in collateralized debt obligations (“CDOs”), which include collateralized bond obligations (“CBOs”), collateralized loan obligations (“CLOs”) and other similarly structured securities. CBOs and CLOs are types of asset-backed securities.A CBO is a trust which is backed by a diversified pool of high risk, below investment grade fixed-income securities.A CLO is a trust typically collateralized by a pool of loans, which may include, among others, domestic and foreign senior secured loans, senior unsecured loans, and subordinate corporate loans, including loans that may be rated below investment grade or equivalent unrated loans.CDOs may charge management fees and administrative expenses. For both CBOs and CLOs, the cash flows from the trust are split into two or more portions, called tranches, varying in risk and yield.The riskiest portion is the “equity” tranche which bears the bulk of defaults from the bonds or loans in the trust and serves to protect the other, more senior tranches from default in all but the most severe circumstances.Since it is partially protected from defaults, a senior tranche from a CBO trust or CLO trust typically have higher ratings and lower yields than their underlying securities, and can be rated investment grade.Despite the protection from the equity tranche, CBO or CLO tranches can experience substantial losses due to actual defaults, increased sensitivity to defaults due to collateral default and disappearance of protecting tranches, market anticipation of defaults, as well as aversion to CBO or CLO securities as a class. The risks of an investment in a CDO depend largely on the type of the collateral securities and the class of the CDO in which the Fund invests.Normally, CBOs, CLOs and other CDOs are privately offered and sold, and thus, are not registered under the securities laws.As a result, investments in CDOs may be characterized by the Fund as illiquid securities.However an active dealer market may exist for CDOs allowing a CDO to qualify for Rule 144A transactions.In addition to the normal risks associated with fixed-income securities, CDOs carry additional risks including, but are not limited to: (i) the possibility that distributions from collateral securities will not be adequate to make interest or other payments; (ii) the quality of the collateral may decline in value or default; (iii) the Fund may invest in CDOs that are subordinate to other classes; and (iv) the complex structure of the security may not be fully understood at the time of investment and may produce disputes with the issuer or unexpected investment results. Bank Loan Risk The Fund’s investments in secured and unsecured participations in bank loans and assignments of such loans may create substantial risk.In making investments in such loans, which banks or other financial intermediaries make to borrowers, the Fund will depend primarily upon the creditworthiness of the borrower for payment of principal and interest.If the Fund does not receive scheduled interest or principal payments on such indebtedness, the Fund’s share price could be adversely affected.The Fund may invest in loan participations that are rated by a NRSRO or are unrated, and may invest in loan participations of any credit quality, including “distressed” companies with respect to which there is a substantial risk of losing the entire amount invested.In addition, certain bank loans in which the Fund may invest may be illiquid and, therefore, difficult to value and/or sell at a price that is beneficial to the Fund. Table of Contents - Statement of Additional Information 11 Variable-, Adjustable- And Floating-Rate Securities Variable-rate securities provide for automatic establishment of a new interest rate at fixed intervals (e.g., daily, monthly, semi-annually, etc.).Adjustments of interest rates of mortgages underlying adjustable rate mortgage-related securities (“ARMs”) usually are determined in accordance with a predetermined interest rate index and may be subject to certain limits.Floating-rate securities generally provide for automatic adjustment of the interest rate whenever some specified interest rate index changes.The interest rate on variable-, adjustable-, or floating-rate securities is ordinarily determined by reference to or is a percentage of a bank’s prime rate, the 90-day U.S. Treasury bill rate, the rate of return on commercial paper or bank certificates of deposit, an index of short-term interest rates or some other objective measure. Variable-, adjustable- and floating-rate securities frequently include a demand feature entitling the holder to sell the securities to the issuer at par. In many cases, the demand feature can be exercised at any time on seven days notice; in other cases, the demand feature is exercisable at any time on 30 days notice or on similar notice at intervals of not more than one year. Some securities that do not have variable or floating interest rates may be accompanied by puts producing similar results and price characteristics. Variable-rate demand notes include master demand notes that are obligations that permit the Fund to invest fluctuating amounts, which may change daily without penalty, pursuant to direct arrangements between the Fund, as lender, and the borrower.The interest rates on these notes fluctuate from time to time.The issuer of such obligations normally has a corresponding right, after a given period, to prepay in its discretion the outstanding principal amount of the obligations plus accrued interest upon a specified number of days notice to the holders of such obligations. The interest rate on a floating-rate demand obligation is based on a known lending rate, such as a bank’s prime rate, and is adjusted automatically each time such rate is adjusted.The interest rate on a variable-rate demand obligation is adjusted automatically at specified intervals.Frequently, such obligations are secured by letters of credit or other credit support arrangements provided by banks.Because these obligations are direct lending arrangements between the lender and borrower, it is not contemplated that such instruments will generally be traded.There generally is not an established secondary market for these obligations, although they are redeemable at face value.Accordingly, where the obligations are not secured by letters of credit or other credit support arrangements, the Fund’s right to redeem is dependent on the ability of the borrower to pay principal and interest on demand. In addition, each variable-, adjustable- and floating-rate obligation must meet the credit quality requirements applicable to all the Fund’s investments at the time of purchase.When determining whether such an obligation meets the Fund’s credit quality requirements, the Fund may look to the credit quality of the financial guarantor providing a letter of credit or other credit support arrangement. Inverse Floaters.The Fund may invest in inverse floaters (or inverse variable or floating rate securities), which are a type of derivative, long-term fixed income obligation with a variable or floating interest rate that moves in the opposite direction of short-term interest rates.As short-term interest rates go down, the holders of the inverse floaters receive more income and, as short-term interest rates go up, the holders of the inverse floaters receive less income.Variable rate securities provide for a specified periodic adjustment in the interest rate, while floating rate securities have interest rates that change whenever there is a change in a designated benchmark rate or the issuer's credit quality.While inverse floater securities tend to provide more income than similar term and credit quality fixed-rate bonds, they also exhibit greater volatility in price movement (both up and down).There is a risk that the current interest rate on variable and floating rate securities may not accurately reflect current market interest rates or adequately compensate the holder for the current creditworthiness of the issuer.Some variable or floating rate securities are structured with liquidity features and some may include market-dependent liquidity features which may present greater liquidity risk. Table of Contents - Statement of Additional Information 12 Distressed Securities Risk The Fund’s investment in distressed securities may involve a substantial degree of risk.These instruments, which involve loans, loan participations, bonds, notes, non-performing and sub-performing mortgage loans typically are unrated, lower-rated, in default or close to default.Many of these instruments are not publicly traded, and may become illiquid. The prices of such instruments may be extremely volatile. Securities of distressed companies are generally more likely to become worthless than the securities of more financially stable companies. Valuing such instruments may be difficult, and the Fund may lose all of its investment, or it may be required to accept cash or securities with a value less than the Fund’s original investment. Issuers of distressed securities are typically in a weak financial condition and may default, in which case the Fund may lose its entire investment. Options, Futures and Related Strategies General.The Fund may use certain options (both traded on an exchange and over-the-counter (“OTC”)), futures contracts (sometimes referred to as “futures”), options on futures contracts and swap agreements (collectively, “Financial Instruments”) as a substitute for a comparable market position in the underlying security, to attempt to hedge or limit the exposure of the Fund’s position, to create a synthetic money market position, for certain tax-related purposes and to effect closing transactions.For the avoidance of doubt, the Fund may invest in Financial Instruments for speculative purposes. The use of Financial Instruments is subject to applicable regulations of the SEC, the several exchanges upon which they are traded and the CFTC.In addition, the Fund’s ability to use Financial Instruments will be limited by tax considerations. In addition to the instruments, strategies and risks described below and in the Prospectus, the Adviser and Sub-Advisers may discover additional opportunities in connection with Financial Instruments and other similar or related techniques.These new opportunities may become available as the Adviser and Sub-Advisers develop new techniques, as regulatory authorities broaden the range of permitted transactions and as new Financial Instruments or other techniques are developed.The Adviser and Sub-Advisers may utilize these opportunities to the extent that they are consistent with the Fund’s investment objective and permitted by the Fund’s investment limitations and applicable regulatory authorities. Special Risks.The use of Financial Instruments involves special considerations and risks, certain of which are described below.Risks pertaining to particular Financial Instruments are described in the sections that follow. 1. Successful use of certain Financial Instruments depends upon the Adviser’s and Sub-Advisers’ ability to predict movements of the overall securities markets, which requires different skills than predicting changes in the prices of individual securities.The ordinary spreads between prices in the cash and futures markets, due to the differences in the natures of those markets, are subject to distortion.Due to the possibility of distortion, a correct forecast of stock market trends by the Adviser and Sub-Advisers may still not result in a successful transaction.The Adviser and Sub-Advisers may be incorrect in their expectations as to the extent of market movements or the time span within which the movements take place, which, thus, may result in the strategy being unsuccessful. Table of Contents - Statement of Additional Information 13 2. Options and futures prices can diverge from the prices of their underlying instruments.Options and futures prices are affected by such factors as current and anticipated short-term interest rates, changes in volatility of the underlying instrument and the time remaining until expiration of the contract, which may not affect security prices the same way.Imperfect or no correlation also may result from differing levels of demand in the options and futures markets and the securities markets, from structural differences in how options and futures and securities are traded, and from imposition of daily price fluctuation limits or trading halts. 3. As described below, the Fund might be required to maintain assets as “cover,” maintain segregated accounts or make margin payments when it takes positions in Financial Instruments involving obligations to third parties (e.g., Financial Instruments other than purchased options).If the Fund were unable to close out its positions in such Financial Instruments, it might be required to continue to maintain such assets or accounts or make such payments until the position expired or matured.These requirements might impair the Fund’s ability to sell a portfolio security or make an investment when it would otherwise be favorable to do so or require that the Fund sell a portfolio security at a disadvantageous time.The Fund’s ability to close out a position in a Financial Instrument prior to expiration or maturity depends on the existence of a liquid secondary market or, in the absence of such a market, the ability and willingness of the other party to the transaction (the “counter-party”) to enter into a transaction closing out the position.Therefore, there is no assurance that any position can be closed out at a time and price that is favorable to the Fund. Losses may arise due to unanticipated market price movements, lack of a liquid secondary market for any particular instrument at a particular time or due to losses from premiums paid by the Fund on options transactions. Cover.Transactions using Financial Instruments, other than purchased options, expose the Fund to an obligation to another party.The Fund will not enter into any such transactions unless it owns either (1) an offsetting (“covered”) position in securities or other options or futures contracts or (2) cash and liquid assets with a value, marked-to-market daily, sufficient to cover its potential obligations to the extent not covered as provided in (1) above.The Fund will comply with SEC guidelines regarding cover for these instruments and will, if the guidelines so require, set aside cash or liquid assets in an account with an approved custodian, in the prescribed amount as determined daily.The Fund may enter into agreements with broker-dealers which require the broker-dealers to accept physical settlement for certain Financial Instruments.If this occurs, the Fund would treat the Financial Instrument as being cash-settled for purposes of determining the Fund’s coverage requirements. Assets used as cover or held in an account cannot be sold while the position in the corresponding Financial Instrument is open, unless they are replaced with other appropriate assets.As a result, the commitment of a large portion of the Fund’s assets to cover accounts could impede portfolio management or the Fund’s ability to meet redemption requests or other current obligations. Options.The value of an option position will reflect, among other things, the current market value of the underlying investment, the time remaining until expiration, the relationship of the exercise price to the market price of the underlying investment and general market conditions.Options that expire unexercised have no value.Options currently are traded on the Chicago Board Options Exchange (“CBOE”), the NYSE Amex and other exchanges, as well as the OTC markets. By buying a call option on a security, the Fund has the right, in return for the premium paid, to buy the security underlying the option at the exercise price.By writing (selling) a call option and receiving a premium, the Fund becomes obligated during the term of the option to deliver securities underlying the option at the exercise price if the option is exercised.By buying a put option, the Fund has the right, in return for the premium, to sell the security underlying the option at the exercise price.By writing a put option, the Fund becomes obligated during the term of the option to purchase the securities underlying the option at the exercise price. Table of Contents - Statement of Additional Information 14 Because options premiums paid or received by the Fund are typically small in relation to the market value of the investments underlying the options, buying and selling put and call options can be more speculative than investing directly in securities. The Fund may effectively terminate its right or obligation under an option by entering into a closing transaction.For example, the Fund may terminate its obligation under a call or put option that it had written by purchasing an identical call or put option.This is known as a closing purchase transaction.Conversely, the Fund may terminate a position in a put or call option it had purchased by writing an identical put or call option.This is known as a closing sale transaction.Closing transactions permit the Fund to realize profits or limit losses on an option position prior to its exercise or expiration. Risks of Options on Commodities, Currencies and Securities.Exchange-traded options in the United States are issued by a clearing organization affiliated with the exchange on which the option is listed that, in effect, guarantees completion of every exchange-traded option transaction.In contrast, OTC options are contracts between the Fund and its counter-party (usually a securities dealer or a bank) with no clearing organization guarantee.Thus, when the Fund purchases an OTC option, it relies on the counter-party from whom it purchased the option to make or take delivery of the underlying investment upon exercise of the option.Failure by the counter-party to do so would result in the loss of any premium paid by the Fund as well as the loss of any expected benefit of the transaction. The Fund’s ability to establish and close out positions in exchange-traded options depends on the existence of a liquid market.However, there can be no assurance that such a market will exist at any particular time.Closing transactions can be made for OTC options only by negotiating directly with the counter-party or by a transaction in the secondary market if any such market exists.There can be no assurance that the Fund will in fact be able to close out an OTC option position at a favorable price prior to expiration.In the event of insolvency of the counter-party, the Fund might be unable to close out an OTC option position at any time prior to its expiration. If the Fund were unable to effect a closing transaction for an option it had purchased, it would have to exercise the option to realize any profit.The inability to enter into a closing purchase transaction for a covered call option written by the Fund could cause material losses because the Fund would be unable to sell the investment used as cover for the written option until the option expires or is exercised. Options on Indices.An index fluctuates with changes in the market values of the securities included in the index.Options on indices give the holder the right to receive an amount of cash upon exercise of the option.Receipt of this cash amount will depend upon the closing level of the index upon which the option is based being greater than (in the case of a call) or less than (in the case of put) the exercise price of the option.Some stock index options are based on a broad market index such as the S&P 500® Index, the NYSE Composite Index or the NYSE Arca Index or on a narrower index such as the Philadelphia Stock Exchange Over-the-Counter Index. Each of the exchanges has established limitations governing the maximum number of call or put options on the same index that may be bought or written by a single investor, whether acting alone or in concert with others (regardless of whether such options are written on the same or different exchanges or are held or written on one or more accounts or through one or more brokers).Under these limitations, option positions of all investment companies advised by the Adviser are combined for purposes of these limits.Pursuant to these limitations, an exchange may order the liquidation of positions and may impose other sanctions or restrictions.These position limits may restrict the number of listed options that the Fund may buy or sell. Table of Contents - Statement of Additional Information 15 Puts and calls on indices are similar to puts and calls on securities or futures contracts except that all settlements are in cash and gain or loss depends on changes in the index in question rather than on price movements in individual securities or futures contracts.When the Fund writes a call on an index, it receives a premium and agrees that, prior to the expiration date, the purchaser of the call, upon exercise of the call, will receive from the Fund an amount of cash if the closing level of the index upon which the call is based is greater than the exercise price of the call.The amount of cash is equal to the difference between the closing price of the index and the exercise price of the call times a specified multiple (“multiplier”), which determines the total value for each point of such difference.When the Fund buys a call on an index, it pays a premium and has the same rights to such call as are indicated above.When the Fund buys a put on an index, it pays a premium and has the right, prior to the expiration date, to require the seller of the put, upon the Fund’s exercise of the put, to deliver to the Fund an amount of cash if the closing level of the index upon which the put is based is less than the exercise price of the put, which amount of cash is determined by the multiplier, as described above for calls.When the Fund writes a put on an index, it receives a premium and the purchaser of the put has the right, prior to the expiration date, to require the Fund to deliver to it an amount of cash equal to the difference between the closing level of the index and the exercise price times the multiplier if the closing level is less than the exercise price. Risks of Options on Indices.If the Fund has purchased an index option and exercises it before the closing index value for that day is available, it runs the risk that the level of the underlying index may subsequently change.If such a change causes the exercised option to fall out-of-the-money, the Fund will be required to pay the difference between the closing index value and the exercise price of the option (times the applicable multiplier) to the assigned writer. OTC Options.Unlike exchange-traded options, which are standardized with respect to the underlying instrument, expiration date, contract size and strike price, the terms of OTC options (options not traded on exchanges) generally are established through negotiation with the other party to the option contract.While this type of arrangement allows the Fund great flexibility to tailor the option to its needs, OTC options generally involve greater risk than exchange-traded options, which are guaranteed by the clearing organization of the exchanges where they are traded. Futures Contracts and Options on Futures Contracts.A futures contract obligates the seller to deliver (and the purchaser to take delivery of) the specified security on the expiration date of the contract.An index futures contract obligates the seller to deliver (and the purchaser to take) an amount of cash equal to a specific dollar amount times the difference between the value of a specific index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying securities in the index is made. When the Fund writes an option on a futures contract, it becomes obligated, in return for the premium paid, to assume a position in the futures contract at a specified exercise price at any time during the term of the option.If the Fund writes a call, it assumes a short futures position.If it writes a put, it assumes a long futures position.When the Fund purchases an option on a futures contract, it acquires the right in return for the premium it pays to assume a position in a futures contract (a long position if the option is a call and a short position if the option is a put). Whether the Fund realizes a gain or loss from futures activities depends upon movements in the underlying security or index.The extent of the Fund’s loss from an unhedged short position in futures contracts or from writing unhedged call options on futures contracts is potentially unlimited . Table of Contents - Statement of Additional Information 16 No price is paid upon entering into a futures contract.Instead, at the inception of a futures contract the Fund is required to deposit “initial margin” in an amount generally equal to 10% or less of the contract value.Margin also must be deposited when writing a call or put option on a futures contract, in accordance with applicable exchange rules.Unlike margin in securities transactions, initial margin does not represent a borrowing, but rather is in the nature of a performance bond or good-faith deposit that is returned to the Fund at the termination of the transaction if all contractual obligations have been satisfied.Under certain circumstances, such as periods of high volatility, the Fund may be required by an exchange to increase the level of its initial margin payment, and initial margin requirements might be increased generally in the future by regulatory action. Subsequent “variation margin” payments are made to and from the futures commission merchant daily as the value of the futures position varies, a process known as “marking-to-market.”Variation margin does not involve borrowing, but rather represents a daily settlement of the Fund’s obligations to or from a futures commission merchant.When the Fund purchases an option on a futures contract, the premium paid plus transaction costs is all that is at risk.In contrast, when the Fund purchases or sells a futures contract or writes a call or put option thereon, it is subject to daily variation margin calls that could be substantial in the event of adverse price movements.If the Fund has insufficient cash to meet daily variation margin requirements, it might need to sell securities at a time when such sales are disadvantageous. Purchasers and sellers of futures contracts and options on futures can enter into offsetting closing transactions, similar to closing transactions in options, by selling or purchasing, respectively, an instrument identical to the instrument purchased or sold.Positions in futures and options on futures contracts may be closed only on an exchange or board of trade that provides a secondary market.However, there can be no assurance that a liquid secondary market will exist for a particular contract at a particular time.In such event, it may not be possible to close a futures contract or options position. Under certain circumstances, futures exchanges may establish daily limits on the amount that the price of a futures contract or an option on a futures contract can vary from the previous day’s settlement price.Once that limit is reached, no trades may be made that day at a price beyond the limit.Daily price limits do not limit potential losses because prices could move to the daily limit for several consecutive days with little or no trading, thereby preventing liquidation of unfavorable positions. If the Fund were unable to liquidate a futures contract or an option on a futures position due to the absence of a liquid secondary market or the imposition of price limits, it could incur substantial losses.The Fund would continue to be subject to market risk with respect to the position.In addition, except in the case of purchased options, the Fund would continue to be required to make daily variation margin payments and might be required to maintain cash or liquid assets in an account. Risks of Futures Contracts and Options Thereon.The ordinary spreads between prices in the cash and futures markets (including the options on futures markets), due to differences in the natures of those markets, are subject to the following factors, which may create distortions.First, all participants in the futures market are subject to margin deposit and maintenance requirements.Rather than meeting additional margin deposit requirements, investors may close futures contracts through offsetting transactions, which could distort the normal relationships between the cash and futures markets.Second, the liquidity of the futures market depends on participants entering into offsetting transactions rather than making or taking delivery.To the extent participants decide to make or take delivery, liquidity in the futures market could be reduced, thus producing distortion.Third, from the point of view of speculators, the deposit requirements in the futures market are less onerous than margin requirements in the securities market.Therefore, increased participation by speculators in the futures market may cause temporary price distortions. Table of Contents - Statement of Additional Information 17 Combined Positions.The Fund may purchase and write options in combination with each other.For example, the Fund may purchase a put option and write a call option on the same underlying instrument in order to construct a combined position whose risk and return characteristics are similar to selling a futures contract.Another possible combined position would involve writing a call option at one strike price and buying a call option at a lower price, in order to reduce the risk of the written call option in the event of a substantial price increase.Because combined options positions involve multiple trades, they result in higher transaction costs and may be more difficult to open and close out. Swap Agreements The Fund may enter into swap agreements.Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a day to more than one year. In a standard “swap” transaction, two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investments or instruments.The gross returns to be exchanged or “swapped” between the parties are calculated with respect to a “notional amount,” i.e., the return on or increase in value of a particular dollar amount invested in a “basket” of securities representing a particular index. Most swap agreements entered into by the Fund calculate the obligations of the parties to the agreement on a “net basis.”Consequently, the Fund’s current obligations (or rights) under a swap agreement will generally be equal only to the net amount to be paid or received under the agreement based on the relative values of the positions held by each party to the agreement (the “net amount”).Payments may be made at the conclusion of a swap agreement or periodically during its term. Swap agreements do not involve the delivery of securities or other underlying assets.Accordingly, if a swap is entered into on a net basis, if the other party to a swap agreement defaults, the Fund’s risk of loss consists of the net amount of payments that the Fund is contractually entitled to receive, if any. The net amount of the excess, if any, of the Fund’s obligations over its entitlements with respect to a swap agreement entered into on a net basis will be accrued daily and an amount of cash or liquid assets having an aggregate NAV at least equal to the accrued excess will be maintained in an account with the Fund’s custodian that satisfies the 1940 Act.The Fund will also establish and maintain such accounts with respect to its total obligations under any swaps that are not entered into on a net basis.Obligations under swap agreements so covered will not be construed to be “senior securities” for purposes of the Fund’s investment restriction concerning senior securities. Because they are two-party contracts and may have terms of greater than seven days, swap agreements may be considered to be illiquid for the Fund’s illiquid investment limitations.The Fund will not enter into any swap agreement unless the Adviser or a Sub-Adviser believes that the other party to the transaction is creditworthy.The Fund bears the risk of loss of the amount expected to be received under a swap agreement in the event of the default or bankruptcy of a swap agreement counterparty. The Fund may enter into a swap agreement in circumstances where the Adviser or a Sub-Adviser believes that it may be more cost effective or practical than buying the underlying securities or a futures contract or an option on such securities.The counterparty to any swap agreement will typically be a bank, investment banking firm or broker/dealer.The counterparty will generally agree to pay the Fund the amount, if any, by which the notional amount of the swap agreement would have increased in value had it been invested in the particular stocks represented in the index, plus the dividends that would have been received on those stocks.The Fund will agree to pay to the counterparty a floating rate of interest on the notional amount of the swap agreement plus the amount, if any, by which the notional amount would have decreased in value had it been invested in such stocks.Therefore, the return to the Fund on any swap agreement should be the gain or loss on the notional amount plus dividends on the stocks less the interest paid by the Fund on the notional amount. Table of Contents - Statement of Additional Information 18 The swap market has grown substantially in recent years with a large number of banks and investment banking firms acting both as principals and as agents utilizing standardized swap documentation. As a result, the swap market has become relatively liquid in comparison with the markets for other similar instruments that are traded in the OTC market.The Adviser and Sub-Advisers, under the supervision of the Board, are responsible for determining and monitoring the liquidity of Fund transactions in swap agreements.The use of equity swaps is a highly specialized activity that involves investment techniques and risks different from those associated with ordinary portfolio securities transactions. The Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) and related regulatory developments will ultimately require the clearing and exchange-trading of many OTC derivative instruments that the CFTC and the SEC recently defined as “swaps,” including non-deliverable foreign exchange forwards, OTC foreign exchange options, and swaptions.Mandatory exchange-trading and clearing will take place on a phased-in basis based on the type of market participant and CFTC approval of contracts for central clearing.The Adviser will continue to monitor developments in this area, particularly to the extent regulatory changes affect the Fund’s ability to enter into swap agreements. Credit Default Swaps The Fund may enter into credit default swap agreements.The credit default swap agreement may have as a reference obligation one or more securities that are not currently held by the Fund.The buyer in a credit default swap agreement is obligated to pay the seller a periodic fee, typically expressed in basis points on the principal amount of the underlying obligation (the “notional” amount), over the term of the agreement in return for a contingent payment upon the occurrence of a credit event with respect to the underlying reference obligation.A credit event is typically a default, restructuring or bankruptcy. The Fund may be either the buyer or seller in the transaction.As a seller, the Fund receives a fixed rate of income throughout the term of the agreement, which typically is between one month and five years, provided that no credit event occurs.If a credit event occurs, the Fund typically must pay the contingent payment to the buyer, which is typically the par value (full notional value) of the reference obligation.The contingent payment may be a cash settlement or by physical delivery of the reference obligation in return for payment of the face amount of the obligation.If the Fund is a buyer and no credit event occurs, the Fund may lose its investment and recover nothing. However, if a credit event occurs, the buyer typically receives full notional value for a reference obligation that may have little or no value. Credit default swaps may involve greater risks than if the Fund had invested in the reference obligation directly.Credit default swaps are subject to general market risk, liquidity risk and credit risk.If the Fund is a buyer in a credit default swap agreement and no credit event occurs, then it will lose its investment.In addition, the value of the reference obligation received by the Fund as a seller if a credit event occurs, coupled with the periodic payments previously received, may be less than the full notional value it pays to the buyer, resulting in a loss of value to the Fund. The Fund may also invest in credit default swap index products and in options on credit default swap index products.The individual credits underlying these credit default swap indices may be rated investment grade or non-investment grade.These instruments are designed to track representative segments of the credit default swap market and provide investors with exposure to specific “baskets” of issuers of bonds or loans.Such investments are subject to liquidity risks as well as other risks associated with investments in credit default swaps discussed above.The Fund reserves the right to invest in similar instruments that may become available in the future. Table of Contents - Statement of Additional Information 19 Counterparty Credit Risk The Fund will be subject to counterparty credit risk with respect to its use of swap contracts and other derivative and short sale transactions. If a counterparty to a derivatives contract becomes bankrupt or otherwise fails to perform its obligations due to financial difficulties, the Fund may experience significant delays in obtaining any recovery in a bankruptcy or other reorganization proceeding. The Fund may obtain only a limited recovery or may obtain no recovery in such circumstances. To partially mitigate this risk, the Adviser or a Sub-Adviser will seek to effect derivative transactions only with counterparties that it believes are creditworthy. However, there is no assurance that a counterparty will remain creditworthy or solvent. Risks of Potential Government Regulation of Derivatives It is possible that additional government regulation of various types of derivative instruments, including futures, options, and swap agreements, may limit or prevent the Fund from using such instruments as part of its investment strategy, and could ultimately prevent the Fund from being able to achieve its investment objective.It is impossible to fully predict the effects of past, present or future legislation and regulation in this area, but the effects could be substantial and adverse.It is possible that legislative and regulatory activity could limit or restrict the ability of the Fund to use certain instruments as part of its investment strategy.Limits or restrictions applicable to the counterparties with which the Fund engages in derivative transactions could also prevent the Fund from using certain instruments. There is a possibility of future regulatory changes altering, perhaps to a material extent, the nature of an investment in the Fund or the ability of the Fund to continue to implement its investment strategies.The futures, options, and swaps markets are subject to comprehensive statutes, regulations, and margin requirements.In addition, the SEC, the CFTC and the exchanges are authorized to take extraordinary actions in the event of a market emergency, including, for example, the implementation or reduction of speculative position limits, the implementation of higher margin requirements, the establishment of daily price limits, and the suspension of trading.The regulation of futures, options, and swaps transactions in the U.S. is a rapidly changing area of law and is subject to modification by government action.In particular, the Dodd-Frank Act will change the way in which the U.S. financial system is supervised and regulated.Title VII of the Dodd-Frank Act sets forth a new legislative framework for OTC derivatives, including financial instruments, such as swaps, in which the Fund may invest.Title VII of the Dodd-Frank Act makes broad changes to the OTC derivatives markets, grants significant new authority to the SEC and the CFTC to regulate OTC derivatives and market participants, and will require clearing and exchange trading of many OTC derivative transactions.The CFTC and the SEC finalized the definition of “swap” and “security-based swap.”These definitions became effective October 12, 2012 and provide parameters around which contracts will be subject to further regulation under the Dodd-Frank Act. Provisions in the Dodd-Frank Act include new capital and margin requirements and the mandatory use of clearinghouse mechanisms for many OTC derivative transactions.The CFTC, the SEC and other federal regulators have been tasked with developing the rules and regulations enacting the provisions of the Dodd-Frank Act.Because there is a prescribed phase-in period during which most of the mandated rulemaking and regulations will be implemented, it is not possible at this time to gauge the exact nature and scope of the impact of the Dodd-Frank Act on the Fund.However, it is expected that swap dealers, major market participants and swap counterparties will experience new and/or additional regulations, requirements, compliance burdens and associated costs.The new law and the rules to be promulgated may negatively impact the Fund’s ability to meet its investment objective either through limits or requirements imposed on it or upon its counterparties.In particular, any new position limits imposed on the Fund or its counterparties may impact the Fund’s ability to invest in futures, options, and swaps in a manner that efficiently meets its investment objective.New requirements, even if not directly applicable to the Fund, including capital requirements and mandatory clearing, may increase the cost of the Fund’s investments and cost of doing business, which could adversely affect investors. Table of Contents - Statement of Additional Information 20 Exchange Traded Notes (“ETNs”) An ETN is a type of unsecured, unsubordinated debt security that differs from other types of bonds and notes because ETN returns are typically based upon the performance ofa market index.ETNs are publically traded on a U.S. securities exchange.An ETN incurs certain expenses not incurred by its applicable index, and an investment in an ETN will bear its proportionate share of any fees and expenses borne by the ETN. The market value of an ETN share may differ from its NAV.The share may trade at a premium or discount to its NAV, which may be due to, among other things, differences in the supply and demand in the market for the share.Although an ETN is a debt security, it is unlike a typical bond, in that there are no periodic interest payments and principal is not protected.ETNs are subject to credit risk and the value of the ETN may drop due to a downgrade in the issuer’s credit rating, despite the underlying market benchmark or strategy remaining unchanged. Foreign Investments and Currencies The Fund may make investments in securities of non-U.S. issuers (“foreign securities”), including U.S. dollar-denominated securities, foreign securities and securities of companies incorporated outside the U.S.Investments in foreign securities involve certain inherent risks, including the following: Political and Economic Factors.Individual foreign economies of certain countries may differ favorably or unfavorably from the U.S. economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency, diversification and balance of payments position.The internal politics of certain foreign countries may not be as stable as those of the United States.Governments in certain foreign countries also continue to participate to a significant degree, through ownership interest or regulation, in their respective economies.Action by these governments could include restrictions on foreign investment, nationalization, expropriation of goods or imposition of taxes, and could have a significant effect on market prices of securities and payment of interest.The economies of many foreign countries are heavily dependent upon international trade and are accordingly affected by the trade policies and economic conditions of their trading partners.Enactment by these trading partners of protectionist trade legislation could have a significant adverse effect upon the securities markets of such countries. Currency Fluctuations.The Fund may invest in securities denominated in foreign currencies.Accordingly, a change in the value of any such currency against the U.S. dollar will result in a corresponding change in the U.S. dollar value of the Fund’s assets denominated in that currency.Such changes will also affect the Fund’s income.The value of the Fund’s assets may also be affected significantly by currency restrictions and exchange control regulations enacted from time to time. Market Characteristics.Foreign securities in which the Fund invests will be purchased in over-the-counter markets or on exchanges located in the countries in which the principal offices of the issuers of the various securities are located, if that is the best available market.Foreign exchanges and markets may be more volatile than those in the United States.While growing in volume, they usually have substantially less volume than U.S. markets, and the Fund’s foreign securities may be less liquid and more volatile than U.S. securities.Moreover, settlement practices for transactions in foreign markets may differ from those in United States markets, and may include delays beyond periods customary in the United States.Foreign security trading practices, including those involving securities settlement where Fund assets may be released prior to receipt of payment or securities, may expose the Fund to increased risk in the event of a failed trade or the insolvency of a foreign broker-dealer. Legal and Regulatory Matters.Certain foreign countries may have less supervision of securities markets, brokers and issuers of securities, and less financial information available from issuers, than is available in the United States. Table of Contents - Statement of Additional Information 21 Taxes.The interest and dividends payable on certain of the Fund’s foreign portfolio securities may be subject to foreign withholding taxes, thus reducing the net amount of income available for distribution to Fund shareholders. Costs.To the extent that the Fund invests in foreign securities, its expense ratio is likely to be higher than those of investment companies investing only in domestic securities, since the cost of maintaining the custody of foreign securities is higher. Emerging Markets.Some of the securities in which the Fund may invest may be located in developing or emerging markets, which entail additional risks, including less social, political and economic stability; smaller securities markets and lower trading volume, which may result in less liquidity and greater price volatility; national policies that may restrict the Fund’s investment opportunities, including restrictions on investments in issuers or industries, or expropriation or confiscation of assets or property; and less developed legal structures governing private or foreign investment. In considering whether to invest in the securities of a foreign company, the Adviser and Sub-Advisers may consider such factors as the characteristics of the particular company, differences between economic trends and the performance of securities markets within the U.S. and those within other countries, and also factors relating to the general economic, governmental and social conditions of the country or countries where the company is located.The extent to which the Fund will be invested in foreign companies and countries and depositary receipts will fluctuate from time to time, depending on the Adviser’s or Sub-Advisers’ assessment of prevailing market, economic and other conditions. Forward Currency Contracts The Fund may enter into forward currency contracts.A forward currency contract is an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract.For example, the Fund might purchase a particular currency or enter into a forward currency contract to preserve the U.S. dollar price of securities it intends to or has contracted to purchase.Alternatively, it might sell a particular currency on either a spot or forward basis to hedge against an anticipated decline in the dollar value of securities it intends to or has contracted to sell.Although this strategy could minimize the risk of loss due to a decline in the value of the hedged currency, it could also limit any potential gain from an increase in the value of the currency. Initial Public Offerings The Fund may purchase shares in initial public offerings (“IPOs”).Because IPO shares frequently are volatile in price, the Fund may hold IPO shares for a very short period of time.This may increase the turnover of the Fund’s portfolio and may lead to increased expenses to the Fund, such as brokerage commissions and transaction costs.By selling shares, the Fund may realize taxable capital gains that it will subsequently distribute to shareholders.Investing in IPOs increases risk because IPO shares are frequently volatile in price.As a result, their performance can be more volatile and they face greater risk of business failure, which could increase the volatility of the Fund’s portfolio. Master Limited Partnerships The Fund may invest in publicly traded master limited partnerships (“MLPs”) that are registered under the Securities Exchange Act of 1934, as amended, and listed on a major United States stock exchange, if the issuer meets the Fund’s investment criteria.MLPs are businesses organized as limited partnerships which trade their proportionate shares of the partnership (units) on a public exchange.MLPs are required to pay out most or all of their cash flow in distributions.An investment in an MLP may generate passive income or losses, along with dividend and investment income.The MLPs the Fund may purchase are comprised of a general partner (the “GP”) and multiple limited partners (the “LP Holders”). The GP is responsible for the operations and the maintenance of the partnership’s businesses, while the LP Holders assume economic risk up to their level of investment.Typically, the GP has a 1% to 2% investment in the MLP, but can extract a higher percentage of the partnership’s profits as the MLP’s distributions increase.This serves as an incentive to the GP to grow the partnership’s distributions. Table of Contents - Statement of Additional Information 22 Generally speaking, MLP investment returns are enhanced during periods of declining or low interest rates and tend to be negatively influenced when interest rates are rising.As an income vehicle, the unit price can be influenced by general interest rate trends independent of specific underlying fundamentals.In addition, most MLPs are fairly leveraged and typically carry a portion of a “floating” rate debt.As such, a significant upward swing in interest rates would also drive interest expense higher.Furthermore, most MLPs grow by acquisitions partly financed by debt, and higher interest rates could make it more difficult to make acquisitions. Mortgage-Backed Securities and Asset-Backed Securities Mortgage-backed securities represent direct or indirect participations in, or are secured by and payable from, mortgage loans secured by real property, and include single- and multi-class pass-through securities and collateralized mortgage obligations (“CMOs”).Such securities may be issued or guaranteed by U.S. Government agencies or instrumentalities, such as the Government National Mortgage Association (“GNMA”), commonly known as “Ginnie Mae,” Federal National Mortgage Association (“FNMA”), commonly known as “Fannie Mae,” Federal Home Loan Mortgage Corporation (“FHLMC”), commonly known as “Freddie Mac,” or by private issuers, generally originators and investors in mortgage loans, including savings associations, mortgage bankers, commercial banks, investment bankers and special purpose entities (collectively, “private lenders”). Mortgage-backed securities issued by private lenders may be supported by pools of mortgage loans or other mortgage-backed securities that are guaranteed, directly or indirectly, by the U.S. Government or one of its agencies or instrumentalities, or they may be issued without any governmental guarantee of the underlying mortgage assets but with some form of non-governmental credit enhancement.Until recently, FNMA and FHLMC were government-sponsored corporations owned entirely by private stockholders.In September 2008, at the direction of the U.S. Department of the Treasury, FNMA and FHLMC were placed into conservatorship under the FHFA.The U.S. government also took steps to provide additional financial support to FNMA and FHLMC.No assurance can be given that the U.S. Treasury initiatives with respect to FNMA and FHLMC will be successful. Asset-backed debt obligations represent direct or indirect participation in, or are secured by and payable from, assets such as motor vehicle installment sales contracts, other installment loan contracts, home equity loans, leases of various types of property and receivables from credit card or other revolving credit arrangements.The credit quality of most asset-backed securities depends primarily on the credit quality of the assets underlying such securities, how well the entity issuing the security is insulated from the credit risk and bankruptcy of the originator or any other affiliated entities and the amount and quality of any credit enhancement of the securities.Payments or distributions of principal and interest on asset-backed debt obligations may be supported by non-governmental credit enhancements including letters of credit, reserve funds, over-collateralization and guarantees by third parties. The rate of principal payment on mortgage- and asset-backed securities generally depends on the rate of principal payments received on the underlying assets, which in turn may be affected by a variety of economic and other factors.As a result, the yield on any mortgage- or asset-backed security is difficult to predict with precision and actual yield to maturity may be more or less than the anticipated yield to maturity.The yield characteristics of mortgage- and asset-backed debt obligations differ from those of traditional debt obligations.Among the principal differences are that interest and principal payments are made more frequently on mortgage- and asset-backed debt obligations, usually monthly, and that principal may be prepaid at any time because the underlying assets generally may be prepaid at any time.As a result, if these debt obligations or securities are purchased at a premium, a prepayment rate that is faster than expected will reduce yield to maturity, while a prepayment rate that is slower than expected will have the opposite effect of increasing the yield to maturity.Conversely, if these debt obligations or securities are purchased at a discount, a prepayment rate that is faster than expected will increase yield to maturity, while a prepayment rate that is slower than expected will reduce yield to maturity.Mortgage-backed securities available for reinvestment by the Fund are likely to be greater during a period of declining interest rates and, as a result, are likely to be reinvested at lower interest rates than during a period of rising interest rates.Accelerated prepayments on debt obligations or securities purchased at a premium also impose a risk of loss of principal because the premium may not have been fully amortized at the time the principal is prepaid in full.The market for privately issued mortgage-backed securities is smaller and less liquid than the market for government-sponsored mortgage-backed securities. Table of Contents - Statement of Additional Information 23 While asset-backed securities may be issued with only one class of security, many asset-backed securities are issued in more than one class, each with different payment terms.Mortgage-backed securities may be issued with either a single class of security or multiple classes, which are commonly referred to as a CMO.Multiple class mortgage- and asset-backed securities are issued for two main reasons.First, multiple classes may be used as a method of providing selective credit support.This is accomplished typically through creation of one or more classes whose right to payments on the asset-backed security is made subordinate to the right to such payments of the remaining class or classes.Second, multiple classes may permit the issuance of securities with payment terms, interest rates or other characteristics differing both from those of each other and from those of the underlying assets.Examples include separate trading of registered interest and principal of securities (“STRIPS”) (mortgage- and asset-backed securities entitling the holder to disproportionate interests with respect to the allocation of interest and principal of the assets backing the security), and securities with class or classes having characteristics that mimic the characteristics of non-asset-backed securities, such as floating interest rates (i.e., interest rates that adjust as a specified benchmark changes) or scheduled amortization of principal. The Fund may invest in stripped mortgage-backed securities, which receive differing proportions of the interest and principal payments from the underlying assets, including interest-only (“IO”) and principal-only (“PO”) securities.IO and PO mortgage-backed securities may be illiquid.The market value of such securities generally is more sensitive to changes in prepayment and interest rates than is the case with traditional mortgage-backed securities, and in some cases such market value may be extremely volatile. Mortgage- and asset-backed securities, other than as described above, or in which the payment streams on the underlying assets are allocated in a manner different than those described above may be issued in the future.The Fund may invest in such mortgage- and asset-backed securities if such investment is otherwise consistent with its investment objective and policies and with the investment restrictions of the Fund. If the Fund purchases mortgage- or asset-backed securities that are “subordinated” to other interests in the same mortgage pool, the Fund as a holder of those securities may only receive payments after the pool’s obligations to other investors have been satisfied.An unexpectedly high rate of defaults on the mortgages held by a mortgage pool may substantially limit the pool’s ability to make payments of principal or interest to the Fund as a holder of such subordinated securities, reducing the values of those securities or in some cases rendering them worthless.The risk of such defaults is generally higher in the case of mortgage pools that include so called “subprime” mortgages.An unexpectedly high or low rate of prepayments on a pool’s underlying mortgages may have a similar effect on subordinated securities.A mortgage pool may issue securities subject to various levels of subordination, and the risk of non-payment affects securities at each level, although the risk is greater in the case of more highly subordinated securities.Government policy that would encourage principal forgiveness or encourage refinancing of mortgages could have a negative impact on certain mortgage-backed securities. Table of Contents - Statement of Additional Information 24 Private Placements and Restricted Securities The Fund may invest in restricted securities (securities with limited transferability under the securities laws) acquired from the issuer in “private placement” transactions.Private placement securities are not registered under the Securities Act of 1933, as amended (the “Securities Act”), and are subject to restrictions on resale.They are eligible for sale to other qualified institutional buyers (like the Fund and other sophisticated buyers), or in a private transaction, or to a limited number of purchasers, or in a limited quantities after they have been held for a specified period of time and other conditions are met pursuant to an exemption from registration, and are not sold on a trading market or exchange.While private placement securities offer attractive investment opportunities otherwise not available on an open market, because such securities are available to few buyers, they are often both difficult to sell and to value.Certain of the Fund’s investments may be placed in smaller, less seasoned, issuers that present a greater risk due to limited product lines and/or financial resources.The issuer of privately placed securities may not be subject to the disclosure and other investor protection requirements of a public trade.Additionally, the Fund could obtain material non-public information from the issuer of such securities that would restrict the Fund’s ability to conduct portfolio transactions. Privately placed securities can usually only be resold to other qualified institutional buyers, or in a private transaction, or to a limited number of purchasers, or in a limited quantities after they have been held for a specified period of time and other conditions are met pursuant to an exemption from registration.The Fund may incur more cost in the disposition of such securities because of the time and legal expense required to negotiate a private placement.Because of the limited market, the Fund may find it difficult to sell the securities when it finds it advisable to do so and, to the extent such securities are sold in private negotiations, they may be sold for less than the price for which they were purchased or less than their fair market value. Privately placed securities cannot be resold to the public unless they have been registered under the Securities Act or pursuant to an exemption, such as Rule 144A.Although securities which may be resold only to “qualified institutional buyers” in accordance with the provisions of Rule 144A under the Securities Act are technically considered “restricted securities,” the Fund may purchase Rule 144A securities without regard to the limitation on investments in illiquid securities described above in the “Illiquid Securities” section, provided that a determination is made that such securities have a readily available trading market.The Fund may also purchase certain commercial paper issued in reliance on the exemption from registration in Section 4(2) of the Securities Act (“4(2) Paper”).The Adviser and Sub-Advisers will determine the liquidity of Rule 144A securities and 4(2) Paper under the supervision of the Board of Trustees.The liquidity of Rule 144A securities and 4(2) Paper will be monitored by the Adviser or Sub-Advisers, and if as a result of changed conditions it is determined that a Rule 144A security or 4(2) Paper is no longer liquid, the Fund’s holdings of illiquid securities will be reviewed to determine what, if any, action is required to assure that the Fund does not exceed its applicable percentage limitation for investments in illiquid securities. Underlying Funds To the extent the Fund invests in affiliated or unaffiliated publicly or privately offered U.S. or non-U.S. investment funds, including hedge funds, commodity pools, open-end or closed-end funds (each, an “Underlying Fund”), the Fund is subject to certain risks with respect to such Underlying Funds. Lack of 1940 Act Protections.As a general matter, the Underlying Funds may not be registered as investment companies under the 1940 Act and, therefore, the Fund, as an investor in these Underlying Funds, will not have the benefit of the protections afforded by the 1940 Act to investors in registered investment companies, such as mutual funds.In addition, investments in the securities of other funds may involve duplication of advisory fees and certain other expenses. Table of Contents - Statement of Additional Information 25 Reliance on Underlying Fund Managers.The Fund will rely primarily on information provided by the managers of the Underlying Funds in valuing its investments in Underlying Funds (particularly those that are not registered investment companies).Investors should recognize that valuations of illiquid securities, such as interests in certain Underlying Funds, involve various judgments and consideration of factors that may be subjective.There is a risk that inaccurate valuations provided by managers could adversely affect the value of the Fund and, therefore, the amounts shareholders receive upon the redemption of shares.A manager may use proprietary investment strategies that are not fully disclosed, which may involve risks under some market conditions that are not anticipated by the Adviser.There can be no assurance that a manager will provide advance notice of any material change in an Underlying Fund’s investment program or policies and thus, the Fund’s investment portfolio may be subject to additional risks which may not be promptly identified by the Adviser. Additional Fees and Expenses.An investment in the securities of an Underlying Fund may involve the duplication of advisory fees and certain other expenses.In addition, many of the managers of the Underlying Funds in which the Fund may invest receive performance based compensation.Performance based compensation arrangements may give the manager an incentive to make purchases for an Underlying Fund that are unduly risky or speculative. Independent Investment Decisions.Investment decisions of the Underlying Funds and the Sub-Advisers are made by the managers of the Underlying Funds and the Sub-Advisers independently of each other.As a result, at any particular time, one Underlying Fund may be purchasing shares of an issuer whose shares are being sold by another Underlying Fund or by a Sub-Adviser. Consequently, the Fund could directly or indirectly incur certain transaction costs without accomplishing any net investment result. Liquidity Risk.The Fund may not be able to redeem its investment in certain Underlying Funds promptly after it has made a decision to do so, which may result in a loss to the Fund and adversely affect the Fund's investment return. Waiver or Limitation on Voting Rights.To the extent the Fund purchases non-voting securities of an Underlying Fund or waives its right to vote its securities with respect to Underlying Funds, it will not be able to vote on matters that require the approval of the investors in the Underlying Fund, including matters that could adversely affect the Fund’s investment in the Underlying Fund. The Fund may waive its voting rights of Underlying Funds pursuant to a negotiated, contractual agreement.The waivers may be irrevocable by the Fund.In addition, the Fund may waive its voting rights or invest in non-voting securities in order to avoid being an “affiliated person” for purposes of the 1940 Act. Section 17 of the 1940 Act prohibits certain transactions involving a fund and its “affiliated persons.”“Affiliated persons” include shareholders of 5% or more of a fund’s outstanding voting securities or any issuer whose securities a fund holds 5% or more; control persons of a fund; officers, trustees, or other employees of a fund; and a fund’s investment adviser.These prohibitions are designed to prevent conflicts of interest in which insiders may use a fund to benefit themselves to the detriment of the Fund and its shareholders. The Adviser’s investment in Underlying Funds is limited to 10% of the Fund’s total assets. Synthetic Instruments The Fund may invest in synthetic instruments, which are investments that have characteristics similar to the Fund’s direct investments, and may include equity swaps, equity linked notes and structured products.An equity-linked note is a note whose performance is tied to a single stock or a basket of stocks.Upon the maturity of the note, generally the holder receives a return of principal based on the capital appreciation of the underlying linked securities.The terms of an equity-linked note may also provide for periodic interest payments to holders at either a fixed or floating rate.Equity-linked notes will be considered equity securities for purposes of the Fund’s investment objective and strategies.The price of an equity-linked note is derived from the value of the underlying linked securities.The level and type of risk involved in the purchase of an equity-linked note by the Fund is similar to the risk involved in the purchase of the underlying security.Such notes therefore may be considered to have speculative elements.However, equity-linked notes are also dependent on the individual credit of the issuer of the note, which may be a trust or other special purpose vehicle or finance subsidiary established by a major financial institution for the limited purpose of issuing the note.Like other structured products, equity-linked notes are frequently secured by collateral consisting of a combination of debt or related equity securities to which payments under the notes are linked.If so secured, the Fund would look to this underlying collateral for satisfaction of claims in the event that the issuer of an equity-linked note defaulted under the terms of the note. Table of Contents - Statement of Additional Information 26 Equity-linked notes are often privately placed and may not be rated, in which case the Fund will be more dependent on the ability of the Fund’s portfolio managers to evaluate the creditworthiness of the issuer, the underlying security, any collateral features of the note, and the potential for loss due to market and other factors.Ratings of issuers of equity-linked notes refer only to the creditworthiness of the issuer and strength of related collateral arrangements or other credit supports, and do not take into account, or attempt to rate, any potential risks of the underlying linked securities.Depending upon the law of the jurisdiction in which an issuer is organized and the note is issued, in the event of default, the Fund may incur additional expenses in seeking recovery under an equity-linked note, and may have more limited methods of legal recourse in attempting to do so. As with any investment, the Fund can lose the entire amount it has invested in an equity-linked note.The secondary market for equity-linked notes may be limited.The lack of a liquid secondary market may have an adverse effect on the ability of the Fund to accurately value the equity-linked note in its portfolio, and may make disposal of such securities more difficult for the Fund. The Fund’s use of synthetic instruments will generally be for the purpose of gaining exposure to specific markets or securities.The principal risk of investments in synthetic instruments is that the fluctuations in their values may not correlate perfectly with the overall securities markets.Some synthetic instruments are more sensitive to interest rate changes and market price fluctuations than others.While the Fund may invest in synthetic instruments, the Fund is restricted to investing no more than 15% of its total assets in securities (of any type) that are illiquid: that is, not readily marketable. When-Issued Securities The Fund may purchase securities on a when-issued basis.These transactions involve a commitment by the Fund to purchase or sell particular securities with payment and delivery taking place at a future date, and permit the Fund to lock in a price or yield on a security it owns or intends to purchase, regardless of future changes in interest rates or market action.No income accrues to the purchaser of a security on a when-issued basis prior to delivery.Such securities are recorded as an asset and are subject to changes in value based upon changes in the general level of interest rates.Purchasing a security on a when-issued basis can involve a risk that the market price at the time of delivery may be lower than the agreed-upon purchase price, in which case there could be an unrealized loss at the time of delivery.The Fund will only make commitments to purchase securities on a when-issued basis with the intention of actually acquiring the securities but may sell them before the settlement date if it is deemed advisable. Securities Lending The Fund may lend securities from its portfolio to brokers, dealers and financial institutions (but not individuals) in order to increase the return on its portfolio.The value of the loaned securities may not exceed one-third of the Fund’s total net assets and loans of portfolio securities are fully collateralized based on values that are marked-to-market daily.The Fund will not enter into any portfolio security lending arrangement having a duration of longer than one year.The principal risk of portfolio lending is potential default or insolvency of the borrower.In either of these cases, the Fund could experience delays in recovering securities or collateral or could lose all or part of the value of the loaned securities.The Fund may pay reasonable administrative and custodial fees in connection with loans of portfolio securities and may pay a portion of the interest or fee earned thereon to the borrower or a placing broker. Table of Contents - Statement of Additional Information 27 In determining whether or not to lend a security to a particular broker, dealer or financial institution, the Adviser and Sub-Advisers consider all relevant facts and circumstances, including the size, creditworthiness and reputation of the broker, dealer or financial institution.Any loans of portfolio securities are fully collateralized based on values that are marked-to-market daily.Any securities that the Fund may receive as collateral will not become part of the Fund’s investment portfolio at the time of the loan and, in the event of a default by the borrower, the Fund will, if permitted by law, dispose of such collateral except for such part thereof that is a security in which the Fund is permitted to invest.During the time securities are on loan, the borrower will pay the Fund any accrued income on those securities, and the Fund may invest the cash collateral and earn income or receive an agreed-upon fee from a borrower that has delivered cash-equivalent collateral.Any fee income received from a borrower in lieu of a dividend payment on a borrowed security will not constitute “qualified dividend” income for federal income tax purposes, which is currently eligible for the reduced rate of taxation applicable to long-term capital gains.The Fund will be responsible for the risks associated with the investment of the cash collateral, including the risk that the Fund may lose money on the investment or may fail to earn sufficient income to meet its obligations to the borrower.While the Fund does not have the right to vote securities on loan, it would terminate the loan and regain the right to vote if that were considered important with respect to the investment. Borrowing The Fund may borrow to increase its portfolio holdings of securities.The Fund will limit its borrowing to an amount not to exceed one-third of its total assets.Such borrowings may be on a secured or unsecured basis at fixed or variable rates of interest.The 1940 Act requires the Fund to maintain continuous asset coverage of not less than 300% with respect to all borrowings.This allows the Fund to borrow for such purposes an amount (when taken together with any borrowings for temporary or emergency purposes as described below) equal to as much as 50% of the value of its net assets (not including such borrowings).If such asset coverage should decline to less than 300% due to market fluctuations or other reasons, the Fund may be required to dispose of some of its portfolio holdings within three days in order to reduce the Fund’s debt and restore the 300% asset coverage, even though it may be disadvantageous from an investment standpoint to dispose of assets at that time. The Fund may also be deemed to be borrowing when entering into certain derivative transactions such as certain options, futures, forwards or swap transactions.This type of borrowing is generally referred to as economic leverage. The use of borrowing by the Fund involves special risk considerations that may not be associated with other funds having similar policies. Since substantially all of the Fund’s assets fluctuate in value, whereas the interest obligation resulting from a borrowing will be fixed by the terms of the Fund’s agreement with its lender, the asset value per share of the Fund will tend to increase more when its portfolio securities increase in value and decrease more when its portfolio securities decrease in value than would otherwise be the case if the Fund did not borrow funds.In addition, interest costs on borrowings may fluctuate with changing market rates of interest and may partially offset or exceed the return earned on borrowed funds.Under adverse market conditions, the Fund might have to sell portfolio securities to meet interest or principal payments at a time when fundamental investment considerations would not favor such sales.The interest which the Fund must pay on borrowed money, together with any additional fees to maintain a line of credit or any minimum average balances required to be maintained, are additional costs which will reduce or eliminate any net investment income and may also offset any potential capital gains.Unless the appreciation and income, if any, on assets acquired with borrowed funds exceed the costs of borrowing, the use of leverage will diminish the investment performance of the Fund compared with what it would have been without leverage. Table of Contents - Statement of Additional Information 28 Illiquid Securities The Fund is limited by its restrictions to investing only up to 15% of its net assets in securities that are illiquid at the time of purchase, which means that there may be legal or contractual restrictions on their disposition, or that there are no readily available market quotations for such a security.Illiquid securities present the risks that the Fund may have difficulty valuing these holdings and/or may be unable to sell these holdings at the time or price desired.There are generally no restrictions on the Fund’s ability to invest in restricted securities (that is, securities that are not registered pursuant to the Securities Act), except to the extent such securities may be considered illiquid.Securities issued pursuant to Rule 144A of the Securities Act will be considered liquid if determined to be so under procedures adopted by the Board of Trustees.The Adviser and Sub-Advisers are responsible for making the determination as to the liquidity of restricted securities (pursuant to the procedures adopted by the Board of Trustees). The Fund will determine a security to be illiquid if it cannot be sold or disposed of in the ordinary course of business within seven days at the value at which the Fund has valued the security.Factors considered in determining whether a security is illiquid may include, but are not limited to: the frequency of trades and quotes for the security; the number of dealers willing to purchase and sell the security and the number of potential purchasers; the number of dealers who undertake to make a market in the security; the nature of the security, including whether it is registered or unregistered, and the market place; whether the security has been rated by a NRSRO; the period of time remaining until the maturity of a debt instrument or until the principal amount of a demand instrument can be recovered through demand; the nature of any restrictions on resale; and with respect to municipal lease obligations and certificates of participation, there is reasonable assurance that the obligation will remain liquid throughout the time the obligation is held and, if unrated, an analysis similar to that which would be performed by an NRSRO is performed.If a restricted security is determined to be liquid, it will not be included within the category of illiquid securities, which may not exceed 15% of the Fund’s net assets.Investing in Rule144A securities could have the effect of increasing the level of the Fund’s illiquidity to the extent that the Fund, at a particular point in time, may be unable to find qualified institutional buyers interested in purchasing the securities.The Fund is permitted to sell restricted securities to qualified institutional buyers. Temporary Strategies; Cash or Similar Investments For temporary defensive purposes, up to 100% of the Fund’s total assets may be invested in high-quality, short-term debt securities and money market instruments.These short-term debt securities and money market instruments include shares of other mutual funds, commercial paper, certificates of deposit, bankers’ acceptances, U.S. Government securities and repurchase agreements.Taking a temporary defensive position may result in the Fund not achieving its investment objective.Furthermore, to the extent that the Fund invests in money market mutual funds for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market funds’ advisory fees and operational expenses. For longer periods of time, the Fund may hold a substantial cash position.If the market advances during periods when the Fund is holding a large cash position, the Fund may not participate to the extent it would have if the Fund had been more fully invested, which may result in the Fund not achieving its investment objective during that period.To the extent that the Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Table of Contents - Statement of Additional Information 29 The Fund may invest in any of the following securities and instruments: Bank Certificates of Deposit, Bankers’ Acceptances and Time Deposits.The Fund may acquire certificates of deposit, bankers’ acceptances and time deposits.Certificates of deposit are negotiable certificates issued against funds deposited in a commercial bank for a definite period of time and earning a specified return.Bankers’ acceptances are negotiable drafts or bills of exchange, normally drawn by an importer or exporter to pay for specific merchandise, which are “accepted” by a bank, meaning in effect that the bank unconditionally agrees to pay the face value of the instrument on maturity.Certificates of deposit and bankers’ acceptances acquired by the Fund will be dollar denominated obligations of domestic or foreign banks or financial institutions which at the time of purchase have capital, surplus and undivided profits in excess of $100 million (including assets of both domestic and foreign branches), based on latest published reports, or less than $100 million if the principal amount of such bank obligations are fully insured by the U.S. Government.If the Fund holds instruments of foreign banks or financial institutions, it may be subject to additional investment risks that are different in some respects from those incurred by a fund that invests only in debt obligations of U.S. domestic issuers.See “Foreign Investments” above.Such risks include future political and economic developments, the possible imposition of withholding taxes by the particular country in which the issuer is located on interest income payable on the securities, the possible seizure or nationalization of foreign deposits, the possible establishment of exchange controls or the adoption of other foreign governmental restrictions which might adversely affect the payment of principal and interest on these securities. Domestic banks and foreign banks are subject to different governmental regulations with respect to the amount and types of loans which may be made and interest rates which may be charged.In addition, the profitability of the banking industry depends largely upon the availability and cost of funds for the purpose of financing lending operations under prevailing money market conditions.General economic conditions as well as exposure to credit losses arising from possible financial difficulties of borrowers play an important part in the operations of the banking industry. As a result of federal and state laws and regulations, domestic banks are, among other things, required to maintain specified levels of reserves, limited in the amount which they can loan to a single borrower, and subject to other regulations designed to promote financial soundness.However, such laws and regulations do not necessarily apply to foreign bank obligations that the Fund may acquire. In addition to purchasing certificates of deposit and bankers’ acceptances, to the extent permitted under its investment objectives and policies stated above and in its Prospectus, the Fund may make interest bearing time or other interest bearing deposits in commercial or savings banks.Time deposits are non-negotiable deposits maintained at a banking institution for a specified period of time at a specified interest rate. Savings Association Obligations. The Fund may invest in certificates of deposit (interest bearing time deposits) issued by savings banks or savings and loan associations that have capital, surplus and undivided profits in excess of $100 million, based on latest published reports, or less than $100 million if the principal amount of such obligations is fully insured by the U.S. Government. Commercial Paper, Short Term Notes and Other Corporate Obligations. The Fund may invest a portion of its assets in commercial paper and short term notes.Commercial paper consists of unsecured promissory notes issued by corporations.Issues of commercial paper and short term notes will normally have maturities of less than nine months and fixed rates of return, although such instruments may have maturities of up to one year. Commercial paper and short term notes will consist of issues rated at the time of purchase “A-2” or higher by S&P, “Prime-1” by Moody’s, or similarly rated by another nationally recognized statistical rating organization or, if unrated, will be determined by the Adviser or a Sub-Adviser to be of comparable quality.These rating symbols are described in Appendix A. Table of Contents - Statement of Additional Information 30 Investment Restrictions Fundamental Investment Restrictions The Trust (on behalf of the Fund) has adopted the following restrictions as fundamental policies, which may not be changed without the favorable vote of the holders of a “majority of the outstanding voting securities” of the Fund, as defined under the 1940 Act.Under the 1940 Act, the vote of the holders of a “majority of the outstanding voting securities” means the vote of the holders of the lesser of (i)67% of the shares of the Fund represented at a meeting at which the holders of more than 50% of its outstanding shares are represented; or (ii)more than 50% of the outstanding shares of the Fund. The Fund may not: 1. issue senior securities, borrow money or pledge its assets, except that (i)the Fund may borrow from banks in amounts not exceeding one-third of its total assets (including the amount borrowed); and (ii)this restriction shall not prohibit the Fund from engaging in options transactions or short sales in accordance with its objectives and strategies; 2. underwrite the securities of other issuers (except that the Fund may engage in transactions involving the acquisition, disposition or resale of its portfolio securities under circumstances where it may be considered to be an underwriter under the Securities Act); 3. purchase or sell real estate or interests in real estate, unless acquired as a result of ownership of securities (although the Fund may purchase and sell securities which are secured by real estate and securities of companies that invest or deal in real estate); 4. invest in commodities, except that the Fund may: purchase and sell commodity futures and related instruments, swaps, foreign currency, options, futures and forward contracts, including those related to indices, and options on indices; invest in commodity pools and other entities that purchase and sell commodities and commodity contracts; and otherwise invest in commodity contracts and related instruments/derivatives consistent with the Fund’s investment policies; 5. make loans of money (except for the lending of the Fund’s portfolio securities and purchases of debt securities consistent with the investment policies of the Fund); 6. invest in the securities of any one industry if, as a result, 25% or more of the Fund’s total assets would be invested in the securities of such industry, except that the foregoing does not apply to securities issued or guaranteed by the U.S. Government, its agencies or instrumentalities; or 7. with respect to 50% of its total assets, invest 5% or more of its total assets, computed at the time of investment, in securities of a single issuer or hold more than 10% of the voting securities of such issuer (does not apply to investment in the securities of the U.S. Government, its agencies or instrumentalities or other investment companies). Non-Fundamental Investment Restriction The following lists the non-fundamental investment restriction applicable to the Fund.This restriction can be changed by the Board of Trustees, but the change will only be effective after prior written notice is given to shareholders of the Fund. 1. The Fund may not invest more than 15% of the value of its net assets, computed at the time of investment, in illiquid securities.Illiquid securities are those securities without readily available market quotations, including repurchase agreements having a maturity of more than seven days.Illiquid securities may include restricted securities not determined by the Board of Trustees to be liquid, non-negotiable time deposits, over-the-counter options, and repurchase agreements providing for settlement in more than seven days after notice. Table of Contents - Statement of Additional Information 31 M anagement of the Fund Board of Trustees The management and affairs of the Fund are supervised by the Board of Trustees.The Board of Trustees consists of four individuals.The Trustees are fiduciaries for the Fund’s shareholders and are governed by the laws of the State of Delaware in this regard.The Board of Trustees establishes policies for the operation of the Fund and appoints the officers who conduct the daily business of the Fund. Trustees and Officers The Trustees and officers of the Trust are listed below with their addresses, present positions with the Trust and principal occupations over at least the last five years. Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in the Trust Overseen by Trustee Principal Occupation(s) During the Past Five Years Other Directorships Held by Trustee During the Past Five Years Independent Trustees Michael D. Akers, Ph.D. 615 E. Michigan St. Milwaukee, WI 53202 Age: 59 Trustee Indefinite Term; Since August 22, 2001 35 Professor and Chair, Department of Accounting, Marquette University (2004-present). Independent Trustee, USA MUTUALS (an open-end investment company with two portfolios). Gary A. Drska 615 E. Michigan St. Milwaukee, WI 53202 Age: 57 Trustee Indefinite Term; Since August 22, 2001 35 Pilot, Frontier/Midwest Airlines, Inc. (airline company) (1986-present). Independent Trustee, USA MUTUALS (an open-end investment company with two portfolios). Table of Contents - Statement of Additional Information 32 Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in the Trust Overseen by Trustee Principal Occupation(s) During the Past Five Years Other Directorships Held by Trustee During the Past Five Years Jonas B. Siegel 615 E. Michigan St. Milwaukee, WI 53202 Age: 71 Trustee Indefinite Term; Since October 23, 2009 35 Managing Director, Chief Administrative Officer (“CAO”) and Chief Compliance Officer (“CCO”), Granite Capital International Group, L.P. (an investment management firm) (1994-2011). Independent Trustee, Gottex Multi-Asset Endowment fund complex (three closed-end investment companies); Independent Trustee, Gottex Multi-Alternatives fund complex (three closed-end investment companies); Independent Manager, Ramius IDF fund complex (two closed-end investment companies); Independent Trustee, Gottex Trust (an open-end investment company with one portfolio). Interested Trustee and Officers Joseph C. Neuberger* 615 E. Michigan St. Milwaukee, WI 53202 Age: 52 Chairperson, and Trustee Indefinite Term; Since August 22, 2001 35 Executive Vice President, U.S. Bancorp Fund Services, LLC (1994-present). Trustee, Buffalo Funds (an open-end investment company with ten portfolios); Trustee, USA MUTUALS (an open-end investment company with two portfolios). John P. Buckel 615 E. Michigan St. Milwaukee, WI 53202 Age: 56 President and Principal Executive Officer Indefinite Term; Since January 24, 2013 N/A Mutual Fund Administrator, U.S. Bancorp Fund Services, LLC (2004-Present). N/A Table of Contents - Statement of Additional Information 33 Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in the Trust Overseen by Trustee Principal Occupation(s) During the Past Five Years Other Directorships Held by Trustee During the Past Five Years Jennifer A. Lima 615 E. Michigan St. Milwaukee, WI 53202 Age: 40 Vice President, Treasurer and Principal Financial and Accounting Officer Indefinite Term; Since January 24, 2013 N/A Mutual Fund Administrator, U.S. Bancorp Fund Services, LLC (2002-present). N/A Rachel A. Spearo 615 E. Michigan St. Milwaukee, WI 53202 Age: 34 Secretary Indefinite Term; Since November 15, 2005 N/A Vice President, U.S. Bancorp Fund Services, LLC (September 2004-present). N/A Robert M. Slotky 615 E. Michigan St. Milwaukee, WI 53202 Age: 67 Chief Compliance Officer, Vice President and Anti-Money Laundering Officer Indefinite Term; Since January 26, 2011 N/A Senior Vice President, U.S. Bancorp Fund Services, LLC (July 2001 - present). N/A Anita M. Zagrodnik** 615 E. Michigan St. Milwaukee, WI 53202 Age: 54 Chief Compliance Officer, Vice President and Anti-Money Laundering Officer Indefinite Term; Effective July 1, 2014 N/A Senior Vice President, U.S. Bancorp Fund Services, LLC, (January 2014- present); Senior Vice President, Ariel Investments, LLC, (2010-2013); Vice President, Ariel Investments, LLC, (2003-2010). N/A Jesse J. Schmitting 615 E. Michigan St. Milwaukee, WI 53202 Age: 32 Assistant Treasurer Indefinite Term; Since July 21, 2011 N/A Mutual Fund Administrator, U.S. Bancorp Fund Services, LLC (2008-present). N/A * Mr. Neuberger is an “interested person” of the Trust as defined by the 1940 Act by virtue of the fact that he is an interested person of Quasar Distributors, LLC (“Quasar”), who acts as principal underwriter to several series of the Trust, but not the Aurora Horizons Fund. ** Effective July 1, 2014, Anita M. Zagrodnik will replace Robert M. Slotky as Chief Compliance Officer, Vice President and Anti-Money Laundering Officer of the Trust. The Role of the Board of Trustees The Board of Trustees provides oversight of the management and operations of the Trust.Like all mutual funds, the day-to-day responsibility for the management and operation of the Trust is the responsibility of various service providers to the Trust and its individual series, such as the Adviser, Distributor, Administrator, Custodian, and Transfer Agent, each of whom are discussed in greater detail in this SAI.The Board approves all significant agreements between the Trust and its service providers, including the agreements with the Adviser, Distributor, Administrator, Custodian and Transfer Agent.The Board has appointed various individuals of certain of these service providers as officers of the Trust, with responsibility to monitor and report to the Board on the Trust’s day-to-day operations.In conducting this oversight, the Board receives regular reports from these officers and service providers regarding the Trust’s operations.The Board has appointed a CCO who reports directly to the Board and who administers the Trust’s compliance program and regularly reports to the Board as to compliance matters, including an annual compliance review.Some of these reports are provided as part of formal “Board Meetings,” which are held five times per year, in person, and such other times as the Board determines is necessary, and involve the Board’s review of recent Trust operations.From time to time one or more members of the Board may also meet with Trust officers in less formal settings, between formal Board Meetings, to discuss various topics.In all cases, however, the role of the Board and of any individual Trustee is one of oversight and not of management of the day-to-day affairs of the Trust and its oversight role does not make the Board a guarantor of the Trust’s investments, operations or activities. Table of Contents - Statement of Additional Information 34 Board Leadership Structure The Board has structured itself in a manner that it believes allows it to effectively perform its oversight function.The Board of Trustees is comprised of three Independent Trustees – Dr. Michael D. Akers, Mr. Gary A. Drska and Mr. Jonas B. Siegel – and one Trustee who is an “interested person” of the Trust (the “Interested Trustee”) – Mr. Joseph C. Neuberger.Accordingly, 75% of the members of the Board are Independent Trustees, Trustees that are not affiliated with the Adviser or its affiliates or any other investment adviser or other service provider to the Trust or any underlying fund.The Board of Trustees has established three standing committees, an Audit Committee, a Nominating Committee and a Valuation Committee, which are discussed in greater detail under “Board Committees” below.Each of the Audit Committee and the Nominating Committee are comprised entirely of Independent Trustees.The Independent Trustees have engaged their own independent counsel to advise them on matters relating to their responsibilities in connection with the Trust. The Trust’s Chairperson, Mr. Neuberger, is an “interested person” of the Trust, as defined by the 1940 Act, by virtue of the fact that he is an interested person of the Distributor, which acts as principal underwriter to many of the Trust’s underlying funds.Mr. Neuberger also serves as the Trust’s President and the Executive Vice President of U.S. Bancorp Fund Services, LLC (the “Administrator”).The Trust has not appointed a lead Independent Trustee. In accordance with the fund governance standards prescribed by the SEC under the 1940 Act, the Independent Trustees on the Nominating Committee select and nominate all candidates for Independent Trustee positions.Each Trustee was appointed to serve on the Board of Trustees because of his experience, qualifications, attributes and skills as set forth in the subsection “Trustee Qualifications” below. The Board reviews its structure regularly in light of the characteristics and circumstances of the Trust, including: the unaffiliated nature of each investment adviser and the fund(s) managed by such adviser; the number of funds that comprise the Trust; the variety of asset classes that those funds reflect; the net assets of the Trust; the committee structure of the Trust; and the independent distribution arrangements of each of the Trust’s underlying funds. The Board has determined that the function and composition of the Audit Committee and the Nominating Committee are appropriate means to address any potential conflicts of interest that may arise from the Chairperson’s status as an Interested Trustee.In addition, the inclusion of all Independent Trustees as members of the Audit Committee and the Nominating Committee allows all such Trustees to participate in the full range of the Board’s oversight duties, including oversight of risk management processes discussed below.Given the specific characteristics and circumstances of the Trust as described above, the Trust has determined that the Board’s leadership structure is appropriate. Table of Contents - Statement of Additional Information 35 Board Oversight of Risk Management As part of its oversight function, the Board receives and reviews various risk management reports and assessments and discusses these matters with appropriate management and other personnel, including personnel of the Trust’s service providers.Because risk management is a broad concept comprised of many elements (such as, for example, investment risk, issuer and counterparty risk, compliance risk, operational risks, business continuity risks, etc.) the oversight of different types of risks is handled in different ways.For example, the CCO regularly reports to the Board during Board Meetings and meets in executive session with the Independent Trustees and their legal counsel to discuss compliance and operational risks.In addition, the Independent Trustee designated as the Audit Committee’s “audit committee financial expert” meets with the Treasurer and the Trust’s independent public accounting firm to discuss, among other things, the internal control structure of the Trust’s financial reporting function.The full Board receives reports from the investment advisers to the underlying funds and the portfolio managers as to investment risks as well as other risks that may be discussed during Audit Committee meetings. Trustee Qualifications The Board believes that each of the Trustees has the qualifications, experience, attributes and skills appropriate to their continued service as Trustees of the Trust in light of the Trust’s business and structure.The Trustees have substantial business and professional backgrounds that indicate they have the ability to critically review, evaluate and assess information provided to them.Certain of these business and professional experiences are set forth in detail in the table above.In addition, the Trustees have substantial board experience and, in their service to the Trust, have gained substantial insight as to the operation of the Trust.The Board annually conducts a “self-assessment” wherein the effectiveness of the Board and the individual Trustees is reviewed. In addition to the information provided in the table above, below is certain additional information concerning each individual Trustee.The information provided below, and in the table above, is not all-inclusive.Many of the Trustees’ qualifications to serve on the Board involve intangible elements, such as intelligence, integrity, work ethic, the ability to work together, the ability to communicate effectively, the ability to exercise judgment, the ability to ask incisive questions and commitment to shareholder interests.In conducting its annual self-assessment, the Board has determined that the Trustees have the appropriate attributes and experience to continue to serve effectively as Trustees of the Trust. Michael D. Akers, Ph.D., CPA.Dr. Akers has served as a Trustee of the Trust since August 2001.Dr. Akers has also served as an independent trustee of USA Mutuals, an open-end investment company, since 2001.Dr. Akers has been a Professor and Chair of the Department of Accounting of Marquette University since 2004, and was Associate Professor of Accounting of Marquette University from 1996 to 2004.Dr. Akers is a certified public accountant, a certified fraud examiner, a certified internal auditor and a certified management accountant.Through his experience as a trustee of mutual funds and his employment experience, Dr. Akers is experienced with financial, accounting, regulatory and investment matters. Gary A. Drska.Mr. Drska has served as an Independent Trustee of the Trust since August 2001.Mr. Drska has also served as an independent trustee of USA Mutuals since 2001.Mr. Drska has served as a Pilot of Frontier/Midwest Airlines, Inc., an airline company, since 1986.Through his experience as a trustee of mutual funds, Mr. Drska is experienced with financial, accounting, regulatory and investment matters. Table of Contents - Statement of Additional Information 36 Joseph C. Neuberger.Mr. Neuberger has served as a Trustee of the Trust since August 2001.Mr. Neuberger has also served as a trustee of USA Mutuals since 2001 and Buffalo Funds, an open-end investment company, since 2003.Mr. Neuberger has served as Executive Vice President of the Administrator, a multi-service line service provider to mutual funds, since 1994.Through his experience as a trustee of mutual funds and his employment experience, Mr. Neuberger is experienced with financial, accounting, regulatory and investment matters. Jonas B. Siegel, CPA.Mr. Siegel has served as a Trustee of the Trust since October 2009.Mr. Siegel has also served, since 2010, as a trustee of the Gottex Multi-Asset Endowment fund complex and the Gottex Multi-Alternatives fund complex, each of which is composed of three closed-end investment companies, and, since 2011, as an Independent Manager of the Ramius IDF fund complex, which is composed of two closed-end investment companies.Since 2013, Mr. Siegel has served as an independent trustee of Gottex Trust, an open-end investment company.Mr. Siegel previously served as the Managing Director, CAO and CCO of Granite Capital International Group, LP, an investment management firm, from 1994 to 2011, as Vice President, Secretary, Treasurer and CCO of Granum Series Trust, an open-end investment company, from 1997 to 2007, and as President, CAO and CCO of Granum Securities, LLC, a broker-dealer, from 1997 to 2007.Mr. Siegel is a certified public accountant.Through his experience as a trustee of mutual funds and his employment experience, Mr. Siegel is experienced with financial, accounting, regulatory and investment matters. Trustee Ownership of Fund Shares As of December 31, 2013, no Trustee or officer of the Trust beneficially owned shares of the Fund or any other series of the Trust.Furthermore, as of December 31, 2013, neither the Trustees who are not “interested” persons of the Fund, nor members of their immediate families, owned securities beneficially, or of record, in the Adviser, the Fund’s distributor or any of its affiliates.Accordingly, neither the Trustees who are not “interested” persons of the Fund nor members of their immediate families, have a direct or indirect interest, the value of which exceeds $120,000, in the Adviser, the Fund’s distributor or any of their affiliates.In addition, during the two most recently completed calendar years, neither the Independent Trustees nor members of their immediate families have conducted any transactions (or series of transactions) in which the amount involved exceeds $120,000 and to which the Adviser, the Distributor or any affiliate thereof was a party. Board Committees Audit Committee.The Trust has an Audit Committee, which is composed of the Independent Trustees, Dr. Michael D. Akers, Mr. Gary A. Drska and Mr. Jonas B. Siegel.The Audit Committee reviews financial statements and other audit-related matters for the Fund.The Audit Committee also holds discussions with management and with the Fund’s independent auditors concerning the scope of the audit and the auditor’s independence.Dr. Akers is designated as the Audit Committee chairman and serves as the Audit Committee’s “audit committee financial expert,” as stated in the annual reports relating to the series of the Trust.During the past fiscal period, the Audit Committee has met once with respect to the Fund. Nominating Committee.The Trust has a Nominating Committee, which is composed of the Independent Trustees, Dr. Michael D. Akers, Mr. Gary A. Drska and Mr. Jonas B. Siegel.The Nominating Committee is responsible for seeking and reviewing candidates for consideration as nominees for the position of trustee and meets only as necessary.As part of this process, the Nominating Committee considers criteria for selecting candidates sufficient to indentify a diverse group of qualified individuals to serve as trustees. The Nominating Committee will consider nominees recommended by shareholders for vacancies on the Board of Trustees.Recommendations for consideration by the Nominating Committee should be sent to the President of the Trust in writing together with the appropriate biographical information concerning each such proposed nominee, and such recommendation must comply with the notice provisions set forth in the Trust’s By-Laws.In general, to comply with such procedures, such nominations, together with all required information, must be delivered to and received by the Secretary of the Trust at the principal executive office of the Trust not later than 60 days prior to the shareholder meeting at which any such nominee would be voted on. Shareholder recommendations for nominations to the Board of Trustees will be accepted on an ongoing basis and such recommendations will be kept on file for consideration when there is a vacancy on the Board of Trustees.The Nominating Committee’s procedures with respect to reviewing shareholder nominations will be disclosed as required by applicable securities laws.The Nominating Committee met once during the Fund’s past fiscal period. Table of Contents - Statement of Additional Information 37 Valuation Committee.The Trust has a Valuation Committee.The Valuation Committee is responsible for the following: (1)monitoring the valuation of Fund securities and other investments; and (2)as required, when the Board of Trustees is not in session, for determining the fair value of illiquid securities and other holdings after consideration of all relevant factors, which determinations are reported to the Board of Trustees.The Valuation Committee is currently composed of Mr. John Buckel, Ms. Jennifer Lima and Mr. Jesse Schmitting, who each serve as officers of the Trust.The Valuation Committee meets as necessary when a price for a portfolio security is not readily available.During the Fund’s past fiscal period, the Valuation Committee met two times with respect to the Fund. Trustee Compensation For their service as Trustees, the Independent Trustees receive from the Trust a retainer fee of $45,000 per year, $2,000 for each in-person Board meeting attended and $1,000 for each telephonic Board meeting of the Trust, as well as reimbursement for expenses incurred in connection with attendance at Board meetings.(1)Interested Trustees do not receive any compensation for their service as Trustee.For the fiscal period ended February 28, 2014, the Trustees received the following compensation: Name of Person/Position Aggregate Compensation From the Fund (2) Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from Fund and the Trust (3) Paid to Trustees Dr. Michael D. Akers, Independent Trustee $1,662 None None $58,500 Gary A. Drska, Independent Trustee $1,662 None None $58,500 Jonas B. Siegel Independent Trustee $1,662 None None $58,500 Joseph C. Neuberger, Interested Trustee None None None None Effective July 1, 2014, the Independent Trustees will receive a retainer fee of $49,000 per year. Trustee fees and expenses are allocated among the Fund and any other series comprising the Trust. There are currently thirty-four other portfolios comprising the Trust. Control Persons and Principal Shareholders A principal shareholder is any person who owns of record or beneficially 5% or more of the outstanding shares of the Fund.A control person is one who owns beneficially or through controlled companies more than 25% of the voting securities of the Fund or acknowledges the existence of control. A controlling person possesses the ability to control the outcome of matters submitted for shareholder vote by the Fund.As of May 31, 2014 no person was a control person of the Fund, and all Trustees and officers as a group owned beneficially (as defined in Section13(d) of the Securities Exchange Act of 1934) less than 1% of shares of the Fund.As of May 31, 2014, the following shareholders were considered to be principal shareholders of the Fund: Table of Contents - Statement of Additional Information 38 Class A Shares Name and Address % Ownership Type of Ownership Parent Company Jurisdiction UBS WM USA Omni Account M/F 1000 Harbor Boulevard, 5th Floor Weehawken, NJ 07086-6761 71.93% Record UBS Americas Inc. DE RBC Capital Markets LLC Mutual Fund Omnibus Processing Attn: Mutual Fund Ops Manager 60 South Sixth Street – P08 Minneapolis, MN 55402-4413 11.54% Record N/A N/A LPL Financial FBO Customer Accounts Attn: Mutual Fund Operations P.O. Box 509046 San Diego, CA 92150-9046 8.14% Record N/A N/A Class C Shares Name and Address % Ownership Type of Ownership Parent Company Jurisdiction UBS WM USA Omni Account M/F 1000 Harbor Boulevard, 5th Floor Weehawken, NJ 07086-6761 29.19% Record UBS Americas Inc. DE Merrill Lynch Pierce, Fenner & Smith For the Benefit of Its Customers 4800 Deer Lake Drive East Jacksonville, FL 32246-6484 23.32% Record N/A N/A RBC Capital Markets LLC 60 South Sixth Street – P08 Minneapolis, MN 55402-4413 22.31% Record N/A N/A Stifel Nicolaus & Co Inc. 501 North Broadway St Louis, MO63102-2188 13.60% Record N/A N/A Pershing, LLC 1 Pershing Plaza Jersey City, NJ 07399-0001 6.14% Record N/A N/A Table of Contents - Statement of Additional Information 39 Class Y Shares Name and Address % Ownership Type of Ownership Parent Company Jurisdiction Charles Schwab & Co., Inc. 211 Main Street San Francisco, CA 94105-1905 59.84% Record The Charles Schwab Corporation DE Natixis Global Asset Management LP Attn: Susan Furtado 399 Boylston Street, Floor 13 Boston, MA 02116-3368 13.16% Record N/A N/A National Financial Services LLC 401 North Michigan Avenue Chicago, IL 60611-4255 12.92% Record N/A N/A Roxanne M. Martino c/o Aurora Investment Management 300 North LaSalle Street, 52nd Floor Chicago, Illinois 60654 5.10% Beneficial N/A N/A Investment Adviser Investment advisory services are provided by the Adviser, Aurora Investment Management L.L.C., pursuant to an investment advisory agreement (the “Advisory Agreement”).The Adviser is a subsidiary of Natixis Global Asset Management, L.P. (“Natixis US”), which is part of Natixis Global Asset Management, an international asset management group based in Paris, France, that is in turn owned by Natixis, a French investment banking and financial services firm.Natixis is principally owned by BPCE, France’s second largest banking group.BPCE is owned by banks comprising two autonomous and complementary retail banking networks consisting of the Caisse d’Epargne regional savings banks and the Banque Populaire regional cooperative banks.The registered address of Natixis is 30, avenue Pierre Mendès France, 75013 Paris, France. The registered address of BPCE is 50, avenue Pierre Mendès France, 75013 Paris, France.Natixis US has 13 principal subsidiary or affiliated asset management firms that collectively had over $419 billion in assets under management as of December 31, 2013.An affiliate of the French Government is an investor in non-voting securities of BPCE and has limited, non-controlling representation on the supervisory board of BPCE as well as the right to convert certain shares into common equity of BPCE at a future time. After an initial two-year period, the Advisory Agreement continues in effect from year to year, only if such continuance is specifically approved at least annually by: (i) the Board of Trustees or the vote of a majority of the outstanding voting securities of the Fund; and (ii) the vote of a majority of the Trustees of the Trust who are not parties to the Advisory Agreement nor interested persons thereof, cast in person at a meeting called for the purpose of voting on such approval.The Advisory Agreement is terminable without penalty by the Trust, on behalf of the Fund, upon 60 days’ written notice to the Adviser, when authorized by either: (i) a majority vote of the outstanding voting securities of the Fund; or (ii) by a vote of a majority of the Board of Trustees, or by the Adviser upon 60 days’ written notice to the Trust.The Advisory Agreement will automatically terminate in the event of its “assignment,” as defined under the 1940 Act.The Advisory Agreement provides that the Adviser under such agreement shall not be liable for any error of judgment or mistake of law or for any loss arising out of any investment or for any act or omission in the execution of portfolio transactions for the Fund, except for willful misfeasance, bad faith or gross negligence in the performance of its duties, or by reason of reckless disregard of its obligations and duties thereunder. Table of Contents - Statement of Additional Information 40 In consideration of the services provided by the Adviser pursuant to the Advisory Agreement, the Adviser is entitled to receive from the Fund an advisory fee computed daily and paid monthly, applying an annual rate of 2.00% to the prior daily calculation of the Fund’s net assets, as specified in the Prospectus.The Adviser will compensate the Sub-Advisers from the advisory fee that it receives from the Fund.However, the Adviser may voluntarily agree to waive a portion of the advisory fees payable to it on a month-to-month basis, including additional fees above and beyond any contractual agreement the Adviser may have to waive advisory fees and/or reimburse Fund expenses. For the fiscal period ended February 28, 2014, the Adviser received $2,667,960 in advisory fees.The aggregate sub-advisory fees paid by the Adviser for the fiscal period ended February 28, 2014 were $954,044 or 0.72% of net assets. Fund Expenses.The Fund is responsible for its own operating expenses.The Adviser has agreed to waive advisory fees payable to it by the Fund and/or to reimburse the Fund’s operating expenses to the extent necessary to limit the Fund’s aggregate annual operating expenses (exclusive of interest, acquired fund fees and expenses, leverage and tax expenses, dividends and interest expenses on short positions, brokerage commissions, and extraordinary expenses) to the limit set forth in the “Management of the Fund” table in the Prospectus.Any such reimbursements made by the Adviser in its advisory fees or reimbursement of expenses that are the Fund’s obligation are subject to reimbursement by the Fund to the Adviser, if so requested by the Adviser, in subsequent fiscal years if the aggregate amount actually paid by the Fund toward the operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the limitation on Fund expenses.The Adviser is permitted to be reimbursed only for advisory fee waivers and expense payments made in the previous three fiscal years from the date the expense was incurred.Any such reimbursement is also contingent upon the Board of Trustees’ subsequent review and ratification of the reimbursed amounts.Such reimbursement may not be paid prior to the Fund’s payment of current ordinary operating expenses. Sub-Advisers Atlantic, CFIP, GCM, Ionic, Kabouter, Kingsford, KIG, MPAM, PEAK6 and York are the Sub-Advisers.It is the Adviser’s responsibility to select Sub-Advisers for the Fund that have distinguished themselves in their areas of expertise in asset management and to review each Sub-Adviser’s performance.The following lists information about the control persons of each Sub-Adviser: Sub-Advisers Controlling Persons/Entities Atlantic Alexander J. Roepers CFIP Bradford B. Couri GCM Kenneth G. Tropin Ionic Bart Baum, Adam Radosti & Daniel Stone Kabouter Peter Zaldivar & Marcel P. Houtzager Kingsford Michael Ian Wilkins KIG Mitchel A. Kovitz MPAM Craig E. Ruch & Brent C. Zimmerman PEAK6 Joseph Scoby York James G. Dinan & York Capital Management Global Advisors, LLC The Adviser provides investment management evaluation services by performing initial due diligence on each Sub-Adviser and thereafter monitoring the Sub-Advisers’ performance for compliance with the Fund’s investment objective and strategies, as well as adherence to its investment style.The Adviser also conducts performance evaluations through in-person, telephonic and written consultations.Although it is impossible to find the ideal combination of characteristics, in evaluating each Sub-Adviser, the Adviser considers, among other factors: whether the Sub-Adviser has achieved a high rate of return relative to the apparent risk; whether the Sub-Adviser has specialized expertise and is talented, flexible and opportunistic; and whether the Sub-Adviser has sufficient organizational depth to ensure continuity and liquidity.Quantitative analysis is an important factor in evaluating Sub-Advisers.However, the Sub-Adviser evaluation process is also subjective, and qualitative analysis plays a significant role. Table of Contents - Statement of Additional Information 41 The Adviser has the responsibility for communicating performance expectations and evaluations to the Sub-Advisers and ultimately recommending to the Board of Trustees whether their sub-advisory agreements should be renewed, modified or terminated.The Adviser provides written reports to the Board of Trustees regarding the results of its evaluation and monitoring functions.The Trust has received an exemptive order from the SEC with respect to the Fund that permits the Adviser, subject to certain conditions, to hire new Sub-Advisers or to continue the employment of existing Sub-Advisers after events that would otherwise cause an automatic termination of a sub-advisory agreement.This arrangement has been approved by the Board of Trustees and the Fund’s initial shareholder.Within 90 days of retaining a new Sub-Adviser, shareholders of the Fund will receive notification of the change.The exemptive order also exempts the Fund from certain requirements to disclose the compensation paid by the Adviser to the Sub-Advisers. In consideration of the services provided by each Sub-Adviser, each Sub-Adviser is entitled to receive a sub-advisory fee computed daily and paid monthly based on the prior daily calculation of the Fund’s net assets allocated to that Sub-Adviser by the Adviser, which the Adviser will pay out of the advisory fee paid to the Adviser pursuant to the Advisory Agreement.In determining the compensation structure for Sub-Advisers, the Adviser may consider a variety of factors, including without limitation, the following: (i) the type of investment strategy utilized by the Sub-Adviser; (ii) the current market rate; (iii) the Sub-Advisers’ standard compensation rate for similar programs; (iv) the anticipated asset flow for the Fund; and (v) the Sub-Advisers’ availability to manage additional assets on behalf of the Fund.The Fund is not responsible for the payment of the sub-advisory fees. The Adviser is also responsible for conducting all operations of the Fund, except those operations contracted to the Sub-Advisers, the Custodian, the Administrator or the Fund’s Transfer Agent.Although the Sub-Advisers’ activities are subject to oversight by the Board of Trustees and the officers of the Trust, neither the Board of Trustees, the officers nor the Adviser evaluate the investment merits of the Sub-Advisers’ individual security selections.The Sub-Advisers have complete discretion to purchase, manage, sell, borrow and exchange portfolio securities for the portions of the Fund’s investment portfolio that they manage, subject to the Fund’s investment objectives, policies and limitations and any other investment guidelines and restrictions that may be agreed to with a particular Sub-Adviser.The Fund’s portfolio is managed by six key employees and portfolio managers of the Adviser (each, a “Portfolio Manager”) as discussed in the Fund’s Prospectus. Portfolio Managers Other Accounts Managed by the Portfolio Managers The table below identifies each Portfolio Manager of the Fund, the number of accounts managed (excluding the Fund) and the total assets in such accounts, within each of the following categories: registered investment companies, other pooled investment vehicles, and other accounts.To the extent that any of these accounts are subject to a compensation arrangement which is based on account performance (rather than a fixed or asset-based fee), this information is reflected in a separate table below.Asset amounts have been rounded and are approximate as of February 28, 2014: Table of Contents - Statement of Additional Information 42 Fund and Portfolio Manager (Firm) Registered Investment Companies (excluding the Fund) Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets in the Accounts Number of Accounts Total Assets in the Accounts* Number of Accounts Total Assets in the Accounts Roxanne M. Martino (Aurora) 1 $84 million 11 $7,974 million 4 $816 million Scott C. Schweighauser (Aurora) 1 $84 million 11 $7,974 million 4 $816 million Justin D. Sheperd (Aurora) 1 $84 million 11 $7,974 million 4 $816 million Anne Marie Morley (Aurora) 1 $84 million 11 $7,974 million 4 $816 million Gregory D. Schneiderman (Aurora) 1 $84 million 11 $7,974 million 4 $816 million Patrick C. Sheedy (Aurora) 1 $84 million 11 $7,974 million 4 $816 million *Pooled vehicles that are part of the same master-feeder structure are reflected as one account. The following table reflects information regarding accounts for which a Portfolio Manager has day-to-day management responsibilities and with respect to which the Portfolio Manager’s compensation is based on account performance.The Portfolio Managers not listed below reported that they do not provide day-to-day management of accounts with performance-based compensation arrangements.Asset amounts have been rounded and are approximate as of February 28, 2014. Fund and Portfolio Manager (Firm) Registered Investment Companies (excluding the Fund) Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets in the Accounts Number of Accounts Total Assets in the Accounts Number of Accounts Total Assets in the Accounts Roxanne M. Martino (Aurora) 0 $0 10 $7,974 million 2 $157 million Scott C. Schweighauser (Aurora) 0 $0 10 $7,974 million 2 $157 million Justin D. Sheperd (Aurora) 0 $0 10 $7,974 million 2 $157 million Anne Marie Morley (Aurora) 0 $0 10 $7,974 million 2 $157 million Gregory D. Schneiderman (Aurora) 0 $0 10 $7,974 million 2 $157 million Patrick C. Sheedy (Aurora) 0 $0 10 $7,974 million 2 $157 million Material Conflicts of Interest The Portfolio Managers’ management of “other accounts” may give rise to potential conflicts of interest in connection with the management of the Fund’s investments, on the one hand, and the investments of the other accounts, on the other.The other accounts may have the same or similar investment objective as the Fund.Therefore, a potential conflict of interest may arise as a result of the identical or overlapping investment objectives, whereby the Portfolio Managers could favor one account over another.Another potential conflict could include the Portfolio Managers’ knowledge about the size, timing and possible market impact of Fund trades, whereby the Portfolio Managers could use this information to the advantage of other accounts and to the disadvantage of the Fund.However, the Adviser has established policies and procedures to ensure that the purchase and sale of securities among all accounts they manages are fairly and equitably allocated. Table of Contents - Statement of Additional Information 43 Portfolio Manager Compensation Compensation for the Portfolio Managers is generally a combination of a fixed salary and a discretionary bonus.Because a bonus paid to the Portfolio Managers for any period is a function of the Adviser’s net revenue after a revenue share with the Adviser’s parent and payment of expenses, bonuses to the Portfolio Managers are tied to the revenues generated by the Fund and any other funds or accounts managed by the Adviser during the applicable period, as well as a variety of other factors including, but not limited to, the Portfolio Managers’ execution of managerial responsibilities.Compensation is generally determined by senior management.The Portfolio Managers may also participate in other forms of compensation provided, including, but not limited to, a deferred compensation plan and a 401(k) plan that enables them to direct a percentage of their pre-tax salary into a tax-qualified retirement plan. Ownership of Securities in the Fund by the Portfolio Managers As of February 28, 2014, the Portfolio Managers beneficially owned shares of the Fund as shown below : Name of Portfolio Manager Dollar Range of Equity Securities in the Fund Roxanne M. Martino Over $1,000,000 Scott C. Schweighauser Over $1,000,000 Justin D. Sheperd Over $1,000,000 Gregory D. Schneiderman $10,001 – $50,000 Patrick C. Sheedy None Anne Marie Morley $10,001 – $50,000 Service Providers Fund Admin istr ator, Transfer Agent and Fund Accountant Pursuant to an administration agreement between the Trust and the Administrator, U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, Milwaukee, Wisconsin, 53202 (the “Administrator” or “USBFS”), the Administrator acts as the Fund’s administrator.The Administrator provides certain administrative services to the Fund, including, among other responsibilities, coordinating the negotiation of contracts and fees with, and the monitoring of performance and billing of, the Fund’s independent contractors and agents; preparation for signature by an officer of the Trust of all documents required to be filed for compliance by the Trust and the Fund with applicable laws and regulations excluding those of the securities laws of various states; arranging for the computation of performance data, including NAV and yield; responding to shareholder inquiries; and arranging for the maintenance of books and records of the Fund, and providing, at its own expense, office facilities, equipment and personnel necessary to carry out its duties.In this capacity, the Administrator does not have any responsibility or authority for the management of the Fund, the determination of investment policy, or for any matter pertaining to the distribution of Fund shares. Pursuant to the Administration Agreement, as compensation for its services, USBFS receives from the Fund a combined fee for fund administration and fund accounting services based on the Fund’s current average daily nets assets.USBFS is also entitled to certain out-of-pocket expenses.In addition to its role as Administrator, USBFS also acts as fund accountant (“Fund Accountant”), transfer agent (“Transfer Agent”) and dividend disbursing agent under separate agreements with the Trust. Table of Contents - Statement of Additional Information 44 For the fiscal period ended February 28, 2014 the Fund paid the following fees to the Administrator: Administration Fees Paid During Fiscal Period Ended February 28, 2014(1) $251,776 (1) The Fund commenced operations on March 27, 2013. Cu stod ian U.S. Bank, N.A. (the “Custodian”), an affiliate of USBFS, is the custodian of the assets of the Fund pursuant to a custody agreement between the Custodian and the Trust, whereby the Custodian charges fees on a transactional basis plus out-of-pocket expenses.The Custodian’s address is 1555 North River Center Drive, Milwaukee, Wisconsin 53212.The Custodian does not participate in decisions relating to the purchase and sale of securities by the Fund.U.S. Bank, N.A. and its affiliates may participate in revenue sharing arrangements with service providers of mutual funds in which the Fund may invest. Legal Counsel Godfrey & Kahn, S.C., 780 North Water Street, Milwaukee, Wisconsin 53202, serves as counsel to the Fund. Independent Registered Public Accounting Firm Cohen Fund Audit Services, Ltd., 1350 Euclid Avenue, Suite 800, Cleveland, Ohio 44115, serves as the independent registered public accounting firm for the Fund. Distribution and Servicing of Fund Shares The Trust has entered into a Distribution Agreement (the “Distribution Agreement”) with NGAM Distribution, L.P. , (the “Distributor”), 399 Boylston Street, Boston, Massachusetts 02116, pursuant to which the Distributor acts as the Fund’s principal underwriter, provides certain administration services and promotes and arranges for the sale of the Fund’s shares.The offering of the Fund’s shares is continuous, and the Distributor distributes the Fund’s shares on a best efforts basis.The Distributor is not obligated to sell any certain number of shares of the Fund.The Distributor and the Adviser are affiliated companies.The Distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc. (“FINRA”). The Distribution Agreement has an initial term of up to two years and will continue in effect only if its continuance is specifically approved at least annually by the Board of Trustees or by vote of a majority of the Fund’s outstanding voting securities and, in either case, by a majority of the Trustees who are not parties to the Distribution Agreement or “interested persons” (as defined in the 1940 Act) of any such party.The Distribution Agreement is terminable without penalty by the Trust on behalf of the Fund on 60days’ written notice when authorized either by a majority vote of the outstanding voting securities of the Fund or by vote of a majority of the Board of Trustees, including a majority of the Trustees who are not “interested persons” (as defined in the 1940Act) of the Trust, or by the Distributor on 60days’ written notice.The Distribution Agreement will automatically terminate in the event of its “assignment” (as defined in the 1940Act). During the period ended February 28, 2014, the aggregate amount of underwriting commissions paid was $38,976, of which $3,106 was retained by the principal underwriter. Rule 12b-1 Distribution and Shareholder Servicing Plan As noted in the Prospectus, the Fund has adopted a distribution and shareholder servicing plan pursuant to Rule 12b-1 under the 1940 Act (the “Distribution Plan”) on behalf of the Class A shares and the Class C shares of the Fund.Under the Distribution Plan, the Fund pays a fee to the Distributor (the “Distribution Fee”) for distribution and shareholder services on behalf of the Class A and Class C shares of the Fund.The Distribution Fee is an annual Rule 12b-1 distribution and shareholder servicing fee at the rate of 0.25% and 1.00% of the Fund’s average daily NAV attributable to Class A shares and Class C shares, respectively.The Distribution Plan provides that the Distributor may use all or any portion of such Distribution Fee to finance any activity that is principally intended to result in the sale of Fund shares, subject to the terms of the Distribution Plan, or to provide certain shareholder services.Class Y shares of the Fund are not subject to the Distribution Plan and do not pay Rule 12b-1 distribution or shareholder servicing fees. Table of Contents - Statement of Additional Information 45 The Distribution Fee is payable to the Distributor regardless of the distribution-related expenses actually incurred on behalf of Class A and Class C shares of the Fund.Because the Distribution Fee is not directly tied to expenses, the amount of distribution fees paid by the Class A and Class C shares of the Fund during any year may be more or less than actual expenses incurred pursuant to the Distribution Plan.For this reason, this type of distribution fee arrangement is characterized by the staff of the SEC as a “compensation” plan. The Distributor may use the Distribution Fee to pay for services covered by the Distribution Plan including, but not limited to, advertising, compensating underwriters, dealers and selling personnel engaged in the distribution of Class A and Class C shares, the printing and mailing of prospectuses, statements of additional information and reports to other than current Fund shareholders, the printing and mailing of sales literature pertaining to the Fund, and obtaining whatever information, analyses and reports with respect to marketing and promotional activities that the Fund may, from time to time, deem advisable. For the fiscal period ended February 28, 2014, the Fund paid the following Plan fees: Actual Rule 12b-1 Expenditures Incurred by the Fund During the Fiscal Period Ended February 28, 2014 Total Dollars Allocated Advertising/Marketing $0 Printing/Postage $0 Payment to distributor $0 Payment to dealers $20,355 Compensation to sales personnel $0 Interest, carrying, or other financing charges $0 Other $0 Total $20,355 The Distribution Plan provides that it will continue from year to year upon approval by the majority vote of the Board of Trustees, including a majority of the trustees who are not “interested persons” of the Fund, as defined in the 1940 Act, and who have no direct or indirect financial interest in the operations of the Distribution Plan or in any agreement related to such plan (the “Qualified Trustees”), as required by the 1940 Act, cast in person at a meeting called for that purpose.It is also required that the trustees who are not “interested persons” of the Fund, select and nominate all other trustees who are not “interested persons” of the Fund.The Distribution Plan and any related agreements may not be amended to materially increase the amounts to be spent for distribution expenses without approval of shareholders holding a majority of the Fund’s Class A shares or Class C shares outstanding.All material amendments to the Distribution Plan or any related agreements must be approved by a vote of a majority of the Board of Trustees and the Qualified Trustees, cast in person at a meeting called for the purpose of voting on any such amendment. Table of Contents - Statement of Additional Information 46 The Distribution Plan requires that the Distributor provide to the Board of Trustees, at least quarterly, a written report on the amounts and purpose of any payment made under the Distribution Plan.The Distributor is also required to furnish the Board of Trustees with such other information as may reasonably be requested in order to enable the Board of Trustees to make an informed determination of whether the Distribution Plan should be continued.With the exception of the Adviser, no “interested person” of the Fund, as defined in the 1940 Act, and no Qualified Trustee of the Fund has or had a direct or indirect financial interest in the Distribution Plan or any related agreement. As noted above, the Distribution Plan provides for the ability to use Class A and Class C assets to pay financial intermediaries (including those that sponsor mutual fund supermarkets), plan administrators and other service providers to finance any activity that is principally intended to result in the sale of Class A shares and Class C shares (distribution services).The payments made by the Fund to these financial intermediaries are based primarily on the dollar amount of assets invested in the Class A and Class C shares of the Fund through the financial intermediaries.These financial intermediaries may pay a portion of the payments that they receive from the Fund to their investment professionals.In addition to the ongoing asset-based fees paid to these financial intermediaries under the Distribution Plan, the Fund may, from time to time, make payments under the Distribution Plan that help defray the expenses incurred by these intermediaries for conducting training and educational meetings about various aspects of the Fund for their employees.In addition, the Fund may make payments under the Distribution Plan for exhibition space and otherwise help defray the expenses these financial intermediaries incur in hosting client seminars where the Fund is discussed. To the extent these asset-based fees and other payments made under the Distribution Plan to these financial intermediaries for the distribution services they provide to the Fund’s Class A and Class C shareholders exceed the Distribution Fees available, these payments are made by the Adviser from its own resources, which may include its profits from the advisory fee it receives from the Fund.In addition, the Fund may participate in various “fund supermarkets” in which a mutual fund supermarket sponsor (usually a broker-dealer) offers many mutual funds to the sponsor’s customers without charging the customers a sales charge.In connection with its participation in such platforms, the Adviser may use all or a portion of the Distribution Fee to pay one or more supermarket sponsors a negotiated fee for distributing the Fund’s Class A and Class C shares.In addition, in its discretion, the Adviser may pay additional fees to such intermediaries from its own assets. Portfolio Transactions and Brokerage Pursuant to the Advisory Agreement, the Adviser and the Sub-Advisers determine which securities are to be purchased and sold by the Fund and which broker-dealers are eligible to execute the Fund’s portfolio transactions.Purchases and sales of securities in the over-the-counter market will be executed directly with a “market-maker” or through a broker-dealer. Purchases of portfolio securities for the Fund will be effected through broker-dealers (including banks) that specialize in the types of securities that the Fund will be holding, unless better executions are available elsewhere.Dealers usually act as principal for their own accounts.Purchases from dealers will include a spread between the bid and the asked price.If the execution and price offered by more than one dealer are comparable, the order may be allocated to a dealer that has provided research or other services as discussed below. In placing portfolio transactions, the Adviser and Sub-Advisers will use reasonable efforts to choose broker-dealers capable of providing the services necessary to obtain the most favorable price and execution available.The full range and quality of services, such as the size of the order, the difficulty of execution, the operational facilities of the firm involved, the firm’s risk in positioning a block of securities and other factors available, will be considered in making these determinations.In those instances where it is reasonably determined that more than one broker-dealer can offer the services needed to obtain the most favorable price and execution available, consideration may be given to those broker-dealers that furnish or supply research to the Adviser or Sub-Advisers that they may lawfully and appropriately use in their investment advisory capacities, as well as provide other brokerage services in addition to execution services.The Adviser and Sub-Advisers consider such information, which is in addition to and not in lieu of the services required to be performed by them under their respective agreements, to be useful in varying degrees, but of indeterminable value.Portfolio transactions may be placed with broker-dealers who sell shares of the Fund subject to rules adopted by FINRA and the SEC.Portfolio transactions may also be placed with broker-dealers in which the Adviser or Sub-Advisers have invested on behalf of the Fund and/or client accounts. Table of Contents - Statement of Additional Information 47 While it is the Fund’s general policy to seek to obtain the most favorable price and execution available in selecting a broker-dealer to execute portfolio transactions for the Fund, weight is also given to the ability of a broker-dealer to furnish brokerage and research services to the Fund or to the Adviser or Sub-Advisers, even if the specific services are not directly useful to the Fund and may be useful to the Adviser or Sub-Advisers in advising other clients.In negotiating commissions with a broker or evaluating the spread to be paid to a dealer, the Fund may therefore pay a higher commission or spread than would be the case if no weight were given to the furnishing of these supplemental services, provided that the amount of such commission or spread has been determined in good faith by the Adviser or Sub-Adviser to be reasonable in relation to the value of the brokerage and/or research services provided by such broker-dealer.The standard of reasonableness is to be measured in light of the Adviser’s or Sub-Advisers’ overall responsibilities to the Fund. Investment decisions for the Fund are made independently from those of other client accounts.Nevertheless, it is possible that at times identical securities will be acceptable for both the Fund and one or more of such client accounts.In such event, the position of the Fund and such client account(s) in the same issuer may vary and the length of time that each may choose to hold its investment in the same issuer may likewise vary.However, to the extent any of these client accounts seek to acquire the same security as the Fund at the same time, the Fund may not be able to acquire as large a portion of such security as it desires, or it may have to pay a higher price or obtain a lower yield for such security.Similarly, the Fund may not be able to obtain as high a price for, or as large an execution of, an order to sell any particular security at the same time.If one or more of such client accounts simultaneously purchases or sells the same security that the Fund is purchasing or selling, each day’s transactions in such security will be allocated between the Fund and all such client accounts in a manner deemed equitable by the Adviser or Sub-Adviser, taking into account the respective sizes of the accounts and the amount being purchased or sold.It is recognized that in some cases this system could have a detrimental effect on the price or value of the security insofar as the Fund is concerned.In other cases, however, it is believed that the ability of the Fund to participate in volume transactions may produce better executions for the Fund.Notwithstanding the above, the Adviser and Sub-Advisers may execute buy and sell orders for accounts and take action in performance of their duties with respect to any of its accounts that may differ from actions taken with respect to another account, so long as the Adviser or Sub-Adviser shall, to the extent practical, allocate investment opportunities to accounts, including the Fund, over a period of time on a fair and equitable basis and in accordance with applicable law. The Fund is required to identify any securities of its “regular brokers or dealers” that the Fund has acquired during its most recent fiscal period.The following table lists such securities which have been acquired by the Fund as of February 28, 2014: Securities Value of Holding Bank of NY Mellon $664,320 Goldman Sachs $79,064 J.P. Morgan Chase & Co. $769,627 Table of Contents - Statement of Additional Information 48 The Fund is also required to identify any brokerage transactions during its most recent fiscal period that were directed to a broker because of research services provided, along with the amount of any such transactions and any related commissions paid by the Fund.During the fiscal period ended February 28, 2014, the Fund had no such transactions. The following table shows the amounts paid by the Fund in brokerage commissions for the fiscal period indicated below: Brokerage Commissions Paid During Fiscal Period Ended February 28, 2014(1) $405,553 (1) The Fund commenced operations on March 27, 2013. When buying or selling securities, the Sub-Advisers may execute trades for the Fund with broker-dealers that are affiliated with the Trust, the Adviser, the Sub-Advisers or their affiliates, and the Fund may pay commissions to such broker-dealers in accordance with procedures adopted by the Board.The Trust has adopted procedures to monitor and control such affiliated brokerage transactions, which are reported to and reviewed by the Board at least quarterly.The following table shows the amounts paid to affiliated broker-dealers for the fiscal period ended February 28, 2014: Name of Affiliated Broker Amount of Transaction % of Aggregate Dollar Amounts of Transactions Amount of Commissions % of Aggregate Commissions Kovitz Securities, LLC $5,699,794 0.96% $1,599 0.39% Portfolio Turnover Portfolio securities may be sold without regard to the length of time they have been held when, in the opinion of the Adviser or Sub-Adviser, investment considerations warrant such action.Portfolio turnover rate is calculated by dividing (1)the lesser of purchases or sales of portfolio securities for the fiscal year by (2)the monthly average of the value of portfolio securities owned during the fiscal year.A 100% turnover rate would occur if all the securities in the Fund’s portfolio, with the exception of securities whose maturities at the time of acquisition were one year or less, were sold and either repurchased or replaced within one year.A high rate of portfolio turnover (100% or more) generally leads to above-average transaction costs and could generate capital gains, including short-term capital gains taxable to shareholders at ordinary income rates (currently as high as 39.6%) and could increase brokerage commission costs.To the extent that the Fund experiences an increase in brokerage commissions due to a higher portfolio turnover rate, the performance of the Fund could be negatively impacted by the increased expenses incurred by the Fund. For the fiscal period ended February 28, 2014, the portfolio turnover rate for the Fund was as follows: Portfolio Turnover Rate During Fiscal Period Ended February 28, 2014(1) 261.70% (1) The Fund commenced operations on March 27, 2013. Table of Contents - Statement of Additional Information 49 Code of Ethics The Fund, the Adviser, the Sub-Advisers and the Distributor have each adopted a Code of Ethics under Rule 17j-1 of the 1940 Act.These Codes of Ethics permit, subject to certain conditions, personnel of the Adviser, the Sub-Advisers and Distributor to invest in securities that may be purchased or held by the Fund. Proxy Voting Procedures The Board of Trustees has adopted Proxy Voting Policies and Procedures (the “Proxy Policies”) on behalf of the Trust which delegate the responsibility for voting proxies to the Adviser, subject to the Board of Trustee’s continuing oversight.The Adviser has in turn contractually delegated proxy voting authority to the Sub-Advisers.The Proxy Policies require that the Adviser and Sub-Advisers vote proxies received in a manner consistent with the best interests of the Fund and its shareholders.The Proxy Policies also require the Adviser and Sub-Advisers to present to the Board of Trustees, at least annually, the Adviser’s and Sub-Advisers’ Proxy Policies and a record of each proxy voted by the Adviser and the Sub-Advisers on behalf of the Fund, including a report on the resolution of all proxies identified by the Adviser and the Sub-Advisers as involving a conflict of interest. The Adviser and the Sub-Advisers seek to vote proxies in a manner reasonably believed to be in the best interests of shareholders and not affected by any material conflict of interest.The Adviser and the Sub-Advisers consider shareholders’ best economic interests over that long term, that is, the common interest of all shareholders over time.Unless instructed by a client to follow its own proxy voting policies and procedures, the Adviser and the Sub-Advisers generally will not consider a client’s individual characteristics or circumstances (including any social or political concerns) when determining how to vote proxies.Consequently, the Adviser and the Sub-Advisers typically vote solicited proxies identically for all client accounts for which they have discretionary authority.The Adviser’s and the Sub-Advisers’ general philosophy is to support management recommendations on routine matters such as approval of financial statements, director/trustee elections, and appointment of auditors. Because portions of the Fund’s assets are managed by different Sub-Advisers using different styles, the Fund could take opposite positions in the same securities.In the event that there is a proxy vote related to a security in which two Sub-Advisers have taken opposite positions, the Sub-Advisers may vote such proxy in a conflicting manner. Voting Guidelines The Adviser and each Sub-Adviser have adopted proxy voting guidelines to assist in making voting decisions on common issues.The guidelines are designed to address those securities in which the Fund generally invests and may be revised in the Adviser’s and the Sub-Advisers’ discretion.Any non-routine matters not addressed by the proxy voting guidelines are addressed on a case-by-case basis, taking into account all relevant facts and circumstances at the time of the vote, particularly where such matters have a potential for major economic impact on the issuer’s structure or operations.In making voting determinations, the Adviser and the Sub-Advisers may conduct research internally and/or use or engage the resources of an independent research consultant or proxy recommendation provider.The Adviser and the Sub-Advisers may also consider other materials such as studies of corporate governance and/or analyses of shareholder and management proposals by a certain sector of companies and may engage in dialogue with an issuer’s management.To the extent that a client may direct the Adviser and the Sub-Advisers to vote according to its own proxy voting policies, the Adviser and the Sub-Advisers may vote that client’s securities differently than the same securities voted for other clients including the Fund. Table of Contents - Statement of Additional Information 50 In some cases, the cost of voting a proxy may outweigh the expected benefits.For example, casting a vote on a foreign security may involve additional costs such as hiring a translator or traveling to the foreign country to vote the security in person.The Adviser and the Sub-Advisers may abstain from voting a proxy if the effect on shareholders’ economic interests or the value of the portfolio holding is indeterminable or insignificant. In certain cases, securities on loan as part of a securities lending program may not be voted.Nothing in the proxy voting policies shall obligate the Adviser or the Sub-Advisers to exercise voting rights with respect to a portfolio security if it is prohibited by the terms of the security or by applicable law or otherwise.The Adviser and the Sub-Advisers will not discuss with members of the public how they intend to vote on any particular proxy proposal. In the event of a conflict between the interests of the Adviser or a Sub-Adviser and the Fund, the Proxy Policies provide that the conflict may be disclosed to the Board of Trustees or its delegate, who shall provide direction on how to vote the proxy.The Board of Trustees has delegated this authority to the Independent Trustees, and the proxy voting direction in such a case shall be determined by a majority of the Independent Trustees.As disclosed above, in the event that there is a proxy vote related to a security in which two Sub-Advisers have taken opposite positions, the Sub-Advisers may vote such proxy in a conflicting manner. The actual voting records relating to portfolio securities during the most recent 12-month period ended June 30 will be available without charge, upon request, by calling toll-free, 1-800-443-2862 or by accessing the SEC’s website at www.sec.gov. Anti-Money Laundering Compliance Program The Trust has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”).To ensure compliance with this law, the Trust’s Program provides for the development of internal practices, procedures and controls, designation of anti-money laundering compliance officers, an ongoing training program and an independent audit function to determine the effectiveness of the Program.Effective July 1, 2014, Ms. Anita M. Zagrodnik has been designated as the Trust’s Anti-Money Laundering Compliance Officer. Procedures to implement the Program include, but are not limited to: determining that the Distributor and the Transfer Agent have established proper anti-money laundering procedures; reporting suspicious and/or fraudulent activity; and a complete and thorough review of all new account applications.The Fund will not transact business with any person or entity whose identity cannot be adequately verified under the provisions of the USA PATRIOT Act. As a result of the Program, the Fund may be required to “freeze” the account of a shareholder if the shareholder appears to be involved in suspicious activity or if certain account information matches information on government lists of known terrorists or other suspicious persons, or the Fund may be required to transfer the account or proceeds of the account to a governmental agency. Portfolio Holdings Information The Trust, on behalf of the Fund, has adopted portfolio holdings disclosure policies (“Portfolio Holdings Policies”) that govern the timing and circumstances of disclosure of portfolio holdings of the Fund.The Adviser has also adopted the Portfolio Holdings Policies.Information about the Fund’s portfolio holdings will not be distributed to any third party except in accordance with these Portfolio Holdings Policies.The Adviser and the Board of Trustees have considered the circumstances under which the Fund’s portfolio holdings may be disclosed under the Portfolio Holdings Policies.The Adviser and the Board of Trustees have also considered actual and potential material conflicts that could arise in such circumstances between the interests of the Fund’s shareholders and the interests of the Adviser, Distributor or any other affiliated person of the Fund.After due consideration, the Adviser and the Board of Trustees have determined that the Fund has a legitimate business purpose for disclosing portfolio holdings to persons described in the Portfolio Holdings Policies.The Board of Trustees also authorized the Adviser or appointed officers to consider and authorize dissemination of portfolio holdings information to additional parties, after considering the best interests of the shareholders and potential conflicts of interest in making such disclosures. Table of Contents - Statement of Additional Information 51 The Board of Trustees exercises continuing oversight of the disclosure of the Fund’s portfolio holdings by: (1) overseeing the implementation and enforcement of the Portfolio Holdings Policies, Codes of Ethics and other relevant policies of the Fund and its service providers by the CCO; (2) by considering reports and recommendations by the CCO concerning any material compliance matters (as defined in Rule 38a-1 under the 1940 Act); and (3) by considering whether to approve any amendment to these Portfolio Holdings Policies.The Board of Trustees reserves the right to amend the Portfolio Holdings Policies at any time without prior notice in its sole discretion. Disclosure of the Fund’s complete holdings is required to be made quarterly within 60 days of the end of each fiscal quarter, in the annual and semi-annual reports to Fund shareholders, and in the quarterly holdings report on FormN-Q.These reports will be made available, free of charge, on the EDGAR database on the SEC’s website at www.sec.gov. In the event of a conflict between the interests of the Fund and the interests of the Adviser, or an affiliated person of the Adviser, the CCO of the Adviser, in consultation with the Trust’s CCO, shall make a determination in the best interests of the Fund, and shall report such determination to the Board of Trustees at the end of the quarter in which such determination was made.Any employee of the Adviser who suspects a breach of this obligation must report the matter immediately to the CCO of the Adviser or to his or her supervisor. In addition, material non-public holdings information may be provided without lag as part of the normal investment activities of the Fund to each of the following entities which, by explicit agreement or by virtue of their respective duties to the Fund, are required to maintain the confidentiality of the information disclosed: the Administrator; the Fund Accountant; the Custodian; the Transfer Agent; the Fund’s independent registered public accounting firm; counsel to the Fund or the Board of Trustees (current parties are identified in this SAI); the Distributor; broker-dealers (in connection with the purchase or sale of securities or requests for price quotations or bids on one or more securities); and regulatory authorities.Portfolio holdings information not publicly available with the SEC may only be provided to additional third parties, in accordance with the Portfolio Holdings Policies, when the Fund has a legitimate business purpose, and the third party recipient is subject to a confidentiality agreement.Currently, on approximately the 60th day following the end of each fiscal quarter, the Fund provides its quarterly portfolio holdings to rating and ranking organizations, including Lipper, a Thomson Reuters Company, Morningstar, Inc., Standard & Poor's Financial Services, LLC, Bloomberg L.P., Thomson Reuters Corporation, Vickers Stock Research Corporation and Capital-Bridge, Inc.The Fund will also post its quarterly holdings to its website, www.AuroraHorizons.com, on approximately the 60th day following the end of each fiscal quarter.Portfolio holdings information may be separately provided to any person at the same time that it is filed with the SEC or one day after it is first published on the Fund’s website.Portfolio holdings disclosure may be approved under the Portfolio Holdings Policies by the Trust’s CCO, Treasurer or President. In no event shall the Adviser, its affiliates or employees, or the Fund receive any direct or indirect compensation in connection with the disclosure of information about the Fund’s portfolio holdings. Table of Contents - Statement of Additional Information 52 There can be no assurance that the Portfolio Holdings Policies and these procedures will protect the Fund from potential misuse of that information by individuals or entities to which it is disclosed. Determination of Net Asset Value The NAV of the Fund’s shares will fluctuate and is determined as of the close of trading on the New York Stock Exchange (the “NYSE”) (generally 4:00p.m., Eastern time) each business day.The NYSE annually announces the days on which it will not be open for trading.The most recent announcement indicates that it will not be open on the following days: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.However, the NYSE may close on days not included in that announcement. The NAV per share is computed by dividing the value of the securities held by the Fund plus any cash or other assets (including interest and dividends accrued but not yet received) minus all liabilities (including accrued expenses) by the total number of shares in the Fund outstanding at such time. Net Assets Net Asset Value Per Share Shares Outstanding Generally, the Fund’s investments are valued at market value or, in the absence of a market value, at fair value as determined in good faith by the Adviser and the Valuation Committee pursuant to procedures approved by or under the direction of the Board of Trustees. The Fund’s securities, including depositary receipts, which are traded on securities exchanges, are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price.Swap agreements, such as credit default swaps, interest rate swaps and currency swaps, are priced by an approved independent pricing service.Debt securities are valued at the mean between the bid and ask prices provided by an approved independent pricing service.Forward currency contracts are valued at the mean between the bid and asked prices.Commodities futures contracts and options thereon traded on a commodities exchange or board of trade are valued at the last sale price at the close of trading.Rights and warrants are valued at the last sale price at the close of the exchange on which the security is primarily traded. Securities that are traded on more than one exchange are valued on the exchange determined by the Adviser to be the primary market.Securities primarily traded on the NASDAQ Stock Market (“NASDAQ”) shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. OTC securities that are not traded on NASDAQ shall be valued at the most recent trade price. Short-term debt obligations with remaining maturities in excess of 60days are valued at current market prices, as discussed above.Short-term debt obligations with 60days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to the Fund if acquired within 60days of maturity or, if already held by the Fund on the 60thday, based on the value determined on the 61stday. All other assets of the Fund are valued in such manner as the Board of Trustees in good faith deems appropriate to reflect their fair value. Additional Purchase and Redemption Information The information provided below supplements the information contained in the Prospectus regarding the purchase and redemption of Fund shares. Table of Contents - Statement of Additional Information 53 How to Purchase Shares You may purchase shares of the Fund from securities brokers, dealers or other financial intermediaries (collectively, “financial intermediaries”) that have selling agreements with the Distributor.Investors should contact their financial intermediary directly for appropriate instructions, as well as information pertaining to accounts and any service or transaction fees that may be charged.The Distributor may enter into contractual agreements pursuant to which orders received by your financial intermediary before the Fund determines its NAV and transmitted to the transfer agent prior to market open on the next business day are processed at the NAV determined on the day the order was received by your financial intermediary.If you transmit your purchase request to your financial intermediary before the close of regular trading (generally 4:00 p.m., Eastern time) on a day that the NYSE is open for business, shares will be purchased at the applicable price next computed after it is received by the financial intermediary. Shares are purchased at the applicable price determined after your financial intermediaryreceives your purchase request, plus applicable sales charges.In most cases, in order to receive that day’s applicable price, your financial intermediary must receive your order before the close of regular trading on the NYSE (generally 4:00p.m., Eastern time). The Trust reserves the right in its sole discretion to (i)suspend the continued offering of the Fund’s shares, (ii)reject purchase orders in whole or in part when in the judgment of the Adviser or the Distributor such rejection is in the best interest of the Fund, and (iii)reduce or waive the minimum for initial and subsequent investments for certain accounts or under circumstances where certain economies can be achieved in sales of the Fund’s shares. At the discretion of the Adviser/Distributor, bank trust departments or trust companies may also be eligible for investment in Class Y shares at a reduced minimum, subject to certain conditions including a requirement to meet the minimum investment balance within a specified time period. Sales Charges on Class A Shares If you purchase Class A shares of the Fund you will pay an initial sales charge of 5.75% when you invest, unless you qualify for a reduction or waiver of the sales charge.Additionally, the initial sales charge for Class A shares will not be imposed on shares that are purchased with reinvested distributions.The sales charge for Class A shares of the Fund is calculated as follows(1): Investment Amount Sales Charge as a % of Offering Price Sales Charge as a % of Net Amount Invested Reallowance or Commission (% of Offering Price) Less than $50,000(2) 5.75% 6.10% 5.00% $50,000 but less than $100,000 4.50% 4.71% 4.00% $100,000 but less than $250,000 3.50% 3.63% 3.00% $250,000 but less than $500,000 2.50% 2.56% 2.15% $500,000 but less than $1,000,000 2.00% 2.04% 1.70% Investments of $1,000,000 or more(3) Up to $3,000,000 None None 1.00% Excess over $3,000,000 None None 0.50% Investments with No Sales Charge(4) None None None The offering price is calculated to two decimal places using standard rounding criteria.As a result, the number of shares purchased and the dollar amount of the sales charge as a percentage of the offering price and of your net investment may be higher or lower depending on whether there was a downward or upward rounding. The minimum initial investment for Class A shares of the Fund is $2,500. There is no front-end sales charge for purchases of Class A shares of $1,000,000 or more.However, a contingent deferred sales charge (a “CDSC”) of 1.00% may be applied to redemptions of Class A shares within 18 months of purchase.Commissions are based on cumulative investments over the life of the accounts with no adjustment for redemptions, transfers, or market declines.For example, if a shareholder has accumulated investments in excess of $3 million and subsequently redeems all or a portion of the account(s), purchases following the redemption will generate a dealer commission of 0.50%. Table of Contents - Statement of Additional Information 54 Refers to any investments made by investors not subject to a sales charge as described in the Fund’s Prospectus. If you invest in Class A shares, it is your responsibility or the responsibility of your financial intermediary to ensure that you obtain the proper breakpoint discount. Accordingly, to receive the appropriate reduction in your Class A sales charge, you must let your financial intermediary know at the time you purchase shares that you qualify for such a reduction.You should always discuss the suitability of your investment with your broker-dealer or financial adviser. Class A Sales Charge Reductions and Waivers Rights of Accumulation.You may combine your current purchase of Class A shares of the Fund with other existing classes of shares of the Fund currently owned for the purpose of qualifying for the lower initial sales charge rates that apply to larger purchases.The applicable sales charge for the new purchase is based on the total of your current purchase including sales charge and the current public offering price of all other classes of shares of the Fund you own at the financial intermediary at which you are making the current purchase.This discount is available if the total investment in the Fund reaches a breakpoint for a reduced sales charge and the reduced sales charge is applicable to the entire amount of the purchase, even though some portion of that investment is below the breakpoint to which a reduced sales charge applies.You may aggregate shares that you own and that are currently owned by family members including spouses, parents, children, siblings, grandparents, grandchildren, in-laws (of those previosuly mentioned), individual fiduciary accounts, sole proprietorships, single trust estates and any other individuals acceptable to the Distributor/Adviser. The Distributor/Advisor may, at their discretion, combine the purchase(s) and total investment of all qualified particpants in the same retirement plan for purposes of determing the availability of a reduced sales charge.You must notify your financial intermediary at the time of purchase in order for the right of accumulation to apply.The Fund is not liable for any difference in purchase price if you fail to notify your financial intermediary of your intent to exercise your right of accumulation and the Fund reserves the right to modify or terminate this right at any time. Reinstatement Privilege.If you redeem Class A shares of the Fund, and within 120 days purchase and register new Class A shares, you will not pay a sales charge on the new purchase amount.The amount eligible for this privilege may not exceed the amount of your redemption proceeds.To exercise this privilege, notify your financial intermediary at the time of the reinstatement that you are taking advantage of this privilege.Investors who reinstate their accounts by purchasing shares of the Fund should consult with their tax advisers with respect to the effect of the “wash sale” rule if a loss is realized at the time of the redemptions.Please note that for U.S. federal income tax purposes, a redemption generally is treated as a sale that involves tax consequences, even if the proceeds are later reinvested.Please consult your financial representative or tax advisor. Letter of Intent.By signing a Letter of Intent (“LOI”), you can reduce your Class A sales charge.Your individual purchases will be made at the applicable sales charge based on the amount you intend to invest over a 13-month period.The reduced sales charge under the LOI will apply to all purchases of Class A shares on or after the effective date of the LOI.Purchases of shares of any class may be used as a credit toward completion of your intended investment.Shares purchased within 90 days of the date you sign the letter of intent may also be used as credit toward completion, but the reduced sales charge will only apply to new purchases of Class A shares made on or after the effective date of the LOI.Purchases resulting from the reinvestment of distributions do not apply toward fulfillment of the LOI.Shares equal to 5.00% of the amount of the LOI will be held in escrow during the 13-month period.If at the end of that time the total amount of purchases made is less than the amount intended, you will be required to pay the difference between the reduced sales charge and the sales charge applicable to the individual purchases had the LOI not been in effect.This amount will be obtained from redemption of the escrow shares.Any remaining escrow shares will be released to you. Table of Contents - Statement of Additional Information 55 Investments of $1,000,000 or More.There is no initial sales charge on a lump sum Class A share purchase of $1,000,000 or more, nor on any purchase into a Class A account with an accumulated value of $1,000,000 or more.However, if you have taken advantage of this waiver and redeem your shares within 18 months of purchase, there is a CDSC of 1.00% imposed on such shares based on the lesser of original cost or current market value.However, the CDSC will not apply if you are otherwise entitled to a waiver of the initial sales charge as listed in “Initial Sales Charge Waivers” below (except that shareholders entitled to a waiver by virtue of their investing $1,000,000 or greater will be subject to a CDSC on shares redeemed within 19 months of purchase).Also, the CDSC will not apply if you are entitled to a waiver as listed in “Contingent Deferred Sales Charges Waivers,” below.Due to operational limitations at your financial intermediary, a sales charge or a CDSC may be assessed; please consult your financial representative. Redemptions Within One Year of Purchase.Class C shares redeemed within one year of purchase are subject to a CDSC of 1%. Initial Sales Charge Waivers.Sales charges for Class A shares may be waived under certain circumstances for some investors or for certain purchases.You will not have to pay a sales charge on purchases of Class A shares if: · you are a government entity that is prohibited from paying a sales charge or commission to purchase mutual fund shares; · you are a trustee of the Trust, former Fund trustee, an employee or affiliate of the Fund, the Adviser, the Distributor, or are an individual that is affiliated with the Fund (this also applies to any spouse, parents, children, siblings, grandparents, grandchildren and in-laws of those mentioned) or an Adviser affiliate employee benefit plan; · you are a selling broker, registered representative, registered investment advisor, financial plannerof any broker-dealer authorized to sell Fund shares (this also applies to spouses and children under the age of 21 of those mentioned) subject to the internal policies and procedures of the broker-dealer; · you are a bank trust department or trust company for non-discretionary and non-retirement accounts and only if principally engage in banking and trust activities; · you are a participant in certain employer-sponsored retirement plans (the availability of this pricing may depend upon the policies and procedures of your specific financial inermediary, consult your financial adviser); · you are fee-based registered investment adviser, financial planner, bank trust department or registered broker-dealer and are purchasing shares on behalf of your own accounts or accounts for your customers and who charge a management, consulting or other fee for their services, or you are purchasing shares for retirement (not including IRA accounts) and deferred compensation plans and the trusts used to fund such plans (including, but not limited to, those defined in Sections 401 (a) 401(k), 403(b) and 457 of the Internal Revenue Code of 1986, as amended (the “Code”), and “rabbi trusts”); · you are a client of a financial intermediary that has entered into an agreement with the Distributor and has been approved by the Distributor to offer Fund shares to self-directed investment brokerage accounts that may or may not charge a transaction fee; Table of Contents - Statement of Additional Information 56 · you are a current shareholder whose aggregate investment in the Fund exceeds $1,000,000; or · you are a client of the adviser of the Fund with investments of $25,000 (see “Clients of the Adviser” below for more detailed information). If you invest in Class A shares, it is your responsibility or the responsibility of your financial intermediary to ensure that you obtain the proper breakpoint discount. Accordingly, to receive the appropriate reduction in your Class A sales charge, you must let your financial intermediary know at the time you purchase shares that you qualify for such a reduction. If your financial intermediary is not notified that you are eligible for a reduced sales charge, they will be unable to ensure that the reduction is applied to your account. Sales charges will not be applied to shares purchased by reinvesting distributions. Contingent Deferred Sales Charges and Waivers.For Class A shares, a CDSC is imposed on shares purchased at the $1,000,000 breakpoint (as described in “Sales Charge on Class A Shares,” above) that are redeemed within 18 months of purchase.For Class C shares, a CDSC is imposed on shares redeemed within 12 months of purchase.In the case of a partial redemption, the first shares redeemed are any shares acquired through reinvested distributions.After that, shares are always redeemed on a “first in first out” (“FIFO”) basis.If the first Class A shares redeemed have been held for longer than 18 months from the date of purchase or the first Class C shares redeemed have been held for longer than 12 months from the date of purchase, then no sales charge is imposed on the redemption.The sales charge is imposed on a lot by lot basis on the market value or initial purchase price, whichever is lower.This deferred sales charge may be waived under certain circumstances such as: · death or disability of the shareholder; · shares redeemed to make distributions from a retirement plan (a plan termination or total plan redemption may incur a CDSC); · return of IRA excess contributions; · required minimum distributions at age 70½ (waivers apply only to amounts necessary to meet the required minimum amount based on assets held within the Fund); · shares redeemed by the Fund due to low balance or other reasons; and · other circumstances under the Adviser’s discretion. The CDSC may also be waived on redemptions made from IRA accounts due to death, disability, return of excess contribution, required minimum distributions at age 70½ (waivers apply only to amounts necessary to meet the required minimum distribution amount based on assets held within the Fund).The CDSC may also be waived on redemptions within one year following the death of (i) the sole shareholder of an individual account, (ii) a joint tenant where the surviving joint tenant is the deceased’s spouse or (iii) the beneficiary of a Uniform Gifts to Minors Acct, Uniform Transfer to Minors Act or other custodial account.If the account is transferred to an account registered in the name of the deceased’s estate, the CDSC will be waived on any redemption occurring within one year of death.If shares are not redeemed within one year of the death, they will remain subject to the applicable CDSC when redeemed from the transferee’s account.If the account is transferred to a new registration and then a redemption is requested, the applicable CDSC will be charged The CDSC may be waived on redemptions made from 403(b)(7) custodial accounts due to death or disability. The CDSC may also be waived on redemptions necessary to pay plan participants or beneficiaries from qualified retirement plans under Section 401 of the Code.Distributions necessary to pay plan participants and beneficiaries include payment made due to death, disability, separation from service, normal or early retirement as defined in the plan document, loans from the plan and hardship withdrawals, return of excess contributions, required minimum distributions at age 70½ (waivers only apply to amounts necessary to meet the required minimum amount). Table of Contents - Statement of Additional Information 57 Due to operational limitations at your financial intermediary, a sales charge or a CDSC may be assessed; please consult your financial representative. A CDSC will apply in the event of plan level transfers due to changes in investment where assets are transferred outside of the Fund or qualified transfers of assets due to trustee-directed movement of plan assets due to merger, acquisition or addition of funds to the plan. The Fund does not currently impose any redemption charge other than the CDSC imposed by the Distributor.The Board reserves the right to impose additional charges at any time.A redemption constitutes a sale of shares for U.S. federal tax purposes on which the investor may realize a long- or short-term capital gain or loss. If you would like information about sales charge waivers, call your financial representative. Clients of the Adviser. Investment advisory clients of the Adviser and the Distributor and their affiliates may invest in Class Y shares of the Fund below the minimums stated in the Prospectus.No front-end sales charge or CDSC applies to investments of $25,000 or more in Class A shares of the Fund by (1) clients of the Adviser; any director, officer or partner of a client of the Adviser; or the spouse, parents, children, siblings, in-laws, grandparents or grandchildren of the foregoing; (2) any individual who is a participant in a Keogh or IRA Plan under a prototype of the Adviser if at least one participant in the plan qualifies under category (1) above; and (3) an individual who invests through an IRA and is a participant in an employee benefit plan that is a client of the Adviser.Any investor eligible for this arrangement should so indicate in writing at the time of the purchase. How to Redeem Shares and Delivery of Redemption Proceeds You may redeem your Fund shares any day the NYSE is open for regular trading through your financial intermediary. The Distributor may enter into contractual agreements pursuant to which orders received by your financial intermediary before the Fund determines its NAV and transmitted to the transfer agent prior to market open on the next business day are processed at the NAV determined on the day the order was received by your financial intermediary.If you transmit your redemption request to your financial intermediary before the close of regular trading (generally 4:00 p.m., Eastern time) on a day that the NYSE is open for business, shares will be redeemed at the applicable price next computed after it is received by the financial intermediary. In most cases, the redemption price will be the NAV per share (less any applicable CDSC) next determined after your order is received by your financial intermediary. In determining whether a CDSC is applicable to a redemption of Class A or Class C shares, the calculation will be determined in the manner that results in the lowest rate being charged.The charge will not be applied to dollar amounts representing an increase in the NAV of shares since the time of purchase or reinvested distributions associated with such shares. The Fund may suspend the right of redemption or postpone the date of payment during any period when (a) trading on the NYSE is restricted as determined by the SEC or the NYSE is closed for other than weekends and holidays; (b) an emergency exists as determined by the SEC making disposal of portfolio securities or valuation of net assets of the Fund not reasonably practicable; or (c) for such other period as the SEC may permit for the protection of the Fund’s shareholders.Under unusual circumstances, the Fund may suspend redemptions, or postpone payment for more than seven days, but only as authorized by SEC rules. The value of shares on redemption or repurchase may be more or less than the investor’s cost, depending upon the market value of the Fund’s portfolio securities at the time of redemption or repurchase. Table of Contents - Statement of Additional Information 58 Restrictions on Buying and Selling As stated in the Fund’s Prospectus, the Fund and the Distributor reserve the right to reject any purchase order for any reason.When a purchase order is rejected, the Fund or the Distributor will notify your financial intermediary promptly after receipt of the rejected order. Broker Trading Privileges The Distributor may, from time to time, enter into agreements with one or more brokers or other intermediaries to accept purchase and redemption orders for Fund shares until the close of regular trading on the NYSE (normally, 4:00 p.m., Eastern time on each day that the NYSE is open for trading).Such brokers or intermediaries may be authorized to designate other intermediaries to receive purchase and redemption orders on the Fund’s behalf.Any such purchase and redemption orders will be deemed to have been received by the fund when the authorized broker or intermediary accepts such orders and such orders will be priced using the Fund’s NAV next computed after the orders are placed with such brokers or intermediaries.Any purchase and redemption orders received by a broker or intermediary under these arrangements will be transmitted daily to the Fund no later than the time specified in such agreement, but in any event, no later than market open, Eastern time, following the day that such purchase or redemption orders are received by the broker or intermediary. Redemption in-Kind The Fund does not intend to redeem shares in any form except cash.The Trust, however, has filed a notice of election under Rule 18f-1 of the 1940 Act that allows the Fund to satisfy, in-kind, redemption requests of a certain amount.Specifically, if the amount you are redeeming during any 90-day period is in excess of the lesser of $250,000 or 1% of the net assets of the Fund, valued at the beginning of such period, the Fund has the right to redeem your shares by giving you the amount that exceeds $250,000 or 1% of the net assets of the Fund in securities instead of cash.If the Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash, and will bear any market risks associated with such securities until they are converted into cash.For federal income tax purposes, redemptions in-kind are taxed in the same manner as redemptions paid in cash. Federal Income Tax Ma tte rs Each series of the Trust is treated as a separate entity for federal income tax purposes.The Fund, a series of the Trust, has elected and intends to qualify to be treated as a RIC under SubchapterM of the Internal Revenue Code of 1986, as amended (the “Code”), provided it complies with all applicable requirements regarding the source of its income, diversification of its assets and timing and amount of distributions.The Fund’s policy is to distribute to its shareholders all of its investment company taxable income (determined without regard to the deduction for dividends paid) and any net capital gain for each fiscal year in a manner that complies with the distribution requirements of the Code, so that the Fund will not be subject to any federal income or excise taxes.However, the Fund can give no assurances that its anticipated distributions will be sufficient to eliminate all taxes at the Fund level. Furthermore, to qualify as a RIC, the Fund must derive at least 90% of its gross income from qualifying income, which includes (i) dividends, interest, certain payments with respect to securities loans and gains from the sale or other disposition of stock, securities or foreign currencies, (ii)other income (including but not limited to gains from options, futures or forward contracts) derived with respect to the Fund’s business of investing in such stock, securities, or foreign currencies and (iii) net income derived from interests in qualified publicly traded partnerships.Some Fund investments may produce income that will not qualify as qualifying income for the purposes of this annual gross income requirement (such as income derived with respect to the Subsidiary, which is not repatriated to the Fund in the same taxable year as included in the Fund’s income under subpart F of the Code).Please see the “Tax Risk” section of the Prospectus for a discussion of whether income derived from the Subsidiary will be qualifying income for the purposes of qualifying as a RIC.Additionally, under the Code, the Fund is limited in the value of securities it can hold from any one issuer, including up to 25% of the total value of its assets in the Subsidiary.The Fund’s investments, including its investment in the Subsidiary, may create a risk that the Fund will fail these source of income and diversification requirements. There can be no assurance that the Fund will satisfy all requirements to be taxed as a RIC. Table of Contents - Statement of Additional Information 59 If the Fund does not qualify as a RIC and is unable to obtain relief from such failure, it would be taxed as a corporation and, in such case, it would be more beneficial for a shareholder to directly own the Fund’s underlying investments rather than indirectly owning the underlying investments through the Fund.The Fund will be subject to a 4% federal excise tax if it fails to distribute (or be deemed to have distributed) by December31 of each calendar year (i)at least 98% of its ordinary income for such year, (ii)at least 98.2% of its capital gain net income for the 12-month period ending on October31 during such year (reduced by any net ordinary losses, but not below the Fund’s net capital gain for that period), and (iii)any amounts from the prior calendar year that were not distributed and on which the Fund paid no federal income tax. Investment company taxable income generally consists of interest, dividends, net short-term capital gain and net gain from foreign currency transactions, less expenses.Net capital gain is the excess of net long-term gain from the Fund’s sales or exchanges of capital assets over the net short-term losses from such sales or exchanges, taking into account any capital loss carryforward of the Fund.The Fund may elect to defer certain losses for federal income tax purposes. Distributions of investment company taxable income are taxable to shareholders as ordinary income (which for non-corporate shareholders is currently taxed at a maximum federal income tax rate of 39.6%).For non-corporate shareholders, to the extent that the Fund’s distributions of investment company taxable income are attributable to and reported as “qualified dividend income”, such income is currently taxable at the reduced federal income tax rates applicable to net long-term capital gains, if certain holding period and other requirements have been satisfied by the shareholder.In the case of corporate shareholders, a portion of the Fund’s distributions of investment company taxable income may qualify for the intercorporate dividends-received deduction to the extent the Fund receives dividends directly or indirectly from a U.S. corporation, reports the amount distributed as eligible for deduction and the shareholder meets certain holding period and other requirements.The aggregate amount so reported to either non-corporate or corporate shareholders cannot, however, exceed the aggregate amount of such dividends received by the Fund for its taxable year. Distributions of net capital gain are taxable as long-term capital gain regardless of the length of time shares have been held.For non-corporate shareholders, long-term capital gain is currently taxed at a maximum federal income tax rate of 20%.Distributions of net capital gain are not eligible for “qualified dividend income” treatment or the dividends-received deduction referred to in the previous paragraph. Distributions of any investment company taxable income and net capital gain will be taxable as described above, whether received in additional Fund shares or in cash.Shareholders who choose to receive distributions in the form of additional shares will have a cost basis for federal income tax purposes in each share so received equal to the NAV of a share on the reinvestment date.Distributions are generally taxable when received.However, distributions declared in October, November or December to shareholders of record on a date in such a month and paid the following January are taxable as if received on December31 of the calendar year declared.Distributions are generally includable in alternative minimum taxable income in computing a shareholder’s liability for the federal alternative minimum tax. Table of Contents - Statement of Additional Information 60 Certain individuals, trusts and estates may be subject to a Medicare tax of 3.8% (in addition to regular income tax).For individuals, the Medicare tax is imposed on the lesser of the taxpayer’s (i) investment income, net of deductions properly allocable to such income or (ii) the amount by which the taxpayer’s modified adjusted gross income exceeds certain thresholds ($250,000 for married individuals filing jointly, $200,000 for unmarried individuals and $125,000 for married individuals filing separately).The Fund’s distributions are includable in a shareholder’s investment income for purposes of this Medicare tax.In addition, any capital gain realized by a shareholder upon a sale or redemption of Fund shares is includable in the shareholder’s investment income for purposes of this Medicare tax. A sale or redemption of Fund shares, whether for cash or in-kind proceeds, may result in realization of a taxable capital gain or loss.Gain or loss realized upon a sale or redemption of Fund shares will generally be treated as long-term capital gain or loss if the shares have been held for more than one year, and, if held for one year or less, as short-term capital gain or loss.Any loss realized upon a sale or redemption of shares held for six months or less will be treated as a long-term capital loss to the extent of any distributions of net capital gain received or deemed to be received with respect to such shares.In determining the holding period of such shares for this purpose, any period during which your risk of loss is offset by means of options, short sales, or similar transaction is not counted.Any loss realized upon a sale or redemption may be disallowed under certain wash sale rules to the extent shares of the Fund or other substantially identical stock or securities are acquired (through reinvestment of distributions or otherwise) within 30days before or after the sale or redemption.If a shareholder’s loss is disallowed under the wash sale rules, the basis of the new shares will be increased to preserve the loss until a future sale or redemption of the shares. The Fund’s transactions, if any, in options, futures contracts, swaps and other investments may be subject to special provisions of the Code that, among other things, may accelerate recognition of income to the Fund, defer the Fund’s losses, and affect whether capital gain and loss is characterized as long-term or short-term. These provisions could therefore affect the character, amount and timing of distributions to shareholders. These provisions also may require a Fund to “mark-to-market” certain positions (i.e., treat them as if they were closed out). This “mark-to-market” requirement may cause the Fund to recognize income without receiving cash, and the Fund may have difficulty making distributions to its shareholders in the amounts necessary to satisfy the distribution requirements for maintaining the Fund’s status as a RIC and avoiding any income and excise taxes at the Fund level.Accordingly, the Fund may have to dispose of its investments under disadvantageous circumstances in order to generate sufficient cash to satisfy the distribution requirements. The Fund may invest in MLPs that will be treated for federal income tax purposes as “qualified publicly traded partnerships.”The income derived from such investments will be qualifying income for purposes of satisfying the source of income requirement for the Fund to maintain its status as a RIC.However, if an MLP in which the Fund invests is not a qualified publicly traded partnership (or the MLP is otherwise not treated as a corporation for federal income tax purposes), the Fund must look through to the income generated by the MLP.Such income may not be qualifying income, and therefore, could adversely affect the Fund’s status as a RIC. The MLPs in which the Fund intends to invest are expected to be treated as partnerships for federal income tax purposes, and accordingly, the cash distributions received by the Fund from an MLP may not correspond to the amount of income allocated to the Fund by the MLP in any given taxable year.If the amount of income allocated to the Fund by an MLP exceeds the amount of cash received by the Fund from such MLP, the Fund may have difficulty making distributions to its shareholders in the amounts necessary to satisfy the distribution requirements for maintaining the Fund’s status as a RIC and avoiding any income and excise taxes at the Fund level. Accordingly, the Fund may have to dispose of its portfolio investments under disadvantageous circumstances in order to generate sufficient cash to satisfy the distribution requirements. Table of Contents - Statement of Additional Information 61 If more than 50% of the value of the Fund’s total assets at the close of its taxable year consists of stock and securities in foreign corporations, the Fund will be eligible to, and may, file an election with the Internal Revenue Service (the “IRS”) that would enable the Fund’s shareholders, in effect, to receive the benefit of the foreign tax credit with respect to any income taxes paid by the Fund to foreign countries and U.S. possessions.Pursuant to the election, the Fund would treat those foreign taxes as distributions paid to its shareholders, and each shareholder would be required to (i)include in gross income, and treat as paid by him, his proportionate share of those taxes, (ii)treat his share of those taxes and of any distribution paid by the Fund that represents income from foreign countries or U.S. possessions as his own income from those sources, and (iii)either deduct the taxes deemed paid by him in computing his taxable income or, alternatively, claim the foreign tax credit against his federal income tax, subject in both cases to certain limitations.If the Fund makes this election, the Fund will report to its shareholders shortly after each taxable year their respective share of income from sources within, and taxes paid to, foreign countries and U.S. possessions.The Code may limit a shareholder’s ability to claim a foreign tax credit.Shareholders who elect to deduct their portion of the Fund’s foreign taxes rather than take the foreign tax credit must itemize deductions on their income tax returns.If the Fund does not qualify to pass through foreign taxes it paid to shareholders, shareholders generally will not be entitled to claim a refund or deduction for foreign taxes paid by the Fund and will not be required to include such taxes in their gross income. Under the Foreign Account Tax Compliance Act (“FATCA”), the Fund may be required to withhold a generally nonrefundable 30% tax on distributions of investment company taxable income paid after June 30, 2014 and distributions of net capital gain and the gross proceeds of a sale, exchange, or redemption of Fund shares paid after December 31, 2016 to (i) certain “foreign financial institutions” unless such foreign financial institution agrees to verify, monitor, and report to the IRS the identity of certain of its accountholders, among other things (unless such entity is deemed complaint under the terms of an intergovernmental agreement with the Unites States) , and (ii) certain “non-financial foreign entities” unless such entity certifies to the Fund that it does not have any substantial U.S. owners or provides the name, address, and taxpayer identification number of each substantial U.S. owner, among other things.This FATCA withholding tax could also affect the Fund’s return on its investments in foreign securities or affect a shareholder’s return if the shareholder holds its Fund shares through a foreign intermediary.You are urged to consult your tax adviser regarding the application of this FATCA withholding tax to your investment in the Fund and the potential certification, compliance, due diligence, reporting, and withholding obligations to which you may become subject in order to avoid this withholding tax. Except in the case of certain exempt shareholders, if a shareholder does not furnish the Fund with its correct Social Security or Taxpayer Identification Number and certain certifications or the Fund receives notification from the IRS requiring backup withholding, the Fund is required by federal law to withhold federal income tax from the shareholder’s distributions and redemption proceeds at a rate of 28% for U.S. residents. Foreign taxpayers are generally subject to withholding tax at a flat rate of 30% on U.S. source income.This withholding rate may be lower under the terms of a tax convention. Wholly-Owned Subsidiary A foreign corporation, such as the Subsidiary, will generally not be subject to U.S. federal income tax unless it is deemed to be engaged in a U.S. trade or business.However, the Code provides a safe harbor (the “Safe Harbor”) pursuant to which a foreign corporation (other than a dealer in stocks, securities, commodities or derivatives) will not be deemed to be engaged in a U.S. trade or business as a result of trading securities or commodities for its own account within the United States.Additionally, pursuant to proposed regulations, a foreign corporation (other than a dealer in stocks, securities, commodities or derivatives) that effects within the U.S. transactions in derivatives (including (i) derivatives based upon stocks, securities and certain commodities, and (ii) certain notional principal contracts based upon an interest rate, equity or certain commodities and currencies) for its own account is not deemed to be engaged in a U.S. trade or business.Although the proposed regulations are not final, the IRS has indicated in the preamble to the proposed regulations that for periods prior to the effective date of the proposed regulations, foreign corporations may take any reasonable position with respect to the application of the Safe Harbor to derivatives, and that a position consistent with the proposed regulations will be considered a reasonable position. Table of Contents - Statement of Additional Information 62 The Subsidiary intends to operate so as to meet the requirements of the Safe Harbor and, hence, not be engaged in a U.S. trade or business.Assuming that the Subsidiary is not deemed to be engaged in the conduct of a U.S. trade or business, the Subsidiary should not be subject to U.S. federal income tax on gains derived from the sale or exchange of securities, commodities or derivatives, provided, as is anticipated, that the Fund does not acquire any securities that are considered “U.S. real property interests.”However, no assurance can be given that the Subsidiary will not be deemed to be engaged in the conduct of a U.S. trade or business.If the Subsidiary were so considered, then the Subsidiary would be subject to regular U.S. corporate taxation in respect of its net income considered to be effectively connected with such trade or business.In addition to the income tax on income effectively connected with a U.S. trade or business, the Fund would also be subject to a 30% branch profits tax on its “effectively connected” earnings that are not considered to have been reinvested in a U.S. trade or business, and a 30% branch-level interest tax generally with respect to certain interest allowable as a deduction in computing its net “effectively connected” income. Although the Subsidiary is not expected to be subject to U.S. federal income tax on a net income basis, income derived by the Subsidiary may be subject to withholding taxes imposed by the U.S.In general, a foreign corporation is subject to withholding tax at a flat rate of 30% on the gross amount of certain U.S.-source income (such as interest and dividends) which is not effectively connected to a U.S. trade or business conducted by the foreign corporation.There is currently no tax treaty between the United States and the Cayman Islands that would lower the rate of this withholding tax rate.Certain types of income are specifically exempted from this withholding tax, such as short-term and long-term U.S.-source capital gains and portfolio interest (as defined under the Code). The Subsidiary will be wholly-owned by the Fund.A U.S. person who owns (directly, indirectly or constructively) 10% or more of the total combined voting power of all classes of stock of a foreign corporation is a “U.S. Shareholder” for purposes of the controlled foreign corporation (“CFC”) provisions of the Code.A foreign corporation is a CFC if, on any day of its taxable year, more than 50% of the voting power or value of its stock is owned (directly, indirectly or constructively) by “U.S. Shareholders.”Because the Fund is a U.S. person that will own all of the stock of the Subsidiary, the Fund will be a “U.S. Shareholder” and the Subsidiary will be a CFC.As a “U.S. Shareholder,” the Fund will be required to include in gross income for U.S. federal income tax purposes all of the Subsidiary’s “subpart F income” (defined, in part, below), whether or not such income is distributed by the Subsidiary.It is expected that all of the Subsidiary’s income will be “subpart F income.”“Subpart F income” generally includes interest, original issue discount, dividends, net gain from the disposition of stocks or securities, receipts with respect to securities loans and net payments received with respect to equity swaps and similar derivatives.“Subpart F income” also includes the excess of gains over losses from transactions (including futures, forward and similar transactions) in any commodities.The Fund’s recognition of the Subsidiary’s “Subpart F income” will increase the Fund’s tax basis in the Subsidiary.Distributions made by the Subsidiary to the Fund will be tax-free, to the extent of its previously undistributed “Subpart F income,” and will correspondingly reduce the Fund’s tax basis in the Subsidiary.“Subpart F income” is generally treated as ordinary income, regardless of the character of the Subsidiary’s underlying income. Table of Contents - Statement of Additional Information 63 In general, each “U.S. Shareholder” is required to file IRS Form 5471 with its U.S. federal income tax (or information) returns providing information about its ownership of the CFC.In addition, a “U.S. Shareholder” may in certain circumstances be required to report a disposition of shares of a CFC by attaching IRS Form 5471 to its U.S. federal income tax (or information) return that it would normally file for the taxable year in which the disposition occurs.In general, these filing requirements will apply to shareholders of the Fund if the shareholder is a U.S. person who owns (directly, indirectly or constructively within the meaning of Sections 958(a) and (b) of the Code) 10% or more of the total combined voting power of all classes of voting stock of a foreign corporation that is a CFC for an uninterrupted period of 30 days or more during any tax year of the foreign corporation, and who owned that stock on the last day of that year.The Fund will notify any shareholder that exceeds this 10% threshold during the taxable year. The Subsidiary intends to comply with the provisions of FATCA to avoid being subject to the 30% FATCA withholding tax on “withholdable payments” received by the Subsidiary. This section is not intended to be a full discussion of federal tax laws and the effect of such laws on you.There may be other federal, state, foreign or local tax considerations to a particular investor.You are urged to consult your own tax adviser. Distributions The Fund will generally receive income primarily in the form of dividends and interest earned on its investments in securities and, potentially in the case of income derived through the Subsidiary, subpart F income.This income, less the expenses incurred in its operations, is the Fund’s net investment income, substantially all of which will be distributed to the Fund’s shareholders. The amount of the Fund’s distributions is dependent upon the amount of net investment income received by the Fund from its portfolio holdings, is not guaranteed and is subject to the discretion of the Board of Trustees.The Fund does not pay “interest” or guarantee any fixed rate of return on an investment in its shares. The Fund may also realize capital gains or losses in connection with sales or other dispositions (either actual or deemed) of its portfolio securities.Any net gain that the Fund may realize from transactions involving investments held less than the period required for long-term capital gain or loss recognition or otherwise producing short-term capital gains and losses (taking into account any capital loss carryforward), will be distributed to shareholders with distributions of net investment income.If during any year the Fund realizes a net gain on transactions involving investments held for the period required for long-term capital gain or loss recognition or otherwise producing long-term capital gains and losses, the Fund will have a net long-term capital gain.After deduction of the amount of any net short-term capital loss, the balance (to the extent not offset by any capital loss carryforward) will be distributed and treated as long-term capital gains in the hands of the shareholders regardless of the length of time that the shares may have been held by the shareholder.Net capital losses of the Fund may be carried forward indefinitely, and will generally retain their character as short-term or long-term capital losses.For more information concerning applicable capital gains tax rates, please consult your tax adviser. Any distribution paid by the Fund reduces the Fund’s NAV per share on the date paid by the amount of the distribution per share.Accordingly, a distribution paid shortly after a purchase of shares by a shareholder would represent, in substance, a partial return of capital (to the extent it is paid on the shares so purchased), even though it would be subject to income taxes. Table of Contents - Statement of Additional Information 64 Distributions will be reinvested in additional shares of the Fund unless the shareholder has otherwise indicated.Shareholders have the right to change their elections with respect to the reinvestment of distributions by notifying the Transfer Agent in writing.However, any such change will be effective only as to distributions for which the record date is five or more business days after the Transfer Agent has received the written request. Cost Basis Reporting The Fund or your financial intermediary are required to report to the IRS the cost basis of shares when you sell or redeem such shares.These requirements do not apply to shares held through a tax-deferred arrangement, such as a 401(k) plan or an IRA, or to shares held by tax-exempt organizations, financial institutions, corporations (other than S corporations), banks, credit unions and certain other governmental bodies. The cost basis of a share is generally its purchase price adjusted for distributions, returns of capital, and other corporate actions.Cost basis is used to determine whether the sale or redemption of a share results in a gain or loss.If you sell or redeem shares during any year, then your financial intermediary will report the gain or loss, cost basis, and holding period of such shares to the IRS and you on Form 1099. Please contact your broker or nominee with respect to the reporting of cost basis and available elections for your account. You are encouraged to consult your tax adviser regarding the application of these cost basis reporting rules and, in particular, which cost basis calculation method you should elect. Financial Statements The audited financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the Fund’s 2014 Annual Report to Shareholders, are incorporated by reference in this SAI. Table of Contents - Statement of Additional Information 65 APPENDIX A - RATINGS DEFINITIONS Standard & Poor’s Issue Credit Rating Definitions A Standard & Poor’s issue credit rating is a forward-looking opinion about the creditworthiness of an obligor with respect to a specific financial obligation, a specific class of financial obligations, or a specific financial program (including ratings on medium-term note programs and commercial paper programs).It takes into consideration the creditworthiness of guarantors, insurers, or other forms of credit enhancement on the obligation and takes into account the currency in which the obligation is denominated.The opinion reflects Standard & Poor’s view of the obligor’s capacity and willingness to meet its financial commitments as they come due, and may assess terms, such as collateral security and subordination, which could affect ultimate payment in the event of default. Issue credit ratings can be either long term or short term.Short-term ratings are generally assigned to those obligations considered short-term in the relevant market.In the U.S., for example, that means obligations with an original maturity of no more than 365 days—including commercial paper.Short-term ratings are also used to indicate the creditworthiness of an obligor with respect to put features on long-term obligations.Medium-term notes are assigned long-term ratings. Short-Term Issue Credit Ratings A-1 A short-term obligation rated ‘A-1’ is rated in the highest category by Standard & Poor’s.The obligor’s capacity to meet its financial commitment on the obligation is strong.Within this category, certain obligations are designated with a plus sign (+).This indicates that the obligor’s capacity to meet its financial commitment on these obligations is extremely strong. A-2 A short-term obligation rated ‘A-2’ is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher rating categories.However, the obligor’s capacity to meet its financial commitment on the obligation is satisfactory. A-3 A short-term obligation rated ‘A-3’ exhibits adequate protection parameters.However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. B A short-term obligation rated ‘B’ is regarded as vulnerable and has significant speculative characteristics.The obligor currently has the capacity to meet its financial commitments; however, it faces major ongoing uncertainties which could lead to the obligor’s inadequate capacity to meet its financial commitments. C A short-term obligation rated ‘C’ is currently vulnerable to nonpayment and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. Table of Contents - Statement of Additional Information A-1 D A short-term obligation rated 'D' is in default or in breach of an imputed promise. For non-hybrid capital instruments, the 'D' rating category is used when payments on an obligation are not made on the date due, unless Standard & Poor's believes that such payments will be made within any stated grace period. However, any stated grace period longer than five business days will be treated as five business days. The 'D' rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action and where default on an obligation is a virtual certainty, for example due to automatic stay provisions. An obligation's rating is lowered to 'D' if it is subject to a distressed exchange offer. SPUR (Standard & Poor’s Underlying Rating) A SPUR rating is an opinion about the stand-alone capacity of an obligor to pay debt service on a credit-enhanced debt issue, without giving effect to the enhancement that applies to it. These ratings are published only at the request of the debt issuer/obligor with the designation SPUR to distinguish them from the credit-enhanced rating that applies to the debt issue. Standard & Poor's maintains surveillance of an issue with a published SPUR Dual Ratings Dual ratings may be assigned to debt issues that have a put option or demand feature. The first component of the rating addresses the likelihood of repayment of principal and interest as due, and the second component of the rating addresses only the demand feature. The first component of the rating can relate to either a short-term or long-term transaction and accordingly use either short-term or long-term rating symbols. The second component of the rating relates to the put option and is assigned a short-term rating symbol (for example, 'AAA/A-1+' or 'A-1+/A-1'). With U.S. municipal short-term demand debt, the U.S. municipal short-term note rating symbols are used for the first component of the rating (for example, 'SP-1+/A-1+'). The analyses, including ratings, of Standard & Poor’s and its affiliates (together Standard & Poor’s) are statements of opinion as of the date they are expressed and not statements of fact or recommendations to purchase, hold, or sell any securities or make any investment decisions.Standard & Poor’s assumes no obligation to update any information following publication.Users of ratings or other analyses should not rely on them in making any investment decision.Standard &Poor’s opinions and analyses do not address the suitability of any security. Standard & Poor’s does not act as a fiduciary or an investment advisor except where registered as such.While Standard & Poor’s has obtained information from sources it believes to be reliable, Standard & Poor’s does not perform an audit and undertakes no duty of due diligence or independent verification of any information it receives.Ratings and other opinions may be changed, suspended, or withdrawn at any time. Active Qualifiers (Currently applied and/or outstanding) Standard & Poor’s assigns qualifiers to ratings when appropriate.This section details active qualifiers. Standard & Poor's uses five qualifiers that limit the scope of a rating. The structure of the transaction can require the use of a qualifier such as a 'p' qualifier, which indicates the rating addressed the principal portion of the obligation only. Likewise, the qualifier can indicate a limitation on the type of information used, such as "pi" for public information. A qualifier appears as a suffix and is part of the rating. 1.Federal Deposit Insurance Limit:“L” qualifier Ratings qualified with ‘L’ apply only to amounts invested up to federal deposit insurance limits. Table of Contents - Statement of Additional Information A-2 2.Principal Payment:“p” qualifier This suffix is used for issues in which the credit factors, the terms, or both, that determine the likelihood of receipt of payment of principal are different from the credit factors, terms or both that determine the likelihood of receipt of interest on the obligation.The ‘p’ suffix indicates that the rating addresses the principal portion of the obligation only and that the interest portion is not rated. 3.Public Information Ratings:“pi” qualifier Ratings with a ‘pi’ suffix are based on an analysis of an issuer’s published financial information, as well as additional information in the public domain.They do not, however, reflect in-depth meetings with an issuer’s management and therefore may be based on less comprehensive information than ratings without a ‘pi’ suffix.Ratings with a ‘pi’ suffix are reviewed annually based on a new year’s financial statements, but may be reviewed on an interim basis if a major event occurs that may affect the issuer’s credit quality. 4.Preliminary Ratings:“prelim” qualifier Preliminary ratings, with the ‘prelim’ suffix, may be assigned to obligors or obligations, including financial programs, in the circumstances described below.Assignment of a final rating is conditional on the receipt by Standard & Poor’s of appropriate documentation.Standard & Poor’s reserves the right not to issue a final rating.Moreover, if a final rating is issued, it may differ from the preliminary rating. — Preliminary ratings may be assigned to obligations, most commonly structured and project finance issues, pending receipt of final documentation and legal opinions. — Preliminary ratings are assigned to Rule 415 Shelf Registrations.As specific issues, with defined terms, are offered from the master registration, a final rating may be assigned to them in accordance with Standard & Poor’s policies — Preliminary ratings may be assigned to obligations that will likely be issued upon the obligor’s emergence from bankruptcy or similar reorganization, based on late-stage reorganization plans, documentation and discussions with the obligor.Preliminary ratings may also be assigned to the obligors.These ratings consider the anticipated general credit quality of the reorganized or postbankruptcy issuer as well as attributes of the anticipated obligation(s). — Preliminary ratings may be assigned to entities that are being formed or that are in the process of being independently established when, in Standard & Poor’s opinion, documentation is close to final.Preliminary ratings may also be assigned to obligations of these entities. — Preliminary ratings may be assigned when a previously unrated entity is undergoing a well-formulated restructuring, recapitalization, significant financing or other transformative event, generally at the point that investor or lender commitments are invited.The preliminary rating may be assigned to the entity and to its proposed obligation(s).These preliminary ratings consider the anticipated general credit quality of the obligor, as well as attributes of the anticipated obligation(s), assuming successful completion of the transformative event.Should the transformative event not occur, Standard & Poor’s would likely withdraw these preliminary ratings. — A preliminary recovery rating may be assigned to an obligation that has a preliminary issue credit rating. Table of Contents - Statement of Additional Information A-3 5.Termination Structures:“t” qualifier This symbol indicates termination structures that are designed to honor their contracts to full maturity or, should certain events occur, to terminate and cash settle all their contracts before their final maturity date. Inactive Qualifiers Inactive qualifiers are no longer applied or outstanding. 1.Contingent upon final documentation: “*” inactive qualifier This symbol indicated continuance of the ratings is contingent upon Standard & Poor’s receipt of an executed copy of the escrow agreement or closing documentation confirming investments and cash flows.Discontinued use in August 1998. 2.Termination of obligation to tender:“c” inactive qualifier This qualifier was used to provide additional information to investors that the bank may terminate its obligation to purchase tendered bonds if the long-term credit rating of the issuer is below an investment-grade level and/or the issuer’s bonds are deemed taxable.Discontinued use in January 2001. 3.U.S. direct government securities:“G” inactive qualifier The letter “G” following the rating symbol when a fund’s portfolio consists primarily of direct U.S. Government securities. 4.Interest Payment:“I” qualifier This suffix is used for issues in which the credit factors, terms, or both, that determine the likelihood of receipt of payment of interest are different from the credit factors, terms or both that determine the likelihood of receipt of principal on the obligation.The ‘i’ suffix indicates that the rating addresses the interest portion of the obligation only.The ‘i’ suffix will always be used in conjunction with the ‘p’ suffix, which addresses likelihood of receipt of principal.For example, a rated obligation could be assigned ratings of “AAAp NRi” indicating that the principal portion is rated “AAA” and the interest portion of the obligation is not rated. 5.Provisional Ratings:“pr” inactive qualifier The letters ‘pr’ indicate that the rating is provisional.A provisional rating assumes the successful completion of the project financed by the debt being rated and indicates that payment of debt service requirements is largely or entirely dependent upon the successful, timely completion of the project.This rating, however, while addressing credit quality subsequent to completion of the project, makes no comment on the likelihood of or the risk of default upon failure of such completion. 6.Quantitative Analysis of publication information:“q” inactive qualifier A ‘q’ subscript indicates that the rating is based solely on quantitative analysis of publicly available information.Discontinued use in April 2001. 7.Extraordinary risks:“r” inactive qualifier The ‘r’ modifier was assigned to securities containing extraordinary risks, particularly market risks, that are not covered in the credit rating.The absence of an ‘r’ modifier should not be taken as an indication that an obligation will not exhibit extraordinary non-credit related risks.Standard & Poor’s discontinued the use of the ‘r’ modifier for most obligations in June 2000 and for the balance of obligations (mainly structured finance transactions) in November 2002. Table of Contents - Statement of Additional Information A-4 Other Identifiers 1. Unsolicited: 'unsolicited' and 'u' identifier The 'u' identifier and 'unsolicited' designation are unsolicited credit ratings assigned at the initiative of Standard & Poor's and not at the request of the issuer or its agents. 2.Structured finance:“sf” identifier The (sf) suffix is assigned to certain issues and issuers to distinguish instruments or obligors from any other instrument or obligor.The addition of this suffix to a credit rating does not change the definition of that rating or our opinion about the issue’s or issuer’s creditworthiness. Local Currency and Foreign Currency Ratings Standard & Poor’s issuer credit ratings make a distinction between foreign currency ratings and local currency ratings.An issuer’s foreign currency rating will differ from its local currency rating when the obligor has a different capacity to meet its obligations denominated in its local currency, vs. obligations denominated in a foreign currency. Table of Contents - Statement of Additional Information A-5 Moody’s Credit Rating Definitions Purpose The system of rating securities was originated by John Moody in 1909.The purpose of Moody’s ratings is to provide investors with a simple system of gradation by which future relative creditworthiness of securities may be gauged. Rating Symbols Gradations of creditworthiness are indicated by rating symbols, with each symbol representing a group in which the credit characteristics are broadly the same.There are nine symbols as shown below, from that used to designate least credit risk to that denoting greatest credit risk: Aaa Aa A Baa Ba B Caa Ca C Moody’s appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa. Absence of a Rating Where no rating has been assigned or where a rating has been withdrawn, it may be for reasons unrelated to the creditworthiness of the issue. Should no rating be assigned, the reason may be one of the following: 1. An application was not received or accepted. 2. The issue or issuer belongs to a group of securities or entities that are not rated as a matter of policy. 3. There is a lack of essential data pertaining to the issue or issuer. 4. The issue was privately placed, in which case the rating is not published in Moody’s publications. Withdrawal may occur if new and material circumstances arise, the effects of which preclude satisfactory analysis; if there is no longer available reasonable up-to-date data to permit a judgment to be formed; if a bond is called for redemption; or for other reasons. Changes in Rating The credit quality of most issuers and their obligations is not fixed and steady over a period of time, but tends to undergo change.For this reason changes in ratings occur so as to reflect variations in the intrinsic relative position of issuers and their obligations. A change in rating may thus occur at any time in the case of an individual issue.Such rating change should serve notice that Moody’s observes some alteration in creditworthiness, or that the previous rating did not fully reflect the quality of the bond as now seen.While because of their very nature, changes are to be expected more frequently among bonds of lower ratings than among bonds of higher ratings.Nevertheless, the user of bond ratings should keep close and constant check on all ratings — both high and low — to be able to note promptly any signs of change in status that may occur. Limitations to Uses of Ratings* Obligations carrying the same rating are not claimed to be of absolutely equal credit quality.In a broad sense, they are alike in position, but since there are a limited number of rating classes used in grading thousands of bonds, the symbols cannot reflect the same shadings of risk which actually exist. Table of Contents - Statement of Additional Information A-6 As ratings are designed exclusively for the purpose of grading obligations according to their credit quality, they should not be used alone as a basis for investment operations.For example, they have no value in forecasting the direction of future trends of market price.Market price movements in bonds are influenced not only by the credit quality of individual issues but also by changes in money rates and general economic trends, as well as by the length of maturity, etc.During its life even the highest rated bond may have wide price movements, while its high rating status remains unchanged. The matter of market price has no bearing whatsoever on the determination of ratings, which are not to be construed as recommendations with respect to “attractiveness”.The attractiveness of a given bond may depend on its yield, its maturity date or other factors for which the investor may search, as well as on its credit quality, the only characteristic to which the rating refers. Since ratings involve judgments about the future, on the one hand, and since they are used by investors as a means of protection, on the other, the effort is made when assigning ratings to look at “worst” possibilities in the “visible” future, rather than solely at the past record and the status of the present.Therefore, investors using the rating should not expect to find in them a reflection of statistical factors alone, since they are an appraisal of long-term risks, including the recognition of many non-statistical factors. Though ratings may be used by the banking authorities to classify bonds in their bank examination procedure, Moody’s ratings are not made with these bank regulations in mind.Moody’s Investors Service’s own judgment as to the desirability or non-desirability of a bond for bank investment purposes is not indicated by Moody’s ratings. Moody’s ratings represent the opinion of Moody’s Investors Service as to the relative creditworthiness of securities.As such, they should be used in conjunction with the descriptions and statistics appearing in Moody’s publications.Reference should be made to these statements for information regarding the issuer.Moody’s ratings are not commercial credit ratings.In no case is default or receivership to be imputed unless expressly stated. *As set forth more fully on the copyright, credit ratings are, and must be construed solely as, statements of opinion and not statements of fact or recommendations to purchase, sell or hold any securities.Each rating or other opinion must be weighed solely as one factor in any investment decision made by or on behalf of any user of the information, and each such user must accordingly make its own study and evaluation of each security and of each issuer and guarantor of, and each provider of credit support for, each security that it may consider purchasing, selling or holding. Short-Term Obligation Ratings Moody’s assigns ratings to long-term and short-term financial obligations.Long-term ratings are assigned to issuers or obligations with an original maturity of one year or more and reflect both on the likelihood of a default on contractually promised payments and the expected financial loss suffered in the event of default.Short-term ratings are assigned to obligations with an original maturity of thirteen months or less and reflect the likelihood of a default on contractually promised payments. Moody’s employs the following designations to indicate the relative repayment ability of rated issuers: P-1 Issuers (or supporting institutions) rated Prime-1 have a superior ability to repay short-term debt obligations. Table of Contents - Statement of Additional Information A-7 P-2 Issuers (or supporting institutions) rated Prime-2 have a strong ability to repay short-term debt obligations. P-3 Issuers (or supporting institutions) rated Prime-3 have an acceptable ability to repay short-term obligations. NP Issuers (or supporting institutions) rated Not Prime do not fall within any of the Prime rating categories. The following table indicates the long-term ratings consistent with different short-term ratings when such long-term ratings exist. SHORT-TERM VS. LONG-TERM RATINGS Table of Contents - Statement of Additional Information A-8 Fitch’s National Credit Ratings For those countries in which foreign and local currency sovereign ratings are below ‘AAA’, and where there is demand for such ratings, Fitch Ratings will provide National Ratings.It is important to note that each National Rating scale is unique and is defined to serve the needs of the local market in question. The National Rating scale provides a relative measure of creditworthiness for rated entities only within the country concerned.Under this rating scale, a ‘AAA’ Long-Term National Rating will be assigned to the lowest relative risk within that country, which, in most but not all cases, will be the sovereign state. The National Rating scale merely ranks the degree of perceived risk relative to the lowest default risk in that same country.Like local currency ratings, National Ratings exclude the effects of sovereign and transfer risk and exclude the possibility that investors may be unable to repatriate any due interest and principal repayments.It is not related to the rating scale of any other national market.Comparisons between different national scales or between an individual national scale and the international rating scale are therefore inappropriate and potentially misleading.Consequently they are identified by the addition of a special identifier for the country concerned, such as ‘AAA(arg)’ for National Ratings in Argentina. In certain countries, regulators have established credit rating scales, to be used within their domestic markets, using specific nomenclature.In these countries, the agency’s National Rating definitions may be substituted by the regulatory scales.For instance, Fitch’s National Short Term Ratings of ‘F1+(xxx)’, ‘F1(xxx)’, ‘F2(xxx)’ and ‘F3(xxx)’ may be substituted by the regulatory scales, e.g. ‘A1+’, ‘A1’, ‘A2’ and ‘A3’. The below definitions thus serve as a template, but users should consult the individual scales for each country listed on Fitch’s regional websites to determine if any additional or alternative category definitions apply. Limitations of the National Rating Scale Specific limitations relevant to National Rating scale include: · National scale ratings are only available in selected countries. · National scale ratings are only directly comparable with other national ratings in the same country.There is a certain correlation between national and global ratings but there is not a precise translation between the scales.The implied probability of default of a given national scale rating will vary over time. · The value of default studies for national ratings can be limited.Due to the relative nature of national scales, a given national scale rating is not intended to represent a fixed amount of default risk over time.As a result, a default study using only national ratings may not give an accurate picture of the historical relationship between ratings and default risk.Users should exercise caution if they wish to infer future default probabilities for national scale ratings using the historical default experience with international ratings and mapping tables to link the national and international ratings.As with ratings on any scale, the future will not necessarily follow the past. · Fitch attaches less confidence to conclusions about national scale default probabilities than for International Credit ratings.There has not been a comprehensive global study of default history among entities with national scales to show that their ex-post default experience has been consistent with ex-ante probabilities implied.This is due to the relatively short history of ratings in emerging markets and the restrictive relative nature of the national scales. Table of Contents - Statement of Additional Information A-9 The above list is not exhaustive, and is provided for the reader’s convenience.Readers are requested to review the section Understanding Credit Ratings — Limitations and Usage for further information on the limitations of the agency’s ratings. National Short-Term Credit Ratings F1(xxx) Indicates the strongest capacity for timely payment of financial commitments relative to other issuers or obligations in the same country.Under the agency’s National Rating scale, this rating is assigned to the lowest default risk relative to others in the same country.Where the liquidity profile is particularly strong, a “+” is added to the assigned rating. F2(xxx) Indicates a good capacity for timely payment of financial commitments relative to other issuers or obligations in the same country.However, the margin of safety is not as great as in the case of the higher ratings. F3(xxx) Indicates an adequate capacity for timely payment of financial commitments relative to other issuers or obligations in the same country.However, such capacity is more susceptible to near-term adverse changes than for financial commitments in higher rated categories. B(xxx) Indicates an uncertain capacity for timely payment of financial commitments relative to other issuers or obligations in the same country.Such capacity is highly susceptible to near-term adverse changes in financial and economic conditions. C(xxx) Indicates a highly uncertain capacity for timely payment of financial commitments relative to other issuers or obligations in the same country.Capacity for meeting financial commitments is solely reliant upon a sustained, favorable business and economic environment. RD:Restricted default Indicates an entity that has defaulted on one or more of its financial commitments, although it continues to meet other financial obligations.Applicable to entity ratings only. D(xxx) Indicates actual or imminent payment default. Notes to Long-Term and Short-Term National Ratings: The ISO international country code is placed in parentheses immediately following the rating letters to indicate the identity of the National market within which the rating applies.For illustrative purposes, (xxx) has been used. “+” or “-” may be appended to a National Rating to denote relative status within a major rating category.Such suffixes are not added to the ‘AAA(xxx)’ Long-Term National Rating category, to categories below ‘CCC(xxx)’, or to Short-Term National Ratings other than ‘F1(xxx)’. Table of Contents - Statement of Additional Information A-10 LONG-TERM RATINGS Standard & Poor’s Long-Term Issue Credit Ratings Issue credit ratings are based, in varying degrees, on Standard & Poor’s analysis of the following considerations: — Likelihood of payment—capacity and willingness of the obligor to meet its financial commitment on an obligation in accordance with the terms of the obligation; — Nature of and provisions of the obligation and the promise we impute. — Protection afforded by, and relative position of, the obligation in the event of bankruptcy, reorganization, or other arrangement under the laws of bankruptcy and other laws affecting creditors’ rights. Issue ratings are an assessment of default risk, but may incorporate an assessment of relative seniority or ultimate recovery in the event of default.Junior obligations are typically rated lower than senior obligations, to reflect the lower priority in bankruptcy, as noted above.(Such differentiation may apply when an entity has both senior and subordinated obligations, secured and unsecured obligations, or operating company and holding company obligations.) Long-Term Issue Credit Ratings* AAA An obligation rated 'AAA' has the highest rating assigned by Standard & Poor's. The obligor's capacity to meet its financial commitment on the obligation is extremely strong. AA An obligation rated 'AA' differs from the highest-rated obligations only to a small degree. The obligor's capacity to meet its financial commitment on the obligation is very strong. A An obligation rated 'A' is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories. However, the obligor's capacity to meet its financial commitment on the obligation is still strong. BBB An obligation rated 'BBB' exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. BB; B; CCC; CC; and C Obligations rated 'BB', 'B', 'CCC', 'CC', and 'C' are regarded as having significant speculative characteristics. 'BB' indicates the least degree of speculation and 'C' the highest. While such obligations will likely have some quality and protective characteristics, these may be outweighed by large uncertainties or major exposures to adverse conditions. Table of Contents - Statement of Additional Information A-11 BB An obligation rated 'BB' is less vulnerable to nonpayment than other speculative issues. However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligor's inadequate capacity to meet its financial commitment on the obligation. B An obligation rated 'B' is more vulnerable to nonpayment than obligations rated 'BB', but the obligor currently has the capacity to meet its financial commitment on the obligation. Adverse business, financial, or economic conditions will likely impair the obligor's capacity or willingness to meet its financial commitment on the obligation. CCC An obligation rated 'CCC' is currently vulnerable to nonpayment, and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC An obligation rated 'CC' is currently highly vulnerable to nonpayment. The 'CC' rating is used when a default has not yet occurred, but Standard & Poor's expects default to be a virtual certainty, regardless of the anticipated time to default. C An obligation rated 'C' is currently highly vulnerable to nonpayment, and the obligation is expected to have lower relative seniority or lower ultimate recovery compared to obligations that are rated higher. D An obligation rated 'D' is in default or in breach of an imputed promise. For non-hybrid capital instruments, the 'D' rating category is used when payments on an obligation are not made on the date due, unless Standard & Poor's believes that such payments will be made within five business days in the absence of a stated grace period or within the earlier of the stated grace period or 30 calendar days. The 'D' rating also will be used upon the filing of a bankruptcy petition or the taking of similar action and where default on an obligation is a virtual certainty, for example due to automatic stay provisions. An obligation's rating is lowered to 'D' if it is subject to a distressed exchange offer. NR This indicates that no rating has been requested, or that there is insufficient information on which to base a rating, or that Standard & Poor's does not rate a particular obligation as a matter of policy. *The ratings from 'AA' to 'CCC' may be modified by the addition of a plus (+) or minus (-) sign to show relative standing within the major rating categories. AAA An obligor rated 'AAA' has extremely strong capacity to meet its financial commitments. 'AAA' is the highest issuer credit rating assigned by Standard & Poor's. Plus (+) or minus (-) The ratings from ‘AA’ to ‘CCC’ may be modified by the addition of a plus (+) or minus (-) sign to show relative standing within the major rating categories. Table of Contents - Statement of Additional Information A-12 See active and inactive qualifiers following Standard & Poor’s Short-Term Issue Credit Ratings beginning on page A-3. Table of Contents - Statement of Additional Information A-13 Moody’s Long-Term Obligation Ratings Long-Term Obligation Ratings Moody’s assigns ratings to long-term and short-term financial obligations.Long-term ratings are assigned to issuers or obligations with an original maturity of one year or more and reflect both on the likelihood of a default on contractually promised payments and the expected financial loss suffered in the event of default.Short-term ratings are assigned to obligations with an original maturity of thirteen months or less and reflect the likelihood of a default on contractually promised payments. Moody’s Long-Term Rating Definitions: Aaa Obligations rated Aaa are judged to be of the highest quality, subject to the lowest level of credit risk. Aa Obligations rated Aa are judged to be of high quality and are subject to very low credit risk. A Obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa Obligations rated Baa are judged to be medium-grade and subject to moderate credit risk and as such may possess certain speculative characteristics. Ba Obligations rated Ba are judged to be speculative and are subject to substantial credit risk. B Obligations rated B are considered speculative and are subject to high credit risk. Caa Obligations rated Caa are judged to be speculative of poor standing and are subject to very high credit risk. Ca Obligations rated Ca are highly speculative and are likely in, or very near, default, with some prospect of recovery of principal and interest. C Obligations rated C are the lowest rated and are typically in default, with little prospect for recovery of principal or interest. Note: Moody’s appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aaa through Caa.The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category.Additionally, a “(hyb)” indicator is appended to all ratings of hybrid securities issued by banks, insurers, finance companies, and securities firms.* Table of Contents - Statement of Additional Information A-14 * By their terms, hybrid securities allow for the omission of scheduled dividends, interest, or principal payments, which can potentially result in impairment if such an omission occurs.Hybrid securities may also be subject to contractually allowable write-downs of principal that could result in impairment.Together with the hybrid indicator, the long-term obligation rating assigned to a hybrid security is an expression of the relative credit risk associated with that security. Table of Contents - Statement of Additional Information A-15 Fitch’s National Long-Term Credit Ratings AAA(xxx) ‘AAA’ National Ratings denote the highest rating assigned by the agency in its National Rating scale for that country.This rating is assigned to issuers or obligations with the lowest expectation of default risk relative to all other issuers or obligations in the same country. AA(xxx) ‘AA’ National Ratings denote expectations of very low default risk relative to other issuers or obligations in the same country.The default risk inherent differs only slightly from that of the country’s highest rated issuers or obligations. A(xxx) ‘A’ National Ratings denote expectations of low default risk relative to other issuers or obligations in the same country.However, changes in circumstances or economic conditions may affect the capacity for timely repayment to a greater degree than is the case for financial commitments denoted by a higher rated category. BBB(xxx) ‘BBB’ National Ratings denote a moderate default risk relative to other issuers or obligations in the same country.However, changes in circumstances or economic conditions are more likely to affect the capacity for timely repayment than is the case for financial commitments denoted by a higher rated category. BB(xxx) ‘BB’ National Ratings denote an elevated default risk relative to other issuers or obligations in the same country.Within the context of the country, payment is uncertain to some degree and capacity for timely repayment remains more vulnerable to adverse economic change over time. B(xxx) ‘B’ National Ratings denote a significantly elevated default risk relative to other issuers or obligations in the same country.Financial commitments are currently being met but a limited margin of safety remains and capacity for continued timely payments is contingent upon a sustained, favorable business and economic environment.For individual obligations, may indicate distressed or defaulted obligations with potential for extremely high recoveries. CCC(xxx) ‘CCC’ National Ratings denote that default is a real possibility.Capacity for meeting financial commitments is solely reliant upon sustained, favorable business or economic conditions. CC(xxx) ‘CC’ National Ratings denote that default of some kind appears probable. C(xxx) ‘C’ National Ratings denote that default is imminent. RD:Restricted default. “RD” ratings indicated that an issuer that in Fitch Ratings’ opinion has experienced an uncured payment default on a bond, loan or other material financial obligation but which has not entered into bankruptcy filings, administration, receivership, liquidation or other formal winding-up procedure, and which has not otherwise ceased business.This would include: Table of Contents - Statement of Additional Information A-16 · a.the selective payment default on a specific class or currency of debt; · b.the uncured expiry of any applicable grace period, cure period or default forbearance period following a payment default on a bank loan, capital markets security or other material financial obligation; · c.the extension of multiple waivers or forbearance periods upon a payment default on one or more material financial obligations either in series or in parallel; or · d.execution of a distressed debt exchange on one or more material financial obligations. D(xxx) ‘D’ National Ratings denote an issuer or instrument that is currently in default. Notes to Long-Term and Short-Term National Ratings: The ISO International country code is placed in parentheses immediately following the rating letters to indicate the identity of the National market within which the rating applies.For illustrative purposes, (xxx) has been used. “+” or “-” may be appended to a National Rating to denote relative status within a major rating category.Such suffixes are not added to the ‘AAA(xxx)’ Long-Term National Rating category, to categories below ‘CCC(xxx)’, or to Short-Term National Ratings other than ‘F1(xxx)’. Table of Contents - Statement of Additional Information A-17 MUNICIPAL NOTE RATINGS Standard & Poor’s Municipal Short-Term Note Ratings Definitions A Standard & Poor’s U.S. municipal note rating reflects Standard & Poor’s opinion about the liquidity factors and market access risks unique to the notes.Notes due in three years or less will likely receive a note rating.Notes with an original maturity of more than three years will most likely receive a long-term debt rating.In determining which type of rating, if any, to assign, Standard & Poor’s analysis will review the following considerations: — Amortization schedule—the larger the final maturity relative to other maturities, the more likely it will be treated as a note; and — Source of payment—the more dependent the issue is on the market for its refinancing, the more likely it will be treated as a note. Note rating symbols are as follows: SP-1 Strong capacity to pay principal and interest.An issue determined to possess a very strong capacity to pay debt service is given a plus (+) designation. SP-2 Satisfactory capacity to pay principal and interest, with some vulnerability to adverse financial and economic changes over the term of the notes. SP-3 Speculative capacity to pay principal and interest. See active and inactive qualifiers following Standard & Poor’s Short-Term Issue Credit Ratingsbeginning on page A-3. Moody’s US Municipal Short-Term Debt And Demand Obligation Ratings Short-Term Obligation Ratings While the global short-term ‘prime’ rating scale is applied to US municipal tax-exempt commercial paper, these programs are typically backed by external letters of credit or liquidity facilities and their short-term prime ratings usually map to the long-term rating of the enhancing bank or financial institution and not to the municipality’s rating.Other short-term municipal obligations, which generally have different funding sources for repayment, are rated using two additional short-term rating scales (i.e., the MIG and VMIG scales discussed below). The Municipal Investment Grade (MIG) scale is used to rate US municipal bond anticipation notes of up to three years maturity.Municipal notes rated on the MIG scale may be secured by either pledged revenues or proceeds of a take-out financing received prior to note maturity.MIG ratings expire at the maturity of the obligation, and the issuer’s long-term rating is only one consideration in assigning the MIG rating.MIG ratings are divided into three levels—MIG 1 through MIG 3—while speculative grade short-term obligations are designated SG. Table of Contents - Statement of Additional Information A-18 MIG 1 This designation denotes superior credit quality.Excellent protection is afforded by established cash flows, highly reliable liquidity support, or demonstrated broad-based access to the market for refinancing. MIG 2 This designation denotes strong credit quality.Margins of protection are ample, although not as large as in the preceding group. MIG 3 This designation denotes acceptable credit quality.Liquidity and cash-flow protection may be narrow, and market access for refinancing is likely to be less well-established. SG This designation denotes speculative-grade credit quality.Debt instruments in this category may lack sufficient margins of protection. Demand Obligation Ratings In the case of variable rate demand obligations (VRDOs), a two-component rating is assigned: a long or short-term debt rating and a demand obligation rating.The first element represents Moody’s evaluation of risk associated with scheduled principal and interest payments.The second element represents Moody’s evaluation of risk associated with the ability to receive purchase price upon demand (“demand feature”).The second element uses a rating from a variation of the MIG scale called the Variable Municipal Investment Grade (VMIG) scale.The rating transitions on the VMIG scale, as shown in the diagram below, differ from those on the Prime scale to reflect the risk that external liquidity support generally will terminate if the issuer’s long-term rating drops below investment grade. VMIG 1 This designation denotes superior credit quality.Excellent protection is afforded by the superior short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. VMIG 2 This designation denotes strong credit quality.Good protection is afforded by the strong short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. VMIG 3 This designation denotes acceptable credit quality.Adequate protection is afforded by the satisfactory short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. SG This designation denotes speculative-grade credit quality.Demand features rated in this category may be supported by a liquidity provider that does not have an investment grade short-term rating or may lack the structural and/or legal protections necessary to ensure the timely payment of purchase price upon demand. Table of Contents - Statement of Additional Information A-19 US MUNICIPAL SHORT-TERM VS. LONG-TERM RATINGS *For SBPA-backed VRDBS.The rating transitions are higher to allow for distance to downgrade to below-investment grade due to the presence of automatic termination events in the SBPAs Updated February 27, 2014 Table of Contents - Statement of Additional Information A-20 TRUST FOR PROFESSIONAL MANAGERS PART C AURORA HORIZONS FUND OTHER INFORMATION Item 28.Exhibits. (a) Declaration of Trust. (i) Amended and Restated Certificate of Trust was previously filed with Registrant’s Post-Effective Amendment No. 84 to its Registration Statement on Form N-1A with the SEC on April 18, 2008, and is incorporated by reference. (ii) Amended and Restated Declaration of Trust was previously filed with Registrant’s Post-Effective Amendment No. 140 to its Registration Statement on Form N-1A with the SEC on June 22, 2009, and is incorporated by reference. (b) Amended and Restated By-Laws were previously filed with Registrant’s Post-Effective Amendment No. 140 to its Registration Statement on Form N-1A with the SEC on June 22, 2009, and is incorporated by reference. (c) Instruments Defining Rights of Security Holders are incorporated by reference to the Declaration of Trust and Bylaws. (d) Investment Advisory Agreements. Investment Advisory Agreement was previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. Investment Sub-Advisory Agreements. (i) Investment Sub-Advisory Agreementwas previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. (ii) Investment Sub-Advisory Agreementwas previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. (iii) Investment Sub-Advisory Agreementwas previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. (iv) Investment Sub-Advisory Agreementwas previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. (v) Investment Sub-Advisory Agreementwas previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. (vi) Investment Sub-Advisory Agreementwas previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. (vii) Investment Sub-Advisory Agreementwas previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. (viii) Investment Sub-Advisory Agreementwas previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. (ix) Investment Sub-Advisory Agreementwas previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. (x) Investment Sub-Advisory Agreementwas previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. (xi) Investment Sub-Advisory Agreement – Filed Herewith. (xii) Investment Sub-Advisory Agreement – Filed Herewith. (e) Underwriting Agreement was previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. (f) Bonus or Profit Sharing Contracts – Not Applicable. (g) Custody Agreement was previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. (h) Other Material Contracts. Fund Administration Servicing Agreement was previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. Transfer Agent Servicing Agreement was previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. Fund Accounting Servicing Agreement was previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. Power of Attorney was previously filed with Registrant’s Post-Effective Amendment No. 428 to its Registration Statement on Form N-1A with the SEC on February 14, 2014, and is incorporated by reference. Operating Expense Limitation Agreement – Filed Herewith. (i) Legal Opinions. Opinion and Consent of Counsel was previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. Consent of Counsel – Filed Herewith. (j) Other Opinions. Consent of Independent Registered Public Accounting Firm– Filed Herewith. (k) Omitted Financial Statements – Not Applicable. (l) Agreement Relating to Initial Capital was previously filed with Registrant’s Post-Effective Amendment No.2 to its Registration Statement on Form N-1A with the SEC on December 19, 2003, and is incorporated by reference. (m) Rule 12b-1 Plan was previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. (n) Rule 18f-3 Plan was previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. (o) Reserved. (p) Code of Ethics. Code of Ethics for Registrant was previously filed with Registrant’s Post-Effective Amendment No.322 to its Registration Statement on Form N-1A with the SEC on June 26, 2012, and is incorporated by reference. Code of Ethics for Fund and Adviser – Filed Herewith. 2 Code of Ethics for Principal Underwriter was previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. Code of Ethics for Sub-Advisers. (i) Code of Ethics for Sub-Adviser – Filed Herewith. (ii) Code of Ethics for Sub-Adviser was previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. (iii) Code of Ethics for Sub-Adviser was previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. (iv) Code of Ethics for Sub-Adviser – Filed Herewith. (v) Code of Ethics for Sub-Adviser was previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. (vi) Code of Ethics for Sub-Adviser – Filed Herewith. (vii) Code of Ethics for Sub-Adviser was previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. (viii) Code of Ethics for Sub-Adviser was previously filed with Registrant’s Post-Effective Amendment No. 367 to its Registration Statement on Form N-1A with the SEC on March 26, 2013, and is incorporated by reference. (ix) Code of Ethics for Sub-Adviser – Filed Herewith. (x) Code of Ethics for Sub-Adviser – Filed Herewith. (xi) Code of Ethics for Sub-Adviser – Filed Herewith. (xii) Code of Ethics for Sub-Adviser – Filed Herewith. Item 29.Persons Controlled by or Under Common Control with Registrant No person is directly or indirectly controlled by or under common control with the Registrant. Item 30. Indemnification Reference is made to Article X of the Registrant’s Declaration of Trust. Pursuant to Rule 484 under the Securities Act of 1933, as amended, the Registrant furnishes the following undertaking:“Insofar as indemnification for liability arising under the Securities Act of 1933 (the “Act”) may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that, in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue.” Item 31. Business and Other Connections of Investment Adviser Aurora Investment Management L.L.C. (the “Adviser”) serves as the investment adviser for Aurora Horizons Fund (the “Fund”).The principal business address of the Adviser is 300 North LaSalle, 52nd Floor, Chicago, Illinois, 60654.With respect to the Adviser, the response to this Item is incorporated by reference to the Adviser’s Uniform Application for Investment Adviser Registration (Form ADV) on file with the Securities and Exchange Commission (“SEC”), and dated April 1, 2014.The Form ADV for the Adviser and Sub-Advisers may be obtained, free of charge, at the SEC's website at www.adviserinfo.sec.gov. 3 Item 32.Principal Underwriter. (a)NGAM Distribution, L.P., the Registrant’s principal underwriter, acts as principal underwriter for the following investment companies: Natixis Funds Trust I Natixis Funds Trust II Natixis Funds Trust IV Loomis Sayles Funds I Loomis Sayles Funds II Hansberger International Series Gateway Trust (b) The general partner and officers of the Registrant’s principal underwriter, NGAM Distribution, L.P., and their addresses are as follows: Name Positions and Offices with Principal Underwriter John T. Hailer Chairman of the Board David Giunta President and Chief Executive Officer Coleen Downs Dinneen Executive Vice President, General Counsel, Secretary and Clerk Beatriz Pina Smith Executive Vice President, Treasurer and Chief Financial Officer Sharon Wratchford Executive Vice President Russell Kane Senior Vice President, Deputy General Counsel, Assistant Secretary and Assistant Clerk and Chief Compliance Officer for Mutual Funds Marilyn Rosh Senior Vice President and Controller David Giunta President and Chief Executive Officer Curt Overway NGAM Advisors Divisional Presidents: Active Investment Advisors Managed Portfolio Advisors Coleen Downs Dinneen Executive Vice President, General Counsel, Secretary and Clerk Anthony Loureiro Senior Vice President, Chief Compliance Officer - Broker-Dealer and Anti-Money Laundering Compliance Officer Beatriz Pina Smith Executive Vice President, Treasurer and Chief Financial Officer Russell Kane Senior Vice President, Deputy General Counsel, Assistant Secretary, Assistant Clerk, and Chief Compliance Officer for Mutual Funds David Vallon Senior Vice President and Chief Compliance Officer - Adviser Marilyn Rosh Senior Vice President and Controller Sara Kaufman Vice President and Assistant Controller Kevin Maeda Vice President and Chief Investment Officer: Active Investment Advisors Executive Vice President: Josh Bogen Mark Doyle Robert Hussey Matthew Coldren Ed Farrington Dan Santaniello 4 Senior Vice President: Paul Anderson Tom Huddleston Meghan Marquez John Bearce Christopher Hunter Marla McDougall William Butcher Sean Kane Shylaja Nathan Spiro Christopulos Michael Kardok Peter Olsen Claudine Ciccia Jeff Keselman Maureen O’Neill James Cove David Lafferty Stacie Paoletti Joe Duffey Ted LeClair Daniel Price Dineen Dusablon Rosa Licea-Mailloux Elizabeth Puls-Burns Tracy Fagan Dan Lynch David Snowden Kevin Finney Cyndi Lyons Nancy Spalding Gray Tracey Flaherty Robert Lyons Leslie Walstrom Sean Foley Ian MacDuff Susannah Wardly Alaina Giampapa Timothy Maher David Goodsell Marina Gross (c)Not Applicable. Item 33.Location of Accounts and Records. The books and records required to be maintained by Section 31(a) of the Investment Company Act of 1940, as amended, are maintained at the following locations: Records Relating to: Are located at: Registrant’s Fund Administrator, Fund Accountant, and Transfer Agent U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 Registrant’s Investment Adviser Aurora Investment Management L.L.C. 300 North LaSalle, 52nd Floor Chicago, Illinois,60654 Registrant’s Custodian U.S. Bank, National Association 1555 North River Center Drive, Suite 302 Milwaukee, WI53212 Registrant’s Distributor NGAM Distribution, L.P. 399 Boylston Street Boston, MA02116 Item 34.Management Services All management-related service contracts entered into by Registrant are discussed in Parts A and B of this Registration Statement. 5 Item 35.Undertakings The Registrant hereby undertakes to furnish each person to whom a Prospectus for one or more of the series of the Registrant is delivered with a copy of the relevant latest annual report to shareholders, upon request and without charge. 6 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 444 to its Registration Statement meets all of the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 444 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee and State of Wisconsin, on the 26th day of June, 2014. TRUST FOR PROFESSIONAL MANAGERS By:/s/ John P. Buckel John P. Buckel President and Principal Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 444 to its Registration Statement has been signed below on June 26, 2014, by the following persons in the capacities indicated. Signature Title Joseph C. Neuberger* Joseph C. Neuberger Chairperson and Interested Trustee Michael D. Akers* Michael D. Akers Independent Trustee Gary A. Drska* Gary A. Drska Independent Trustee Jonas B. Siegel* Jonas B. Siegel Independent Trustee /s/ John P. Buckel John P. Buckel President and Principal Executive Officer Jennifer A. Lima* Jennifer A. Lima Vice President, Treasurer and Principal Financial and Accounting Officer * By:/s/ John P. Buckel John P. Buckel *Attorney-in-Fact pursuant to Power of Attorney previously filed with Registrant’s Post-Effective Amendment No. 428 to its Registration Statement on Form N-1A with the SEC on February 14, 2014, and is incorporated by reference. 7 EXHIBIT INDEX Exhibit Exhibit No. Investment Sub-Advisory Agreement EX-99.d.2.(xi) Investment Sub-Advisory Agreement EX-99.d.2.(xii) Operating Expense Limitation Agreement EX-99.h.5 Consent of Counsel EX-99.i.2 Consent of Independent Registered Public Accounting Firm EX-99.j.1 Code of Ethics for Fund and Adviser EX-99.p.2 Code of Ethics for Sub-Adviser EX-99.p.4.(i) Code of Ethics for Sub-Adviser EX-99.p.4.(iv) Code of Ethics for Sub-Adviser EX-99.p.4.(vi) Code of Ethics for Sub-Adviser EX-99.p.4.(ix) Code of Ethics for Sub-Adviser EX-99.p.4.(x) Code of Ethics for Sub-Adviser EX-99.p.4.(xi) Code of Ethics for Sub-Adviser EX-99.p.4.(xii) 8
